Exhibit 10.1

 

 

 

PUBLISHED DEAL CUSIP: 00687MAA9

PUBLISHED TERM B FACILITY CUSIP: 00687MAB7

TERM LOAN CREDIT AGREEMENT

dated as of May 6, 2019

among

ADIENT US LLC,

as the Lead Borrower,

ADIENT GLOBAL HOLDINGS S.À R.L.,

as the Lux Co-Borrower,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, CITIBANK,
N.A. and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF CHINA LIMITED, CHICAGO BRANCH, DEUTSCHE BANK AG, NEW YORK BRANCH,

ING CAPITAL, LLC, MUFG UNION BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

Definitions

 

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Terms Generally; GAAP

     62  

Section 1.03

 

Effectuation of Transactions

     62  

Section 1.04

 

Timing of Payment or Performance

     62  

Section 1.05

 

Times of Day

     62  

Section 1.06

 

Classification of Loans and Borrowings

     62  

Section 1.07

 

Joint and Several Liability

     63  

Section 1.08

 

Exchange Rates; Currency Equivalents; Basket Calculations

     63  

Section 1.09

 

Jersey Terms

     63  

Section 1.10

 

Spanish Terms

     64  

Section 1.11

 

Swedish Terms

     64  

Section 1.12

 

Luxembourg Terms

     68  

Section 1.13

 

Belgian Terms

     68  

Section 1.14

 

Polish Terms

     69   ARTICLE II

 

The Credits

 

Section 2.01

 

Commitments

     70  

Section 2.02

 

Term Loans and Borrowings

     70  

Section 2.03

 

Requests for Borrowings

     70  

Section 2.04

 

[Reserved]

     71  

Section 2.05

 

[Reserved]

     71  

Section 2.06

 

Funding of Borrowings

     71  

Section 2.07

 

Interest Elections

     72  

Section 2.08

 

Termination and Reduction of Commitments

     73  

Section 2.09

 

Repayment of Term Loans; Evidence of Debt

     73  

Section 2.10

 

Repayment of Term Loans

     74  

Section 2.11

 

Prepayment of Term Loans

     75  

Section 2.12

 

Fees

     76  

Section 2.13

 

Interest

     76  

Section 2.14

 

Inability to Determine Rates

     76  

Section 2.15

 

Increased Costs

     78  

Section 2.16

 

Break Funding Payments

     79  

Section 2.17

 

Taxes

     79  

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     83  

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     85  

Section 2.20

 

Illegality

     86  

Section 2.21

 

Incremental Term Loan Commitments

     87  

Section 2.22

 

Extensions of Term Loans and Commitments

     89  

Section 2.23

 

Refinancing Amendments

     90  



--------------------------------------------------------------------------------

         Page   ARTICLE III

 

Representations and Warranties

 

Section 3.01

 

Organization; Powers

     91  

Section 3.02

 

Authorization

     91  

Section 3.03

 

Enforceability

     92  

Section 3.04

 

Governmental Approvals

     92  

Section 3.05

 

Financial Statements

     92  

Section 3.06

 

No Material Adverse Effect

     93  

Section 3.07

 

Title to Properties; Possession Under Leases; Flood Documentation

     93  

Section 3.08

 

Subsidiaries

     93  

Section 3.09

 

Litigation; Compliance with Law

     93  

Section 3.10

 

Federal Reserve Regulations

     94  

Section 3.11

 

Investment Company Act

     94  

Section 3.12

 

Use of Proceeds

     94  

Section 3.13

 

Tax

     94  

Section 3.14

 

No Material Misstatements

     94  

Section 3.15

 

Employee Benefit Plans

     95  

Section 3.16

 

Environmental Matters

     95  

Section 3.17

 

Security Documents

     95  

Section 3.18

 

Solvency

     97  

Section 3.19

 

Labor Matters

     97  

Section 3.20

 

Insurance

     97  

Section 3.21

 

Intellectual Property; Licenses, Etc.

     97  

Section 3.22

 

USA PATRIOT Act

     98  

Section 3.23

 

Anti-Corruption Laws and Sanctions

     98  

Section 3.24

 

A Jersey Loan Party

     98  

Section 3.25

 

EEA Financial Institutions

     98  

Section 3.26

 

Beneficial Ownership Certificate

     98  

Section 3.27

 

Centre of Main Interests

     98  

Section 3.28

 

UK Pensions

     99  

Section 3.29

 

Irish Pensions

     99  

Section 3.30

 

Ranking

     99   ARTICLE IV

 

Conditions of Lending

 

Section 4.01

 

Closing Date

     99  

Section 4.02

 

Subsequent Credit Events

     103   ARTICLE V

 

Affirmative Covenants

 

Section 5.01

 

Existence; Business and Properties

     104  

Section 5.02

 

Insurance

     104  

Section 5.03

 

Taxes

     105  

Section 5.04

 

Financial Statements, Reports, Etc.

     106  

Section 5.05

 

Litigation and Other Notices

     107  

Section 5.06

 

Compliance with Laws

     108  

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     108  

Section 5.08

 

Use of Proceeds

     108  

Section 5.09

 

Compliance with Environmental Laws

     108  

Section 5.10

 

Further Assurances; Additional Guarantors; Additional Security

     108  

Section 5.11

 

Restricted and Unrestricted Subsidiaries

     111  

Section 5.12

 

Post-Closing

     112  

Section 5.13

 

Maintenance of Ratings

     112  

Section 5.14

 

UK Pensions

     112  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 5.15

 

Irish Pensions

     112  

Section 5.16

 

Undertaking to Grant Future Spanish Law Receivables Pledges

     112  

Section 5.17

 

Centre of Main Interests

     112  

Section 5.18

 

People with Significant Control Regime

     113   ARTICLE VI

 

Negative Covenants

 

Section 6.01

 

Indebtedness

     113  

Section 6.02

 

Liens

     117  

Section 6.03

 

[Reserved]

     121  

Section 6.04

 

Investments, Loans and Advances

     122  

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     125  

Section 6.06

 

Restricted Payments

     129  

Section 6.07

 

Transactions with Affiliates

     131  

Section 6.08

 

Business of Parent and the Subsidiaries; Etc.

     133  

Section 6.09

 

Restrictions on Subsidiary Distributions and Negative Pledge Clauses

     133  

Section 6.10

 

[Reserved]

     135  

Section 6.11

 

Fiscal Quarter and/or Fiscal Year

     135   ARTICLE VII

 

Events of Default

 

Section 7.01

 

Events of Default

     135   ARTICLE VIII

 

The Agents

 

Section 8.01

 

Appointment and Authority

     138  

Section 8.02

 

Rights as a Lender

     141  

Section 8.03

 

Exculpatory Provisions

     141  

Section 8.04

 

Reliance by the Administrative Agent and Collateral Agent

     142  

Section 8.05

 

Delegation of Duties

     142  

Section 8.06

 

Resignation of an Agent

     142  

Section 8.07

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     143  

Section 8.08

 

No Other Duties, Etc.

     143  

Section 8.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     143  

Section 8.10

 

Collateral and Guarantee Matters

     144  

Section 8.11

 

Certain ERISA Matters

     145  

Section 8.12

 

Withholding Tax

     146  

Section 8.13

 

Appointment of Collateral Agent As Security Trustee

     146  

Section 8.14

 

Parallel Debt (Covenant to pay the Collateral Agent)

     149  

Section 8.15

 

Appointment of Collateral Agent As Security Trustee (Ireland)

     149   ARTICLE IX

 

Miscellaneous

 

Section 9.01

 

Notices; Communications

     152  

Section 9.02

 

Survival of Agreement

     153  

Section 9.03

 

Binding Effect

     153  

Section 9.04

 

Successors and Assigns

     153  

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 9.05

 

Expenses; Indemnity

     159  

Section 9.06

 

Right of Set-off

     160  

Section 9.07

 

Applicable Law

     161  

Section 9.08

 

Waivers; Amendment

     161  

Section 9.09

 

Interest Rate Limitation

     163  

Section 9.10

 

Entire Agreement

     163  

Section 9.11

 

WAIVER OF JURY TRIAL

     163  

Section 9.12

 

Severability

     164  

Section 9.13

 

Counterparts

     164  

Section 9.14

 

Headings

     164  

Section 9.15

 

Jurisdiction; Consent to Service of Process

     164  

Section 9.16

 

Confidentiality

     165  

Section 9.17

 

Platform; Borrower Materials

     166  

Section 9.18

 

Release of Liens and Guarantees

     166  

Section 9.19

 

USA PATRIOT Act Notice

     168  

Section 9.20

 

Agency of Parent for the Loan Parties

     168  

Section 9.21

 

Electronic Execution of Assignments and Certain Other Documents

     168  

Section 9.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     169  

Section 9.23

 

Judgment Currency

     169  

Section 9.24

 

Distributable Reserves

     169  

Section 9.25

 

Restricted Lenders

     169  

Section 9.26

 

No Advisory or Fiduciary Responsibility

     170  

Section 9.27

 

Spanish Provisions Relating to Executive Proceedings.

     170  

Section 9.28

 

Luxembourg Law Provisions

     172  

Section 9.29

 

UK “Know Your Customer” Checks

     172  

Section 9.30

 

Ireland “Know Your Customer” Checks

     172  

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance    Exhibit B    [Reserved]   
Exhibit C    Form of Solvency Certificate    Exhibit D    Form of Borrowing
Request    Exhibit E    Form of Interest Election Request    Exhibit F    Form
of Promissory Note    Exhibit G    Form of Perfection Certificate    Exhibit H-1
   U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)         Exhibit H-2    U.S. Tax Certificate (For
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes)   
Exhibit H-3    U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)    Exhibit H-4    U.S. Tax
Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes)    Exhibit I    Form of U.S. Collateral Agreement   
Exhibit J    Form of Guarantee Agreement    Exhibit K    ABL Intercreditor
Agreement    Exhibit L    Equal Priority Intercreditor Agreement    Exhibit M   
Auction Procedures    Exhibit N    Form of Administrative Questionnaire   
Schedule 1.01(B)        Mortgaged Property    Schedule 2.01    Commitments   
Schedule 3.04    Governmental Approvals    Schedule 3.05    Financial Statements
  

 

-iv-



--------------------------------------------------------------------------------

          Page

Schedule 3.08(a)

  

Subsidiaries

  

Schedule 3.08(b)

  

Subscriptions

  

Schedule 3.16

  

Environmental Matters

  

Schedule 3.20

  

Insurance

  

Schedule 3.21

  

Intellectual Property

  

Schedule 5.12

  

Post-Closing Items

  

Schedule 6.01

  

Indebtedness

  

Schedule 6.02(a)

  

Liens

  

Schedule 6.04

  

Investments

  

Schedule 6.07

  

Transactions with Affiliates

  

Schedule 9.01

  

Notice Information

  

 

 

-v-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of May 6, 2019 (this “Agreement”), among
Adient US LLC, a Michigan limited liability company (the “Lead Borrower”),
Adient Global Holdings S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg, having its registered office as of the Closing Date at 35F, Avenue
John F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg and registered
with the Luxembourg Register of Commerce and Companies (Registre de Commerce et
des Sociétés, Luxembourg) (the RCS) under number B-214737 (the “Lux Co-Borrower”
and together with the Lead Borrower, the “Borrowers”), Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and each Lender (as defined below) party hereto from time to
time.

WHEREAS, the Borrowers have requested that the Lenders extend credit as set
forth herein;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABL Agent” shall mean JPMorgan Chase Bank, N.A., as administrative agent under
the ABL Credit Agreement or any successor thereto acting in such capacity.

“ABL Credit Agreement” shall mean that certain asset-based revolving credit
agreement dated as of the Closing Date, as amended, supplemented, restated,
amended and restated, extended or otherwise modified from time to time, by and
among the Lead Borrower, the other obligors party thereto, the financial
institutions from time to time party thereto and the ABL Agent.

“ABL Intercreditor Agreement” shall mean that certain ABL Intercreditor
Agreement, dated as of the Closing Date, as amended, supplemented, restated,
amended and restated, extended or otherwise modified from time to time in
accordance with the terms thereof, by and among the Administrative Agent, the
First Lien Notes Agent, the ABL Agent and the other parties thereto from time to
time, substantially in the form of Exhibit K.

“ABL Loan Documents” shall have the meaning assigned to the term “Loan
Documents” (or similar term) in the ABL Credit Agreement.

“ABL Collateral” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Acceptable Undertaking” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.

“Accepting Term Lender” shall have the meaning assigned that term in
Section 2.10(d).

“Additional Mortgage” shall have the meaning assigned that term in
Section 5.10(c).

“Adient Financial Luxembourg” shall mean Adient Financial Luxembourg S.à r.l. a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
202852.



--------------------------------------------------------------------------------

“Adient Global Holdings Jersey” shall mean Adient Global Holdings Ltd, a public
limited company incorporated in Jersey with registered number 121385 with
registered office as of the Closing Date at 2nd Floor Gaspé House 66-72
Esplanade St Helier Jersey JE1 1GH.

“Adient Global Holdings Luxembourg” shall mean Adient Global Holdings Luxembourg
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
214747.

“Adient Interiors Holding EU” shall mean Adient Interiors Holding EU S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
189517.

“Adient Interiors Holding Luxembourg” shall mean Adient Interiors Holding
Luxembourg SCS, a common limited partnership (société en commandite simple)
organized and existing under the laws of the Grand Duchy of Luxembourg, having
its registered office as of the Closing Date at 8-10, Avenue de la Gare, L-1610
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
195238.

“Adient Luxembourg Asia Holding” shall mean Adient Luxembourg Asia Holding S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
208006.

“Adient Luxembourg China Holding” shall mean Adient Luxembourg China Holding S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
208843.

“Adient Luxembourg Corporate Finance” shall mean Adient Luxembourg Corporate
Finance S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office as of the Closing Date at 35F, Avenue John F. Kennedy,
L-1855 Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under
number B 205554.

“Adient Luxembourg Global Finance” shall mean Adient Luxembourg Global Finance
S.à r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
204879.

“Adient Luxembourg Holding” shall mean Adient Luxembourg Holding S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
205550.

“Adient Luxembourg Poland Holding” shall mean Adient Luxembourg Poland Holding
S.à r.l. a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office as of the Closing Date at 35F, Avenue John F. Kennedy, L-1855
Luxembourg, Grand Duchy of Luxembourg and registered with the RCS under number B
204878.

“Adjusted Consolidated EBITDA” shall mean, with respect to Parent and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of Parent and the Subsidiaries for such period plus

(a) the sum of, without duplication, in each case, to the extent deducted in or
otherwise reducing Consolidated Net Income for such period:

 

-2-



--------------------------------------------------------------------------------

(i) provision for Taxes based on income, profits or capital (including state
franchise Taxes and similar Taxes in the nature of income tax) of Parent and the
Subsidiaries for such period, and foreign withholding Taxes; plus

(ii) Fixed Charges of Parent and the Subsidiaries for such period, to the extent
that such Fixed Charges were deducted in computing such Consolidated Net Income;
plus

(iii) the consolidated depreciation and amortization expense of Parent and its
Subsidiaries for such period (including amortization of intangibles, deferred
financing fees, debt issuance costs, commissions, fees and expenses), to the
extent such expenses were deducted in computing such Consolidated Net Income;
plus

(iv) any other consolidated non-cash charges and expenses of Parent and its
Subsidiaries for such period, to the extent that such consolidated non-cash
charges or expenses were included in computing such Consolidated Net Income;
provided that if any such non-cash charge or expense represents an accrual or
reserve for anticipated cash charges or expenses in future period, the cash
payment in respect thereof in such future period shall be subtracted from
Adjusted Consolidated EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period; plus

(v) any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of Parent and its Subsidiaries for such
period, to the extent that such losses were taken into account in computing such
Consolidated Net Income; plus

(vi) losses in respect of post-retirement benefits of Parent and its
Subsidiaries, as a result of the application of ASC 715, Compensation-Retirement
Benefits, to the extent that such losses were deducted in computing such
Consolidated Net Income; plus

(vii) any proceeds from business interruption insurance received by Parent or
its Subsidiaries during such period, to the extent the associated losses arising
out of the event that resulted in the payment of such business interruption
insurance proceeds were included in computing Consolidated Net Income; plus

(viii) any fees and expenses related to a Qualified Securitization Transaction
or a Qualified Receivables Facility, as applicable, to the extent such fees and
expenses are included in computing Consolidated Net Income; plus

(ix) earn-out obligation expense incurred in connection with any acquisition or
other Investment (including any acquisition or other investment consummated
prior to the Closing Date) and paid or accrued during the applicable period;
plus

(x) losses attributable to, and payments of, legal settlements, fines, judgments
or orders; plus

(xi) non-controlling or minority interest expense consisting of income
attributable to third parties in respect of their Equity Interests in non-wholly
owned Subsidiaries; plus

(xii) Parent and its Subsidiaries’ pro rata share, whether direct or indirect,
of any dividends or distributions declared but not paid during such period by
any joint venture entity in which Parent or any of its Subsidiaries has a direct
or indirect interest (“Declared Dividends”); plus

(xiii) the amount of loss on sales of Securitization Assets to a Securitization
Entity in connection with a Qualified Securitization Transaction or Receivables
Assets in connection with a Qualified Receivables Facility, as applicable, to
the extent included in computing Consolidated Net Income; minus

 

-3-



--------------------------------------------------------------------------------

(b) the sum of, without duplication, in each case, to the extent added back in
or otherwise increasing Consolidated Net Income for such period:

(i) the amount of any gain in respect of post-retirement benefits as a result of
the application of ASC 715, to the extent such gains were taken into account in
computing such Consolidated Net Income; plus

(ii) any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of Parent and its Subsidiaries for such
period, to the extent that such gains were taken into account in computing such
Consolidated Net Income; plus

(iii) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Adjusted Consolidated EBITDA in any prior period; plus

(iv) on the last day of each fiscal year of Parent, the amount of Parent and its
Subsidiaries’ pro rata share of Declared Dividends during such fiscal year that
have not actually been received by Parent and its Subsidiaries, directly or
indirectly, as of such date;

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Fixed Charges of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of Parent will be
added to (or subtracted from, in the case of non-cash items described in clause
(b) above) Consolidated Net Income to compute Adjusted Consolidated EBITDA,
(A) in the same proportion that the Net Income of such Subsidiary was added to
compute such Consolidated Net Income of Parent, and (B) only to the extent that
a corresponding amount of the Net Income of such Subsidiary would be permitted
at the date of determination to be dividended or distributed to Parent by such
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders or
shareholders.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter, dated as of May 6, 2019, by and among the Borrowers and the
Administrative Agent.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit N or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

-4-



--------------------------------------------------------------------------------

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.23.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Margin” shall mean a percentage per annum based on the First Lien
Secured Net Leverage Ratio pursuant to the following grid:

 

Level

  

First Lien Secured
Net Leverage Ratio

   Applicable Margin for
Eurodollar Rate Loans   Applicable
Margin for Base
Rate Loans

I

   Less than 1.50 to 1.00    4.00%   3.00%

II

   Greater than or equal to 1.50 to 1.00    4.25%   3.25%

For purposes of determining the Applicable Margin:

(a) The Applicable Margin shall be set at Level II until the date the
certificate for the fiscal quarter ending December 31, 2019 is delivered under
Section 5.04(c).

(b) The Applicable Margin shall be recomputed as of the end of each fiscal
quarter, commencing with the fiscal quarter ending December 31, 2019, based on
the First Lien Secured Net Leverage Ratio as of such quarter end. Any increase
or decrease in the Applicable Margin computed as of a quarter end shall be
effective on the date on which the certificate evidencing such computation is
delivered under Section 5.04(c). If a certificate is not delivered when due in
accordance with such Section 5.04(c), then the rates in Level II shall apply as
of the first Business Day after the date on which such certificate was required
to have been delivered and shall remain in effect until the date on which such
certificate is delivered.

(c) If as a result of any restatement or other adjustment to the financial
statements of Parent (i) the First Lien Secured Net Leverage Ratio as calculated
by the Borrower Representative as of any applicable date was inaccurate and
(ii) a proper calculation of the First Lien Secured Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. The Borrowers’ obligations under this paragraph
shall survive the termination of this Agreement and the repayment of the
Obligations hereunder.

Notwithstanding the foregoing, the Applicable Margin with respect to any Other
Term Loan shall be the “Applicable Margin” as set forth in the Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment (as
applicable) relating thereto.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean the Joint Lead Arrangers.

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of Parent or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than Parent or a Subsidiary.

 

-5-



--------------------------------------------------------------------------------

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower Representative (if required by Section 9.04), substantially in the form
of Exhibit A or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower Representative.

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

“Auction” shall have the meaning assigned to such term in Section 9.04(g)(i).

“Auction Assignment and Acceptance” shall have the meaning specified in Exhibit
M.

“Auction Manager” shall mean (a) either the Administrative Agent or any of its
respective Affiliates or (b) any other financial institution or advisor as
agreed to by the Borrowers and the Administrative Agent (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any repurchases pursuant to Section 9.04(g).

“Auction Procedures” shall have the meaning specified in Exhibit M.

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

(a) $250,000,000, plus

(b) 50% of cumulative Consolidated Net Income of Parent since July 1, 2019, plus

(c) the cumulative amounts of all mandatory prepayments declined by Term
Lenders, plus

(d) the Cumulative Qualified Equity Proceeds Amount on such date of
determination, minus

(e) the cumulative amount of Investments made with the Available Amount from and
after the Closing Date and on or prior to such time (net of any return on such
Investments not otherwise included in the Cumulative Qualified Equity Proceeds
Amount), minus

(f) the cumulative amount of Restricted Payments made with the Available Amount
from and after the Closing Date and on or prior to such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A. and its successors.

 

-6-



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, (c) the Eurodollar Rate plus 1.00% and (d) 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean a Term Loan that bears interest based on the Base
Rate.

“Belgian Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Belgium.

“Belgium Law Bank Accounts Pledge Agreement” shall mean a Belgium law governed
bank accounts pledge agreement, dated as of the Closing Date, among the Belgian
Loan Party and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Belgium Law Moveable Assets Agreement” shall mean a Belgium law governed
moveable assets agreement, dated as of the Closing Date, among the Belgian Loan
Party and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Belgium Law Receivables Pledge Agreement” shall mean a Belgium law governed
receivables pledge agreement, dated as of the Closing Date, among the Belgian
Loan Party and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Belgium Law Security Documents” shall mean the Belgium Law Receivables Pledge
Agreement, the Belgium Law Moveable Assets Agreement, the Belgium Law Bank
Accounts Pledge Agreement, the Belgium Law Share Pledge Agreement and each other
security agreement, pledge agreement or other instruments or documents governed
by Belgium law and executed and delivered pursuant to the foregoing or entered
into or delivered after the Closing Date to the extent required by this
Agreement or any other Loan Document, including pursuant to Section 5.10.

“Belgium Law Share Pledge Agreement” shall mean a Belgium law governed share
pledge agreement, dated as of the Closing Date, among Adient Global Holdings
Jersey and the Collateral Agent, as may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

-7-



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrower Representative” shall mean the Lead Borrower.

“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrowing” shall mean a group of Term Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurodollar Rate Loans,
as to which a single Interest Period is in effect.

“Borrowing Base” shall mean, as of any date, an amount equal to (x) 65% of the
book value of all accounts receivable owned by Parent and its Subsidiaries as of
the end of the most recent fiscal quarter preceding such date; plus (y) 45% of
the book value of all inventory owned by Parent and its Subsidiaries as of the
end of the most recent fiscal quarter preceding such date, all calculated on a
consolidated basis and in accordance with GAAP.

“Borrowing Minimum” shall mean $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of Eurodollar Rate Loans,
$500,000 and (b) in the case of Base Rate Loans, $250,000.

“Borrowing Request” shall mean a request by the Borrower Representative in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit D or such other form as may be approved by the Administrative Agent,
including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent, appropriately completed and
signed by a Responsible Officer of the Borrower.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or the Grand-Duchy of Luxembourg are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Rate Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in Dollars
in the London interbank market.

“Capital Expenditures” shall mean all liabilities incurred or expenditures made
by Parent or a Subsidiary that would be classified as capital expenditures in
accordance with GAAP, including Capitalized Lease Obligations.

“Capitalized Lease Obligations” shall mean an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP as in effect
prior to giving effect to the adoption of ASU No. 2016-02 “Leases (Topic 842)”
and ASU No. 2018-11 “Leases (Topic 842)” and the stated maturity date thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

“Cash Management Agreement” shall mean any agreement to provide to Parent or any
Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that is an Agent, an Arranger, a
Lender or an Affiliate of any such person (a) at the time that it enters into a
Cash Management Agreement, or (b) with respect to Cash Management Agreements
existing on the Closing Date, on the Closing Date.

 

-8-



--------------------------------------------------------------------------------

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Closing Date, (b) any change in law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender (or, for purposes of Section 2.15(b), by any Lending Office of
such Lender or by such Lender’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided, however,
that notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto and (y) all requests, rules, guidelines or directives promulgated under
or in connection with, all interpretations and applications of, and any
compliance by a Lender with any request or directive relating to International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III (including CRD IV), shall in
each case under clauses (x) and (y) be deemed to be a “Change in Law” regardless
of when adopted, enacted, issued or implemented but, for purposes of
Section 2.15, only to the extent it is the general policy of a Lender to impose
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers under similar circumstances
under agreements permitting such impositions.

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date, but excluding any employee benefit plan and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) of Equity Interests representing more than 50%
of the aggregate ordinary voting power for the election of directors of Parent
(determined on a fully diluted basis); (b) the sale, lease or transfer (other
than by way of merger, consolidation or other business combination transaction),
in one or a series of related transactions, of all or substantially all of the
assets of Parent and its Subsidiaries, taken as a whole, to any person, other
than Parent or any of its Subsidiaries; or (c) Parent shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests in the Borrowers.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Term Loan or Borrowing,
whether such Term Loan or the Term Loans comprising such Borrowing are Initial
Term Loans or Other Term Loans; and (b) when used in respect of any Commitment,
whether such Commitment is in respect of a commitment to make Initial Term Loans
or Other Term Loans. Other Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) from the Initial Term Loans
or from other Other Term Loans shall be construed to be in separate and distinct
Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”

“Closing Date Refinancing” shall mean the repayment in full and termination of
all outstanding loans and commitments under that certain Credit Agreement, dated
as of July 27, 2016, as amended, supplemented, restated, amended and restated,
extended or otherwise modified from time to time, by and among Parent, the other
borrowers and guarantors party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, and the lenders from time to time
party thereto.

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

-9-



--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” or “Security Asset” as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any Subagent for the benefit of the Secured Parties
pursuant to any Security Document; provided, that notwithstanding anything to
the contrary herein or in any Security Document or other Loan Document, in no
case shall the Collateral include any Excluded Property (other than in respect
of any English law governed all asset floating charge).

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent and security trustee for the Secured Parties, together with its successors
and permitted assigns in such capacity.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.12 (as may be updated pursuant to Section 9.08(b) of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)):

(a) on the Closing Date, the Collateral Agent shall have received:

(i) from (A) each U.S. Loan Party and (B) each other Loan Party that owns Equity
Interests of a person incorporated or organized under the law of the United
States, any state thereof, or the District of Columbia (other than Excluded
Securities) (provided that the grant by any such other Loan Party under the U.S.
Collateral Agreement shall be solely with respect to such Equity Interests and
related rights and assets as expressly set forth in the U.S. Collateral
Agreement), a counterpart of the U.S. Collateral Agreement,

(ii) from each English Loan Party, a counterpart of the English Law Debenture,

(iii) from each Loan Party (other than any English Loan Party) that owns Equity
Interests of a person incorporated or organized under the laws of England and
Wales (other than Excluded Securities), a counterpart of the English Law Share
Mortgage,

(iv) from Parent and each other Irish Loan Party, a counterpart of the Irish Law
Debenture duly executed as a deed by it,

(v) from each Loan Party (other than any Irish Loan Party) that owns Equity
Interests of a person incorporated or organized under the laws of Ireland (other
than the Excluded Securities), a counterpart of the Irish Law Share Charge duly
executed as a deed,

(vi) from each Jersey Loan Party, a counterpart of the Jersey Law All Assets
Security Interest Agreement,

(vii) from Parent, a counterpart of the Jersey Law Parent Security Interest
Agreement,

(viii) from Adient Global Holdings Luxembourg, a counterpart of the Jersey Law
Lux Parent Security Interest Agreement,

(ix) SIR Checklists signed by Parent, Adient Global Holdings Luxembourg and the
Jersey Loan Parties with respect to the Collateral pledged pursuant to the
Jersey Law Parent Security Interest Agreement, Jersey Law Lux Parent Security
Interest Agreement and Jersey Law All Assets Security Interest Agreement
respectively,

(x) from Parent, the Borrowers and the other Guarantors on the Closing Date, a
counterpart of the Guarantee Agreement and a counterpart of the Spanish Loan
Parties Guarantee Agreement, in each case duly executed and delivered on behalf
of such person (and, in relation to the Spanish Loan Parties Guarantee
Agreement, duly formalized as a Spanish Public Document on or before the Spanish
Effectiveness Date),

 

-10-



--------------------------------------------------------------------------------

(xi) from the Belgian Loan Party, a counterpart of each of the Belgium Law
Receivables Pledge Agreement, the Belgium Law Moveable Assets Agreement and the
Belgium Law Bank Accounts Pledge Agreement,

(xii) from Adient Global Holdings Jersey, a counterpart of the Belgium Law Share
Pledge Agreement,

(xiii) from each Loan Party that owns Equity Interests of any Polish Loan Party
(other than Excluded Securities), a copy of Polish Law Share Pledges (with a
date certified by the notary) and Polish Law Share Power of Attorney,

(xiv) from each Polish Loan Party, a counterpart of the Polish Law Asset Pledge,
the Polish Law Bank Accounts Pledges (with a date certified by the notary), the
Polish Law Account Power of Attorney and the Polish Law Submission to
Enforcement,

(xv) from each Luxembourg Loan Party, a counterpart of each Luxembourg Law
Security Document to which it is a party,

(xvi) from Parent, the Lux Co-Borrower, Adient Global Holdings Jersey, Adient
Luxembourg Asia Holding and Adient Ltd, a company incorporated in England and
Wales with company number 09921320, a counterpart to the relevant Luxembourg Law
Share Pledge Agreement,

(xvii) in respect of the Luxembourg Law Share Pledge Agreements, an updated copy
of the shareholder’s registers of (i) the Lux Co-Borrower, (ii) Adient Global
Holdings Luxembourg, (iii) Adient Luxembourg Poland Holding, (iv) Adient
Luxembourg Asia Holding (v) Adient Financial Luxembourg, (vi) Adient Luxembourg
Holding, (vii) Adient Interiors Holding EU, (viii) Adient Interiors Holding
Luxembourg, (ix) Adient Luxembourg Corporate Finance, (x) Adient Luxembourg
Global Finance and (xi) Adient Luxembourg China Holding, evidencing that the
Luxembourg Law Share Pledge Agreements have been duly recorded,

(xviii) in respect of the Luxembourg Account Pledge Agreements, a pdf copy of
each of the notice of pledge to be sent by (i) the Lux Co-Borrower, (ii) Adient
Global Holdings Luxembourg, (iii) Adient Luxembourg Asia Holding and (iv) Adient
Luxembourg Poland Holding, to the relevant account bank as a perfection
requirement of the Luxembourg Account Pledge Agreements,

(xix) from each Mexican Loan Party a notarized copy of the Mexican Law Security
Documents referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Mexican Law Security Documents”,

(xx) from each Swedish Loan Party a counterpart of each Swedish Law Security
Document to which it is a party, and

(xxi) from Adient Global Holdings Jersey a counterpart to the Swedish Law Share
Pledge.    

(b) on the Closing Date, (i)(x) all outstanding Equity Interests directly owned
by the Loan Parties, other than Excluded Securities, and (y) all Indebtedness
owing to any Loan Party, other than Excluded Securities, shall have been pledged
or assigned for security purposes pursuant to the Security Documents, (ii) the
Collateral Agent shall have received certificates, updated share registers
(where necessary under the laws of any applicable jurisdiction in order to
create a perfected security interest in such Equity Interests, including the PSC
Register) or other instruments (if any) representing such Equity Interests and
any notes or other instruments required to be delivered pursuant to the
applicable Security Documents, together with stock powers, note powers, stock
transfer forms or other instruments of transfer with respect thereto (as
applicable) endorsed in blank and appropriate authorities to complete and date
same and certified copy share registers and (iii) the Collateral Agent shall
have received with respect to each Mortgaged Property located in the United
States of America or any State thereof as of the Closing Date, the Flood
Documentation; provided that to the extent any such Flood Documentation cannot
be delivered on or prior to the Closing Date after the Borrowers’ use of
commercially reasonable efforts to do so and without

 

-11-



--------------------------------------------------------------------------------

undue burden and expense, then the provision of such Flood Documentation may be
delivered within 90 days after the Closing Date (or such longer period as agreed
to by the Administrative Agent in its sole discretion) but in any event, prior
to the delivery of the related Mortgage for such Real Property;

(c) in the case of any person that becomes a Borrower or a Guarantor after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Guarantee Agreement, (ii) a supplement to the applicable Security Document
referred to in clause (a) above and any other Security Documents, if applicable,
in the form specified therefor or otherwise reasonably acceptable to the
Administrative Agent, in each case, duly executed and delivered on behalf of
such Borrower or Guarantor and (iii) if requested by the Collateral Agent, such
documents, certificates and opinions with respect to such person of the type
described in clauses (g), (l) and (m) of Section 4.01;

(d) after the Closing Date (x) all outstanding Equity Interests of any person
that becomes a Borrower or Guarantor after the Closing Date and that are held by
a Loan Party and (y) all Equity Interests directly acquired by a Loan Party, and
Indebtedness owing to a Loan Party after the Closing Date, in each case other
than Excluded Securities, shall have been pledged pursuant to the Security
Documents, together with stock powers, stock transfer forms or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;

(e) as of the Closing Date, except as otherwise contemplated by this Agreement
or any Security Document, all documents and instruments, including Uniform
Commercial Code financing statements, and filings with the United States
Copyright Office, the United States Patent and Trademark Office, registration of
financing statement on the SIR in respect of each Jersey Law Security Document,
and all other actions reasonably requested by the Collateral Agent (including
those required by applicable Requirements of Law) to be delivered, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document;

(f) as of the Closing Date, evidence of the insurance (if any) required by the
terms of Section 5.02 hereof shall have been received by the Collateral Agent;

(g) after the Closing Date, the Collateral Agent shall have received such other
Security Documents as may be required to be delivered pursuant to Section 5.10
or the Security Documents;

(h) on or before the Spanish Effectiveness Date the Collateral Agent shall have
received:

(i) from (A) each Spanish Loan Party holding Equity Interests in another Spanish
Loan Party and (B) each other Loan Party that owns Equity Interests of a person
incorporated or organized under the laws of Spain (other than Excluded
Securities) (provided that the grant by any such other Loan Party under the
Spanish Law Share Pledges shall be solely with respect to such Equity Interests
and related rights and assets as expressly set forth in the relevant Spanish Law
Share Pledges), a copy of the notarized Spanish Law Share Pledges;

(ii) from each Spanish Loan Party a copy of the notarized Spanish Law Bank
Account Pledges, Spanish Law Receivables Pledges, and Spanish Law Irrevocable
Power of Attorney.

(i) (x) within (i) 90 days after the Closing Date with respect to each Closing
Date Mortgaged Property set forth on Schedule 1.01(B) located in the United
States and (ii) 20 Business Days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) located in England
and Wales (in each case, or on such later date as the Administrative Agent may
agree in its reasonable discretion) and (y) the time periods set forth in
Section 5.10 with respect to Mortgaged Properties encumbered pursuant to such
Section 5.10, the Collateral Agent shall have received:

 

-12-



--------------------------------------------------------------------------------

(A) with respect to all such Mortgaged Properties in England and Wales:

(I) all title documents relating to the relevant owner’s interests in each
Mortgaged Property or a solicitor’s undertaking from a firm of solicitors
regulated by the Law Society of England and Wales and approved for this purpose
by the Collateral Agent in a form and substance reasonably satisfactory to the
Collateral Agent to hold the same to the order of the Collateral Agent (an
“Acceptable Undertaking”),

(II) in respect of unregistered land, a clear Land Charges Registry search
against the relevant owner or, in the case of registered land, a clear Land
Registry official priority search in favor of the Collateral Agent, against all
of the land or registered titles (as appropriate) comprising the relevant
owner’s interests in each Mortgaged Property and giving not less than 20
Business Days’ priority (in the case of registered land) and 10 days’ priority
(in the case of unregistered land) beyond the Closing Date or the date of the
acquisition of the Mortgaged Property (as applicable), and

(III) an Acceptable Undertaking from the relevant owner’s solicitors to submit
to the Land Registry all necessary Land Registry application forms in relation
to the transfer of each Mortgaged Property to the relevant Borrower (if any) and
the charging of each Mortgaged Property in favor of the Collateral Agent
(including a form to note the obligation to make further advances and a form to
register the restriction contained in the Mortgage) within the applicable
priority period, duly completed and accompanied by payment of the applicable
Land Registry fees,

(B) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner (with respect
to Mortgaged Properties located in the United States) or owner (with respect to
Mortgaged Properties located in England and Wales), as applicable, of such
Mortgaged Property and suitable for recording, registering or filing (together
with any other forms or undertakings that are required or customary to effect
such recording, registration or filing) in all filing, registration or recording
offices that the Collateral Agent may reasonably deem necessary or desirable
(and as provided for in the Acceptable Undertaking with respect to Mortgaged
Properties located in England and Wales) in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of filing, registration or recordation thereof, and

(C) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters.

(j) within (x) 90 days after the Closing Date (or on such later date as the
Collateral Agent may agree in its reasonable discretion) with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) located in the
United States and (y) the time periods set forth in Section 5.10 with respect to
Mortgaged Properties located in the United States and encumbered pursuant to
said Section 5.10, the Collateral Agent shall have received:

(i) a policy or policies or marked up unconditional binder of title insurance
with respect to properties located in the United States, or a date-down and
modification endorsement, if available, paid for by the Borrowers, in the amount
of the Fair Market Value of the respective Mortgaged Property, issued by a
nationally recognized title insurance company (“Title Insurer”)

 

-13-



--------------------------------------------------------------------------------

insuring the Lien of each Mortgage as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except Permitted Liens, together with
such customary endorsements, coinsurance and reinsurance as the Collateral Agent
may reasonably request and which are available at commercially reasonable rates
in the jurisdiction where the applicable Mortgaged Property is located
(provided, however, that in lieu of a zoning endorsement, Collateral Agent shall
accept a zoning report from a nationally recognized zoning report provider), and

(ii) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Collateral
Agent), as applicable, for which all necessary fees (where applicable) have been
paid with respect to properties located in the United States, which (A) complies
in all material respects with the minimum detail requirements of the American
Land Title Association and American Congress of Surveying and Mapping as such
requirements are in effect on the date of preparation of such survey and (B) is
sufficient for such Title Insurer to remove all standard survey exceptions from
the title insurance policy relating to such Mortgaged Property or otherwise
reasonably acceptable to the Collateral Agent; provided, however, that so long
as the Title Insurer shall accept the same to eliminate the standard survey
exceptions from such policy or policies and to issue a “same as survey”
endorsement, in lieu of a new or revised survey Borrowers may provide a “no
material change” affidavit with respect to any prior survey for the respective
Mortgaged Property (which prior survey otherwise substantially complies with the
foregoing survey requirements).

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement or the registration of a financing
statement on the SIR, (B) delivery and taking possession of stock or share
certificates of the Subsidiaries of Parent or, (C) the filing of a short form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Closing Date after the use of commercially reasonable efforts by the Borrowers
to do so and without undue burden and expense, then the provision and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the Closing Date or any Credit Event on or within the
time periods specified in clauses (U)-(Z) below, and shall instead be required
to be delivered and perfected within the time periods specified in clauses
(U)-(Z) below (in each case, subject to extension by the Administrative Agent in
its sole discretion):

(U) registration at UK Companies House under Section 859A of the UK Companies
Act 2006, on or prior to the date which is 21 days after the date of creation of
the applicable security interest,

(V) registration at the Companies Registration Office of Ireland pursuant to
Part 7 of the Companies Act 2014 of Ireland and/or the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes Consolidation Act, 1997 (as
amended) of Ireland (provided that Parent and any other Irish Loan Party has
received an Irish tax registration number as of such time) on or prior to the
date which is 21 days after the date of the applicable charge’s creation,

(W) filings with the United Kingdom Intellectual Property Office, the European
Patent Office and/or the European Union Intellectual Property Office on or prior
to the date which is 90 days after the date of creation of the applicable
security interest,

(X) registration at the England and Wales Land Registry by (I) in the case of
registered land, the third from last day of the priority search (such search to
be made in favor of the Collateral Agent on the appropriate forms against all of
the registered titles comprising the relevant owner’s interests in each
Mortgaged Property and giving not less than 20 Business Days’ priority) and
(II) in the case of unregistered land, within two months’ of the Closing Date or
the date of the Additional Mortgage (as applicable) (following the completion of
a Land Charges Registry search, giving not less than 10 days’ priority),

(Y) filing of a copy of all Intellectual Property registrations (if any)
relating to Parent and any other Irish Loan Party with the Patent Office of
Ireland on or prior to the date which is 21 days after execution of the relevant
security document, or (Z) with respect to actions not specified in clauses
(U) through (Y) above, on or prior to the date which is 90 days after the
Closing Date.

 

-14-



--------------------------------------------------------------------------------

“Commitments” shall mean with respect to any Lender, such Lender’s Term Facility
Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Term Loans otherwise
required to be made by such Lender and designated by such Lender in a written
instrument; provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Term Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Term Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender;
provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender except to the extent such
greater entitlement results from a Change in Law after the date on which the
designation of such Conduit Lender is made or (b) be deemed to have any
Commitment.

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn; provided that any unreimbursed amounts under
commercial letters of credit shall not be counted as Consolidated Debt until 5
Business Days after such amount is drawn), (i), (j) and (k) (to the extent
related to any Indebtedness that would otherwise constitute Consolidated Debt)
of the definition of “Indebtedness” of Parent and the Subsidiaries determined on
a consolidated basis on such date; provided, that the amount of any Indebtedness
with respect to which the applicable obligors have entered into currency hedging
arrangements shall be calculated giving effect to such currency hedging
arrangements; provided further that Consolidated Debt shall exclude obligations
in respect of cash management services or that are otherwise removed in
consolidation. For the avoidance of doubt, Consolidated Debt shall exclude
Indebtedness in respect of any Qualified Receivables Facility or any Qualified
Securitization Transaction.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its Subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that, without
duplication:

(a) any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses or any restructuring charges or reserves,
including, without limitation, any expenses related to any reconstruction,
recommissioning or reconfiguration of fixed assets for alternate uses,
retention, severance, system establishment cost, contract termination costs,
costs to consolidate facilities and relocate employees, advisor fees and other
out of pocket costs and non-cash charges to assess and execute operational
improvement plans and restructuring programs, will be excluded;

(b) the net income (or loss) of any person that is not a Subsidiary or that is
accounted for by the equity method of accounting will be excluded; provided that
the income of such person will be included to the extent of the amount of
dividends or similar distributions paid in cash (or converted to cash) to the
specified person or a Subsidiary of the person;

(c) the net income (or loss) of any person and its Subsidiaries will be
calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any non-Wholly
Owned Subsidiary except to the extent of the dividends paid in cash (or
convertible into cash) during such period on the shares of the Equity Interests
of such Subsidiary held by such third parties;

 

-15-



--------------------------------------------------------------------------------

(d) solely for purposes of calculating the Available Amount, the net income (but
not loss) of any Subsidiary (other than any Guarantor) will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
person will be increased by the amount of dividends or distributions or other
payments actually paid in cash (or converted to cash) by any such Subsidiary to
such Person in respect of such period, to the extent not already included
therein;

(e) the cumulative effect of any change in accounting principles will be
excluded;

(f) (i) any non-cash expenses resulting from the grant or periodic remeasurement
of stock options, restricted stock grants or other equity incentive programs
(including any stock appreciation and similar rights) and (ii) any costs or
expenses incurred pursuant to any management equity plan or stock option plan or
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent, in the case of clause (ii), that such
costs or expenses are funded with cash proceeds contributed to the common equity
capital of Parent or a Subsidiary of Parent, will be excluded;

(g) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of GAAP and
the amortization of intangibles arising from the application of GAAP, including
pursuant to ASC 805, Business Combinations, ASC 350, Intangibles-Goodwill and
Other, or ASC 360, Property, Plant and Equipment, as applicable, will be
excluded;

(i) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(j) unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of GAAP, including pursuant to ASC 830, Foreign Currency Matters,
(including any net loss or gain resulting from Hedging Agreements for currency
exchange risk) will be excluded;

(k) any net gain or loss from Hedging Agreements or in connection with the early
extinguishment of Hedging Agreements (including of ASC 815, Derivatives and
Hedging) or from the early extinguishment or cancellation of Indebtedness shall
be excluded;

(l) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded;

(m) non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to
Consolidated Net Income); and

(n) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in amounts required
or permitted by GAAP, resulting from the application of purchase accounting in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded.

 

-16-



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of such person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, Consolidated Net Income shall include (i) any expenses and
charges that are reimbursed by indemnification or other reimbursement provisions
in connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, or, so long as Parent has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed and only to the extent that such amount is (A) not denied by
the applicable payor in writing within 180 days and (B) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days) and (ii) to the
extent covered by insurance (including business interruption insurance) and
actually reimbursed, or, so long as Parent has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption. Consolidated Net Income
presented in a currency other than Dollars will be converted to Dollars based on
the average exchange rate for such currency during, and applied to, each fiscal
quarter in the period for which Consolidated Net Income is being calculated.

“Consolidated Secured Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt to the extent secured by Liens on all or any portion of
the assets of Parent or any of its Subsidiaries on such date (including, for the
avoidance of doubt, all Capitalized Lease Obligations) less (ii) the
Unrestricted Cash Amount on such date. Notwithstanding anything to the contrary
contained above, all Indebtedness incurred pursuant to this Agreement (including
any such Indebtedness incurred pursuant to any Incremental Term Loan) pursuant
to Sections 6.01(b) and (v), and any Permitted Refinancing Indebtedness or
Refinancing Notes (or successive Permitted Refinancing Indebtedness or
Refinancing Notes) incurred under Section 6.01(b) or (v) (whether or not
secured) shall be included as if secured by Liens as a component of Consolidated
Debt pursuant to clause (i) of the immediately preceding sentence; provided that
any such Permitted Refinancing Indebtedness (x) if unsecured, shall not
constitute a component of Consolidated Secured Net Debt if, when incurred, such
Indebtedness is independently permitted to be incurred under Section 6.01(p) and
(y) if secured by the Collateral by a Junior Lien, shall cease to constitute a
component of Consolidated Secured Net Debt for purposes of the First Lien
Secured Net Leverage Ratio only, if, when incurred, such Indebtedness is
independently permitted to be incurred under Section 6.01(p), and permitted to
be secured under Section 6.02(qq) (or is subsequently permitted to be
outstanding and secured under said Sections).

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of Parent and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as set forth on the consolidated balance sheet of
Parent as of the last day of the Test Period ending immediately prior to such
date for which financial statements of Parent have been delivered (or were
required to be delivered) pursuant to Section 5.04(a) or 5.04(b), as applicable.
Consolidated Total Assets shall be determined on a Pro Forma Basis.

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on
such date.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Parent and its
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Parent and
its Subsidiaries on such date, including deferred revenue but excluding, without
duplication, (i) the current portion of any Indebtedness for borrowed money,
(ii) the current portion of accrued interest and (iii) the current portion of
current and deferred income taxes; provided that for the purposes of calculating
increases or decreases of Consolidated Working Capital in the definition of
“Excess Cash Flow”, any changes in current assets or current liabilities shall
be excluded to the extent arising as a result of (x) the effect of fluctuations
in the amount of recognized assets or liabilities under Hedging Agreements,
(y) any reclassification of assets or liabilities between current and noncurrent
in accordance with GAAP (other than as a result of the passage of time) and
(z) the effects of acquisition method accounting.

“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow”.

 

-17-



--------------------------------------------------------------------------------

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.

“Covenant Transaction” shall have the meaning assigned to such term in
Section 1.08(b).

“CRD IV” means (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms; and (b) Directive 2013/36/EU of the European Parliament
and of the Council of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms or any laws, rules or guidance by which CRD IV is implemented.

“Credit Event” shall mean any Borrowing of Term Loans.

“Cumulative Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:

(a) 100% of the aggregate net proceeds (which shall be calculated net of all
fees (including investment banking fees), commissions, costs and other expenses,
in each case incurred in connection with the applicable issuance or sale),
including cash and the Fair Market Value of assets other than cash, received by
Parent or any Borrower after the Closing Date as a contribution to its common
equity capital or from the issue or sale of Qualified Equity Interests of Parent
or any Borrower, including Qualified Equity Interests of Parent or any Borrower
issued upon conversion of Indebtedness or Disqualified Stock to the extent
Parent or its Wholly Owned Subsidiaries had received the Net Proceeds of such
Indebtedness or Disqualified Stock; plus

(b) 100% of the aggregate amount received by Parent or its Subsidiaries in cash
and the Fair Market Value of assets other than cash received by Parent or its
Subsidiaries after the Closing Date from (without duplication):

(i) the sale or other disposition (other than to Parent or any Subsidiary) of
any Investment made by Parent and its Subsidiaries and repurchases and
redemptions of such Investment from Parent and its Subsidiaries by any person
(other than Parent and its Subsidiaries) and from repayments of loans or
advances which constituted Investments, to the extent that (x) such Investment
was justified as using a portion of the Available Amount pursuant to clause
(Y) of Section 6.04(j) and (y) the Net Proceeds thereof are not required to be
applied pursuant to Section 2.11(b);

(ii) the sale (other than to Parent or a Subsidiary) of the Equity Interests of
an Unrestricted Subsidiary to the extent that (x) the designation of such
Unrestricted Subsidiary was justified as using a portion of the Available Amount
pursuant to clause (Y) of Section 6.04(j) and (y) the Net Proceeds thereof are
not required to be applied pursuant to Section 2.11(b); or

(iii) to the extent not included in the calculation of Consolidated Net Income
for the relevant period, a distribution, dividend or other payment from an
Unrestricted Subsidiary to the extent relating to any portion of the Investment
therein made pursuant to clause (Y) of Section 6.04(j).

“Debtor Relief Laws” shall mean the Bankruptcy Code, the Insolvency Act 1986 and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency, concurso
mercantil, reorganization, administration or similar debtor relief laws of the
United States of America, England and Wales or other applicable jurisdictions
(including also, in the case of Ireland, examinership laws) from time to time in
effect.

 

-18-



--------------------------------------------------------------------------------

“Declared Dividends” shall have the meaning assigned to such term in the
definition of “Adjusted Consolidated EBITDA”.

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country or territory itself is the subject of any Sanctions (on
the date of this Agreement, the Crimea region of the Ukraine, Cuba, Iran, North
Korea and Syria).

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Parent or one of its Subsidiaries in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of Parent, setting forth such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent disposition of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including any disposition of any property, business or asset
to a Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing.

“Disqualified Institutions” means, collectively, (a) those entities identified
by the Borrower Representative to the Administrative Agent from time to time on
3 Business Days’ prior written notice, as competitors of Parent and its
Subsidiaries and any Affiliates of such entities clearly identifiable solely by
similarity of name to such entities other than bona fide debt funds and
(b) those banks, financial institutions and other institutional lenders
separately identified in writing by the Borrower Representative to the Lenders
and the Administrative Agent prior to the Closing Date and any Affiliates of
such entities clearly identifiable solely by similarity of name to such
entities; provided that in no event shall any update to the list of Disqualified
Institutions apply retroactively to disqualify any persons that have previously
acquired an assignment or participation interest under this Agreement.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, in each case, at the option of the holder thereof), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests of Parent), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely for

 

-19-



--------------------------------------------------------------------------------

Qualified Equity Interests of Parent), in whole or in part, or (c) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in the case of each of the foregoing
clauses (a), (b) and (c), prior to the date that is ninety-one (91) days after
the Latest Maturity Date in effect at the time of issuance thereof and except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment (or offer to repay) in full of the Term
Loans and all other Loan Obligations that are accrued and payable and the
termination of the Commitments (provided, that only the portion of the Equity
Interests that so mature or are mandatorily redeemable, are so convertible or
exchangeable or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock). Notwithstanding the
foregoing: (i) any Equity Interests issued to any employee or to any plan for
the benefit of employees of Parent or the Subsidiaries or by any such plan to
such employees shall not constitute Disqualified Stock solely because they may
be required to be repurchased by Parent in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination, death
or disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“DQ List” shall have the meaning assigned to such term in Section 9.04(iv).

“ECF Percentage” shall mean (i) with respect to any fiscal year at the end of
which the First Lien Secured Net Leverage Ratio is greater than 2.00 to 1.00,
50%, (ii) with respect to any fiscal year at the end of which the First Lien
Secured Net Leverage Ratio is greater than 1.50 to 1.00 but less than or equal
to 2.00 to 1.00, 25% and (iii) with respect to any fiscal year at the end of
which the First Lien Secured Net Leverage Ratio is less than or equal to 1.50 to
1.00, 0%.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” for any Indebtedness on any date of determination will be
determined by the Borrower Representative in good faith in consultation with the
Administrative Agent consistent with generally accepted financial practices
utilizing (a) if applicable, any “Eurodollar Rate floor” applicable to such
Indebtedness on such date, (b) the interest margin for such Indebtedness on such
date and (c) the issue price of such Indebtedness (after giving effect to any
original issue discount (with original issue discount being equated to interest
based on an assumed four-year average life to maturity on a straight-line
basis)) or upfront fees (which shall be deemed to constitute like amounts of
original issue discount), in each case, incurred or payable to the lenders of
such Indebtedness but excluding arrangement, underwriting, commitment,
structuring, ticking, unused line, amendment fees and other similar fees not
paid generally to all lenders in the primary syndication of such Indebtedness;
provided that with respect to any Indebtedness that includes a “Eurodollar Rate
floor,” (i) to the extent that the Eurodollar Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is less than such floor, the amount of such difference shall
be deemed added to the interest rate margin for such Indebtedness and (ii) to
the extent that the Eurodollar Rate (without giving effect to any floors in such
definitions), as applicable, on such date is greater than such floor, then the
floor shall be disregarded.

“Eligible Accounts” shall have the meaning assigned to such term in the ABL
Credit Agreement.

 

-20-



--------------------------------------------------------------------------------

“English Law Debenture” shall mean an English law debenture dated as of the
Closing Date, among the English Loan Parties, and the Collateral Agent, as may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“English Law Security Documents” shall mean the English Law Debenture and the
English Law Share Mortgage and each other security agreement, pledge agreement
or other instruments or documents governed by English law and executed and
delivered pursuant to the foregoing or entered into or delivered after the
Closing Date to the extent required by this Agreement or any other Loan
Document, including pursuant to Section 5.10.

“English Law Share Mortgage” shall mean an English law share mortgage dated as
of the Closing Date, among each Loan Party (other than any English Loan Party)
that owns Equity Interests of a person incorporated or organized under the laws
of England and Wales (other than Excluded Securities) and the Collateral Agent,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“English Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of England and Wales.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, technical
standards (normas técnicas), decrees or judgments, promulgated or entered into
by or with any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, any Hazardous Materials or to
public or employee health and safety matters (to the extent relating to the
Environment or Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equal Priority Intercreditor Agreement” shall mean that certain Equal Priority
Intercreditor Agreement, dated as of the Closing Date, as amended, supplemented,
restated, amended and restated, extended or otherwise modified from time to time
in accordance with the terms thereof, by and among the Administrative Agent, the
First Lien Notes Agent and the other parties thereto from time to time,
substantially in the form of Exhibit L.

“Equity Interests” of any person shall mean any and all shares, interests,
equity quotas (partes sociales), rights to purchase or otherwise acquire,
warrants, options, participations or other equivalents of or interests in
(however designated) equity or ownership of such person, including any preferred
stock (including any preferred equity certificates (and any other similar
instruments)), any limited or general partnership interest and any limited
liability company membership interest, and any securities or other rights or
interests convertible into or exchangeable for any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent, any Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d)

 

-21-



--------------------------------------------------------------------------------

the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by Parent, a Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Parent, a Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the incurrence by Parent, a Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by Parent, a Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent, any Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Parent, a Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” shall mean the single currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the European
Monetary Union legislation.

“Eurodollar Rate” shall mean:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, an amount equal
to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of Parent and its Subsidiaries for such period,

 

-22-



--------------------------------------------------------------------------------

(ii) an amount equal to the amount of all noncash charges to the extent deducted
in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by Parent and its Subsidiaries completed during such period),

(iv) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by
Parent and its Subsidiaries in such period, and

(v) an amount equal to the aggregate net noncash loss on the sale, lease,
transfer or other disposition of assets by Parent and its Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all (i) noncash credits included in
arriving at such Consolidated Net Income and (ii) cash charges excluded by
virtue of clauses (a) through (n) of the definition of “Consolidated Net
Income”,

(ii) without duplication of amounts deducted in arriving at such Consolidated
Net Income or pursuant to subclause (b)(xi) below in prior periods, the amount
of Capital Expenditures made in cash during such period, except to the extent
that such Capital Expenditures were financed with the proceeds of Indebtedness
of Parent or its Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of Parent
and its Subsidiaries (including (x) the principal component of payments in
respect of any lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP and (y) the amount of any scheduled repayment
of Term Loans, but excluding all other prepayments of Term Loans (other than
pursuant to Section 2.11(b)(i) to the extent required due to an Asset Sale or
Recovery Event that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase), and (z) all prepayments in respect of
any revolving credit facility (but only to the extent there is an equivalent
permanent reduction in commitments thereunder)), except to the extent financed
with the proceeds of other Indebtedness of Parent or its Subsidiaries,

(iv) an amount equal to the aggregate net noncash gain on the sale, lease,
transfer or other disposition of assets by Parent and its Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
person or business unit by Parent and its Subsidiaries during such period),

(vi) cash payments by Parent and the Subsidiaries during such period in respect
of long-term liabilities of Parent and the Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to subclause (b)(xi)
below in prior periods, the aggregate amount of all cash payments made in
respect of all Permitted Acquisitions and other Investments made during such
period to the extent permitted under Section 6.04 (excluding Investments in
(x) Permitted Investments and (y) Parent or any of its Subsidiaries), except to
the extent that such Investments and Permitted Acquisitions were financed with
the proceeds of Indebtedness of Parent or its Subsidiaries,

 

-23-



--------------------------------------------------------------------------------

(viii) without duplication of amounts deducted pursuant to subclause (b)(xi)
below in prior periods, the amount of Restricted Payments made in cash during
such period to the extent permitted under clauses (b), (d), (f), (g), (i), (j)
and (k) of Section 6.06, except to the extent that such Restricted Payments were
financed with the proceeds of Indebtedness of Parent or its Subsidiaries,

(ix) the aggregate amount of expenditures actually made by Parent and the
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed during
such period,

(xi) without duplication of amounts deducted in arriving at such Consolidated
Net Income or deducted from Excess Cash Flow in prior periods, at the option of
the Borrower Representative, the aggregate consideration required to be paid in
cash by Parent or any of its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions, Capital Expenditures or Investments, or declarations during
such period to make Restricted Payments of the types described in subclause
(b)(viii) above, in each case to be consummated or made during the period of
four consecutive fiscal quarters of Parent following the end of such period;
provided that to the extent the aggregate amount of internally generated cash
flow of Parent and its Subsidiaries actually utilized to finance such
acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Parent and the Subsidiaries during such period that are required
to be made in connection with any prepayment of Indebtedness,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(xiii) an amount equal to the aggregate net cash losses on the sale, lease,
transfer or other disposition of assets by Parent and its Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
deducted in determining Consolidated Net Income,

(xiv) without duplication of amounts deducted in arriving at such Consolidated
Net Income, cash expenditures in respect of Hedging Agreements during such
period, and

(xv) cash payments by Parent and the Subsidiaries during such period to fund
indemnity payments required in respect of any Disposition permitted under this
Agreement to the extent such payments are not expensed during such period or are
not deducted in calculating Consolidated Net Income.

“Excess Cash Flow Payment Date” shall mean any date occurring within five
(5) Business Days after the date on which Parent’s annual audited financial
statements are required to be delivered pursuant to Section 5.04(a) (commencing
with respect to the fiscal year ending September 30, 2020).

“Excess Cash Flow Period” shall mean, with respect to any Excess Cash Flow
Payment Date, the immediately preceding fiscal year of Parent.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

 

-24-



--------------------------------------------------------------------------------

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and Parent reasonably agree that the cost or other consequences (including
Tax consequences) of pledging such Equity Interests or Indebtedness in favor of
the Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

(b) any Equity Interests or Indebtedness to the extent, and for so long as, the
pledge thereof is prohibited by any Requirement of Law (in each case, except to
the extent such prohibition is unenforceable after giving effect to applicable
provisions of the Uniform Commercial Code, the Specified Foreign Laws and other
applicable law);

(c) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, constitutional documents, joint
venture agreement, shareholder agreement, or similar agreement or (ii) any other
contractual obligation (not created in contemplation of the consummation of the
Transactions) with an unaffiliated third party not in violation of Section 6.09
that was existing on the Closing Date or at the time of the acquisition of such
subsidiary and was not created in contemplation of such acquisition, (B) any
organizational documents, constitutional documents, joint venture agreement,
shareholder agreement, or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) prohibits such a pledge without the
consent of any other party; provided, that this clause (B) shall not apply if
(1) such other party is a Loan Party or a Wholly Owned Subsidiary or (2) consent
has been obtained to consummate such pledge (it being understood that the
foregoing shall not be deemed to obligate Parent or any Subsidiary to obtain any
such consent) and for so long as such organizational documents, constitutional
documents, joint venture agreement, shareholder agreement or similar agreement
(or other contractual obligation referred to in subclause (A)(ii) above) or
replacement or renewal thereof is in effect, or (C) a pledge thereof to secure
the Obligations would give any other party (other than a Loan Party or a Wholly
Owned Subsidiary) to any organizational documents, constitutional documents,
joint venture agreement, shareholder agreement or similar agreement governing
such Equity Interests the right to terminate its obligations thereunder;

(d) any Equity Interests of any (A) Unrestricted Subsidiary or (B) any
Receivables Entity (to the extent they are restricted from being pledged by the
applicable Qualified Receivables Facility);

(e) any Equity Interests of any Immaterial Subsidiary;

(f) any Margin Stock; and

(g) voting Equity Interests (and any other interests constituting “stock
entitled to vote” within the meaning of U.S. Treasury Regulation
Section 1.956-2(c)(2)) in (A) any Foreign Subsidiary of the Lead Borrower that
is a CFC or (B) any FSHCO, in each case, in excess of 65% of all such voting
Equity Interests.

“Excluded Subsidiary” shall mean any of the following:

(a) each Immaterial Subsidiary,

(b) each Subsidiary that is not a Wholly Owned Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Subsidiary that is prohibited from Guaranteeing or granting Liens to
secure the Obligations by any Requirement of Law or that would require consent,
approval, license or authorization of a Governmental Authority to Guarantee or
grant Liens to secure the Obligations (unless such consent, approval, license or
authorization has been received),

 

-25-



--------------------------------------------------------------------------------

(d) each Subsidiary that is prohibited by any applicable contractual requirement
(not created in contemplation of the consummation of the Transactions) from
Guaranteeing or granting Liens to secure the Obligations on the Closing Date or
at the time such Subsidiary becomes a Subsidiary not in violation of
Section 6.09 (and for so long as such restriction or any replacement or renewal
thereof is in effect),

(e) any Receivables Entity,

(f) any Foreign Subsidiary (other than any Foreign Subsidiary organized or
incorporated in a Specified Jurisdiction that is not (A) a Foreign Subsidiary of
the Lead Borrower that is a CFC or (B) a FSHCO); provided that (x) any Foreign
Subsidiary organized or incorporated under the laws of Ireland, Luxembourg or
Jersey shall be an Excluded Subsidiary unless it holds, directly or indirectly,
Equity Interests in a Borrower or a Guarantor or is designated by Parent as a
Guarantor and (y) any Foreign Subsidiary organized or incorporated under the
laws of Germany shall be an Excluded Subsidiary unless such Foreign Subsidiary
becomes a borrower or a guarantor under the ABL Credit Agreement,

(g) any U.S. Subsidiary (i) that is a FSHCO or (ii) that is a Subsidiary of a
Foreign Subsidiary of the Lead Borrower that is a CFC,

(h) any other Subsidiary with respect to which the Administrative Agent and
Parent reasonably agree that the cost or other consequences (including, without
limitation, Tax consequences) of providing a Guarantee of or granting Liens to
secure the Obligations are excessive in relation to the value to be afforded
thereby,

(i) [reserved],

(j) each Unrestricted Subsidiary,

(k) each Insurance Subsidiary,

(l) each Not-for-Profit Subsidiary,

(m) each Securitization Entity,

(n) Adient UK Pension Scheme Trustee Limited, a company incorporated in England
and Wales with company number 04978802,

(o) Adient Financial Luxembourg, and

(p) Adient Holding Ltd, a company incorporated in England and Wales with company
number 09975841.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and Parent. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

-26-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (a
“Recipient”), (i) Taxes imposed on or measured by its overall net income
(however denominated, and including, for the avoidance of doubt, franchise and
similar Taxes imposed on it in lieu of net income Taxes) and branch profits
Taxes, in each case, imposed by a jurisdiction (including any political
subdivision thereof) as a result of such Recipient being organized in, having
its principal office in, being engaged in a trade or business in, or in the case
of any Lender, having its applicable Lending Office in, such jurisdiction, or as
a result of any other present or former connection with such jurisdiction (other
than any such connection arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received, perfected or enforced a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Term Loan or Loan Document), (ii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document to a Lender (other than to the extent
such Lender is an assignee pursuant to a request by a Borrower under
Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time such Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new Lending Office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iii) any withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder that is attributable to such Recipient’s failure to comply with
Section 2.17(e) or (iv) any Tax imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Receivables Facility” shall mean the Amended and Restated Receivables
Transfer and Servicing Agreement, dated as of December 20, 2018, as may be
amended, restated, supplemented or otherwise modified from time to time, among
Adient Germany Limited & Co. KG, Parent, Ester Finance Titrisation, Credit
Agricole Corporate & Investment Bank, Eurotitrisation and the other entities
listed therein.

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

“Facility” shall mean the respective facility and commitments utilized in making
Term Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there is one Facility (i.e., the Initial Term Facility) and
thereafter, the term “Facility” may include any other Class of Commitments and
the extensions of credit thereunder.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Borrower Representative), including reliance on the most recent real property
tax bill or assessment in the case of Real Property.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury Regulations promulgated thereunder or official
administrative interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above), or any
intergovernmental agreements (or related laws, regulations or official
administrative guidance) implementing the foregoing.

 

-27-



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Finance Party” shall mean the Administrative Agent, a Lender or any other
Recipient.

“Financial Collateral Act” means the Act of 15 December 2004 on financial
collateral (Wet van 15 December 2004 betreffende financiële scherheden/ Loi du
15 décembre 2004 relative aux sûretés financières), as amended from time to
time.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.

“First Lien Notes” shall mean $800,000,000 in aggregate principal amount of
senior first lien secured notes due 2026 issued by the Lead Borrower on the
Closing Date.

“First Lien Notes Agent” shall mean U.S. Bank, National Association, as the
trustee under the indenture governing the First Lien Notes or any successor
thereto acting in such capacity.

“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of “Consolidated Secured Net Debt” (and not described in the last sentence of
the definition of “Consolidated Secured Net Debt”, unless excluded by the
proviso thereto) which are either (A) secured only by Junior Liens or
(B) subordinated in right of payment to the Loan Obligations, to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of Parent have been delivered as required by this Agreement, all
determined on a consolidated basis in accordance with GAAP; provided that each
of Consolidated Secured Net Debt and Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis. All Indebtedness
described in the last sentence of the definition of “Consolidated Secured Net
Debt” (and not excluded by the proviso thereto) shall also be deemed to
constitute Indebtedness included pursuant to the preceding clause (a)(x) and
which is not deducted pursuant to the preceding clause (a)(y).

“Fixed Charge Coverage Ratio” shall mean, the ratio of (1) Adjusted Consolidated
EBITDA of Parent and its Subsidiaries for the most recent period of four
consecutive fiscal quarters for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) immediately
preceding the date on which such calculation of the Fixed Charge Coverage Ratio
is made, calculated on a Pro Forma Basis for such period to (2) the Fixed
Charges of Parent and its Subsidiaries for such period calculated on a Pro Forma
Basis.

“Fixed Charges” shall mean the sum of, without duplication,

(a) the consolidated interest expense of Parent and its Subsidiaries for such
period, whether paid or accrued, to the extent such expense was deducted in
computing Consolidated Net Income, including, without limitation, amortization
of original issue discount, the interest component of all payments associated
with Capitalized Lease Obligations, and the net of the effect of all payments
made or received pursuant to Hedging Agreements in respect of interest rates
(but excluding any non-cash interest expense attributable to the mark-to-market
valuation of Hedging Agreements or other derivatives pursuant to GAAP) and
excluding (i) penalties and interest relating to taxes, (ii) amortization or
write-off of deferred financing fees and expensing of any other financing fees,
including any expensing of bridge or commitment fees, (iii) any additional cash
interest owing pursuant to any registration rights agreement, (iv) the non-cash
portion of interest expense resulting from the reduction in the carrying value
under purchase accounting of

 

-28-



--------------------------------------------------------------------------------

such person’s outstanding Indebtedness, (v) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Securitization Transaction or Qualified Receivables Facility, (vi) annual agency
fees paid to the administrative agents and collateral agents under this
Agreement and the ABL Credit Agreement, (vii) costs associated with obtaining
Hedging Agreements, (viii) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting in connection with the any acquisition,
(ix) any accretion of accrued interest on discounted liabilities and any
prepayment premium or penalty and (x) interest expense resulting from push-down
accounting; provided that, for purposes of calculating consolidated interest
expense, no effect will be given to the discount and/or premium resulting from
the bifurcation of derivatives under ASC 815, Derivatives and Hedging, as a
result of the terms of the Indebtedness to which such consolidated interest
expense applies; plus

(b) the consolidated interest expense of Parent and its Subsidiaries that was
capitalized during such period; plus

(c) all cash dividends, whether paid or accrued, on any series of Disqualified
Stock of Parent or any of its Subsidiaries or preferred stock of any
non-Guarantor Subsidiary, excluding items eliminated in consolidation, in each
case, determined on a consolidated basis in accordance with GAAP; minus

(d) the consolidated interest income of Parent and its Subsidiaries for such
period, whether received or accrued, to the extent such income was included in
determining Consolidated Net Income.

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (and to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Lead Borrower) and (ii) a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies, along with a copy of the underlying policies (if requested
by the Administrative Agent) required by Section 5.02(c) hereof and the
applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured and lender’s loss
payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (D) be otherwise in form and
substance reasonably satisfactory to the Collateral Agent and each of the
Lenders, subject to the provisions of Sections 5.02(a), 5.02(b) and 5.02(c).

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“FSHCO” shall mean any U.S. Subsidiary that owns no material assets (directly or
through subsidiaries) other than the Equity Interests of one or more Foreign
Subsidiaries of the Lead Borrower that are CFCs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

 

-29-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any applicable supranational bodies, such as the European Union
or the European Central Bank).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit J dated as of the Closing Date (and in respect of the Spanish
Loan Parties, the Spanish Loan Parties Guarantee Agreement), as may be amended,
restated, supplemented or otherwise modified from time to time, between each
applicable Guarantor and the Collateral Agent.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean each of:

(i) each Subsidiary of Parent (other than the Borrowers) that is or becomes a
Loan Party on the Closing Date or pursuant to Section 5.10(d), whether existing
on the Closing Date or established, created or acquired after the Closing Date,
unless and until such time as such Subsidiary is released from its obligations
under the Guarantee Agreement in accordance with the terms and provisions hereof
or thereof,

(ii) Parent with respect to the Obligations (other than Obligations of Parent),

(iii) the Lead Borrower with respect to the Obligations (other than Obligations
of the Lead Borrower),

(iv) the Lux Co-Borrower with respect to the Obligations (other than Obligations
of the Lux Co-Borrower), and

(v) each other Borrower with respect to the Obligations (other than Obligations
of such Borrower).

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

 

-30-



--------------------------------------------------------------------------------

“Hedge Bank” shall mean any person that is an Agent, an Arranger, a Lender or an
Affiliate of any such person (a) at the time that it enters into a Hedging
Agreement, or (b) with respect to Hedging Agreements existing on the Closing
Date, on the Closing Date, in each case, in its capacity as a party to such
Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Parent or any of the Subsidiaries shall be a Hedging
Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 2.5% of the
Consolidated Total Assets or revenues representing in excess of 2.5% of total
revenues of Parent and the Subsidiaries on a consolidated basis as of such date,
and (b) taken together with all such Subsidiaries as of such date, did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Parent and the Subsidiaries
on a consolidated basis as of such date.

“Impacted Loans” shall have the meaning specified in Section 2.14(a).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of Parent, the accretion of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at any time, the greater of:

(a) the excess (if any) of (i) $750,000,000 over (ii) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments established after the
Closing Date and prior to such time and outstanding pursuant to Section 2.21 and
(y) the aggregate principal amount of Indebtedness outstanding pursuant to
Section 6.01(v) at such time; and

(b) any amounts so long as immediately after giving effect to the establishment
of the commitments in respect thereof and the use of proceeds of the loans
thereunder, the First Lien Secured Net Leverage Ratio is not greater than 1.75
to 1.00 tested on a Pro Forma Basis (which, for the avoidance of doubt, will
give effect to any Permitted Acquisition consummated concurrently therewith)
only on the date of the initial incurrence of the applicable Incremental
Facility (except as set forth in clause (C) of the third paragraph under
Section 6.01); provided that, in calculating the First Lien Secured Net Leverage
Ratio for purposes of this clause (b), the net cash proceeds of any Indebtedness
incurred in reliance on this clause (b) at such time shall not be considered
Unrestricted Cash.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders.

 

-31-



--------------------------------------------------------------------------------

“Incremental Facility” shall mean the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
applicable Borrower.

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the applicable Borrower pursuant to Section 2.01(b) consisting of additional
Initial Term Loans and (ii) to the extent permitted by Section 2.21 and provided
for in the relevant Incremental Assumption Agreement, Other Incremental Term
Loans.

“Indebtedness” of any person shall mean, without duplication,

(a) all obligations of such person for borrowed money,

(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments (except any such obligation issued in the ordinary course of
business with a maturity date of no more than six months in a transaction
intended to extend payment terms of trade payables or similar obligations to
trade creditors incurred in the ordinary course of business),

(c) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person
(except any such obligation that constitutes a trade payable or similar
obligation to a trade creditor incurred in the ordinary course of business),

(d) all obligations of such person issued or assumed as the deferred purchase
price of property or services (except any such balance that (i) constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business, (ii) any earn-out obligations until such obligation becomes
a liability on the balance sheet of such person in accordance with GAAP and
(iii) liabilities accrued in the ordinary course of business; it being
understood that, for the avoidance of doubt, obligations owed to banks and other
financial institutions in connection with any arrangement whereby a bank or
other institution purchases payables described in clause (i) above owed by
Parent or its Subsidiaries shall not constitute Indebtedness) which purchase
price is due more than six months after the date of placing the property in
service or taking delivery and title thereto,

(e) all Guarantees by such person of Indebtedness of others,

(f) all Capitalized Lease Obligations of such person,

(g) obligations under any Hedging Agreements,

(h) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit,

(i) the principal component of all obligations of such person in respect of
bankers’ acceptances,

(j) the amount of all obligations of such person with respect to the redemption,
repayment or other repurchase of any Disqualified Stock (excluding accrued
dividends that have not increased the liquidation preference of such
Disqualified Stock),

(k) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person (other than Liens on
Equity Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries), whether or not the Indebtedness secured thereby has
been assumed, and

 

-32-



--------------------------------------------------------------------------------

(l) all Attributable Receivables Indebtedness with respect to Qualified
Receivables Facilities and obligations in respect of Qualified Securitization
Transactions,

if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of such person prepared in
accordance with GAAP; provided that (i) contingent obligations incurred in the
ordinary course of business or consistent with past practice, (ii) any balance
that constitutes a trade payable, accrued expense or similar obligation to a
trade creditor, in each case incurred in the ordinary course of business,
(iii) intercompany liabilities that would be eliminated on the consolidated
balance sheet of Parent and its Subsidiaries, (iv) prepaid or deferred revenue
arising in the ordinary course of business, (v) in connection with the purchase
by Parent or any Subsidiary of any business, assets, Equity Interests or person,
any postclosing payment adjustments to which the seller may become entitled to
the extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid in a timely manner, (vi) obligations, to the
extent such obligations would otherwise constitute Indebtedness, under any
agreement that have been irrevocably defeased or irrevocably satisfied and
discharged pursuant to the terms of such agreement or (vii) for the avoidance of
doubt, any obligations in respect of workers’ compensation claims, early
retirement or termination obligations, deferred compensatory or employee or
director equity plans pension fund obligations or contributions or similar
claims, obligations or contributions or social security or wage taxes, in each
case, shall be deemed not to constitute Indebtedness. The amount of Indebtedness
of any person for purposes of clause (k) above shall (unless such Indebtedness
has been assumed by such person) be deemed to be equal to the lesser of (A) the
aggregate unpaid amount of such Indebtedness and (B) the Fair Market Value of
the property encumbered thereby. Notwithstanding anything in this Agreement to
the contrary, Indebtedness shall not include, and shall be calculated without
giving effect to, the effects of Financial Accounting Standards Board Accounting
Standards Codification 825 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an incurrence of Indebtedness under this
Agreement.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April 2019, as modified or supplemented prior to the Closing Date.

“Initial Term Borrowing” shall mean any Borrowing comprised of Initial Term
Loans.

“Initial Term Facility” shall mean the Initial Term Loan Commitments and the
Initial Term Loans made hereunder.

“Initial Term Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date.

“Initial Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder. The amount
of each Term Lender’s Initial Term Loan Commitment as of the Closing Date is set
forth on Schedule 2.01. The aggregate amount of the Initial Term Loan
Commitments as of the Closing Date is $800,000,000.

 

-33-



--------------------------------------------------------------------------------

“Initial Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

“Initial Term Loans” shall mean (a) the term loans made by the Term Lenders to
the Borrowers pursuant to Section 2.01(a) and (b) any Incremental Term Loans in
the form of additional Initial Term Loans made by the Incremental Term Lenders
to the Borrowers pursuant to Section 2.01(b).

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(y).

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress, get-up in England
and Wales and Ireland, and registrations and applications of registrations
thereof, (c) patents, together with any registered or unregistered rights in
designs in the United Kingdom, as well as any reissued and reexamined patents
and extensions corresponding to the patents and any patent applications, as well
as any related continuation, continuation in part and divisional applications
and patents issuing therefrom and (d) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.10.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Rate
Loan, (i) the last day of the Interest Period applicable to the Borrowing of
which such Term Loan is a part, (ii) in the case of a Eurodollar Rate Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months’ duration been applicable to such Borrowing and (iii) in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type and (b) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Rate Loans, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or, to the extent agreed to by all Lenders with
commitments or Term Loans under the applicable Facility, 12 months or periods
shorter than 1 month as are satisfactory to the Administrative Agent), as the
Borrower Representative may elect; provided, however, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
pertaining to a Eurodollar Rate Loan that begins on the last Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period and
(iii) no Interest Period shall extend beyond the Term Facility Maturity Date.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Ireland” means Ireland exclusive of Northern Ireland.

“Irish Law Debenture” shall mean an Irish law debenture dated as of the Closing
Date, between each Irish Loan Party and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

-34-



--------------------------------------------------------------------------------

“Irish Law Share Charge” shall mean an Irish law share charge dated as of the
Closing Date, among each Loan Party (other than any Irish Loan Party) that owns
Equity Interests of a person incorporated or organized under the laws of Ireland
(other than Excluded Securities) and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Irish Law Security Documents” shall mean the Irish Law Debenture, the Irish Law
Share Charge and each other security agreement, pledge agreement or other
instruments or documents governed by Irish law and executed and delivered
pursuant to the foregoing or entered into or delivered after the Closing Date to
the extent required by this Agreement or any other Loan Document, including
pursuant to Section 5.10.

“Irish Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Ireland.

“IRS” shall mean the U.S. Internal Revenue Service.

“Jersey Law All Assets Security Interest Agreement” shall mean a Jersey law
governed security interest agreement dated as of the Closing Date, entered into
between Adient Global Holdings Jersey, Adient International Limited and the
Collateral Agent, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Jersey Law Lux Parent Security Interest Agreement” shall mean a Jersey law
governed share security interest agreement in respect of shares held in Adient
Global Holdings Jersey dated as of the Closing Date, among Adient Global
Holdings Luxembourg and the Collateral Agent, as may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Jersey Law Parent Security Interest Agreement” shall mean a Jersey law governed
share security interest agreement in respect of shares held in Adient
International Limited dated as of the Closing Date, among Parent and the
Collateral Agent, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Jersey Law Security Documents” shall mean each security agreement, pledge
agreement or other instruments or documents governed by Jersey law and executed
and delivered pursuant to the foregoing or entered into or delivered after the
Closing Date to the extent required by this Agreement or any other Loan
Document, including pursuant to Section 5.10.

“Jersey Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Jersey.

“Joint Bookrunners” shall mean, collectively, Bank of America, N.A., an
affiliate of Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase
Bank, N.A., Barclays Bank PLC, Citibank, N.A. and Credit Agricole Corporate and
Investment Bank.

“Joint Lead Arrangers” shall mean, collectively, Bank of America, N.A., an
affiliate of Merrill Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase
Bank, N.A., Barclays Bank PLC, Citibank, N.A. and Credit Agricole Corporate and
Investment Bank.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.23.

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
Parent or any if its Subsidiaries, of or in respect of principal on any Senior
Notes (or any Indebtedness incurred as Permitted Refinancing Indebtedness in
respect thereof) or Indebtedness (other than intercompany Indebtedness) that is
by its terms subordinated in right or payment to the Loan Obligations (each of
the foregoing, a “Junior Financing”); provided, that the following shall not
constitute a Junior Debt Restricted Payment:

 

-35-



--------------------------------------------------------------------------------

(a) Refinancings with any Permitted Refinancing Indebtedness permitted to be
incurred under Section 6.01;

(b) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;

(c) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds from the issuance, sale or exchange by Parent of
Qualified Equity Interests within eighteen months prior thereto; provided, that
such proceeds are not included in any determination of the Available Amount; or

(d) the conversion of any Junior Financing to Qualified Equity Interests of
Parent.

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Loan Obligations pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

“Latest Maturity Date” shall mean, at any date of determination, the latest Term
Facility Maturity Date, in each case then in effect on such date of
determination.

“Lead Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

“LIBOR” shall have the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” shall mean the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” shall have the meaning specified in Section 2.14(c).

“LIBOR Successor Rate Conforming Changes” shall have the meaning specified in
Section 2.14(c).

 

-36-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Limited Condition Acquisition” shall mean any acquisition, including by means
of a merger, amalgamation or consolidation, by Parent or one or more of its
subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by Parent or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement,
(v) each Extension Amendment, (vi) each Refinancing Amendment, (vii) any
Intercreditor Agreement and (viii) any Note issued under Section 2.09(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership, Irish examinership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrowers under this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrowers owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership, Irish examinership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), and (b) the due and punctual
payment of all obligations of each other Loan Party under or pursuant to each of
the Loan Documents (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership, Irish examinership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Lux Co-Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Luxembourg Law Account Pledge Agreements” shall mean collectively:

(a) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between the Lux Co-Borrower as pledgor and
the Collateral Agent;

(b) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Luxembourg as
pledgor and the Collateral Agent;

(c) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Luxembourg Asia Holding as
pledgor and the Collateral Agent; and

(d) the Luxembourg law governed account pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Luxembourg Poland Holding as
pledgor and the Collateral Agent.

“Luxembourg Law Receivables Pledge Agreements” shall mean collectively:

(a) the Luxembourg law governed receivables pledge agreement dated as of the
Closing Date and to be entered into by and between Parent as pledgor and the
Collateral Agent in the presence of the Lux Co-Borrower;

 

-37-



--------------------------------------------------------------------------------

(b) the Luxembourg law governed receivables pledge agreement dated as of the
Closing Date and to be entered into by and between Adient Luxembourg Asia
Holding as pledgor and the Collateral Agent in the presence of Adient Financial
Luxembourg; and

(c) the Luxembourg law governed receivables pledge agreement dated as of the
Closing Date and to be entered into by and between Adient Germany Ltd. & Co. KG
as pledgor and the Collateral Agent in the presence of Adient Luxembourg Asia
Holding.

“Luxembourg Law Security Documents” shall mean the Luxembourg Law Share Pledge
Agreements, the Luxembourg Law Receivables Pledge Agreements, the Luxembourg Law
Account Pledge Agreements and each other security agreement, pledge agreement or
other instruments or documents governed by Luxembourg law and executed and
delivered pursuant to the foregoing or entered into or delivered after the
Closing Date to the extent required by this Agreement or any other Loan
Document, including pursuant to Section 5.10.

“Luxembourg Law Share Pledge Agreements” shall mean collectively:

(a) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Parent as pledgor and the Collateral
Agent in the presence of the Lux Co-Borrower;

(b) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between the Lux Co-Borrower as pledgor and
the Collateral Agent in the presence of Adient Global Holdings Luxembourg;

(c) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Asia
Holding;

(d) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Poland
Holding;

(e) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Financial Luxembourg;

(f) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Ltd., a company incorporated
in England and Wales with company number 09921320, as pledgor and the Collateral
Agent in the presence of Adient Luxembourg Holding;

(g) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Luxembourg Asia Holding as
pledgor and the Collateral Agent in the presence of Adient Interiors Holding EU;

(h) the Luxembourg law governed limited partnership interests pledge agreement
dated as of the Closing Date and to be entered into by and between Adient Global
Holdings Jersey and Adient Luxembourg Asia Holding as pledgors and the
Collateral Agent in the presence of Adient Interiors Holding Luxembourg;

(i) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Corporate
Finance;

(j) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg Global
Finance; and

 

-38-



--------------------------------------------------------------------------------

(k) the Luxembourg law governed share pledge agreement dated as of the Closing
Date and to be entered into by and between Adient Global Holdings Jersey as
pledgor and the Collateral Agent in the presence of Adient Luxembourg China
Holding.

“Luxembourg Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Luxembourg.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Term Loans representing more than 50% of the sum of all Term
Loans outstanding under such Facility at such time (subject to the last
paragraph of Section 9.08(b)).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of Parent and its Subsidiaries,
taken as a whole, the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Term Loans) of any
one or more of Parent or any Subsidiary in an aggregate principal amount
exceeding $75,000,000; provided that in no event shall any Qualified Receivables
Facility be considered Material Indebtedness.

“Material Real Property” shall mean any parcel of Real Property located in the
United States or England and Wales and having a Fair Market Value (on a
per-property basis) greater than or equal to $10,000,000 (or the equivalent
amount in Sterling, in the case of Real Property located in England and Wales)
as of (x) the Closing Date, for Real Property then owned or (y) the date of
acquisition, for Real Property acquired after the Closing Date, in each case as
determined by Parent in good faith; provided, that “Material Real Property”
shall exclude all leasehold interests in Real Property).

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Mexican Law Security Documents” shall mean (i) the first-priority pledge
agreements in respect of certain Equity Interests (other than Excluded
Securities) issued by each of the Mexican Loan Parties currently held by the
members of such entities that are Loan Parties under the Loan Documents,
(ii) the first-priority non-possessory pledge agreement over certain assets,
such as equipment, fixed assets and any Intellectual Property rights (other than
Excluded Property) owned by any of the Mexican Loan Parties, (iii) the
second-priority non-possessory pledge agreement over certain assets, such as
inventory and accounts receivables (other than Excluded Property) of the Mexican
Loan Parties, (iv) the first-priority non-possessory pledge agreement over
certain assets, such as equipment and fixed assets located in Mexico and owned
by any of the foreign Loan Parties (temporarily imported into Mexico under the
maquila program) (other than Excluded Property), (v) the second-priority
non-possessory pledge agreement over certain assets, such as inventory located
in Mexico and owned by any of the foreign Loan Parties (temporarily imported
into Mexico under the maquila program) (other than Excluded Property), and
(vi) each other instrument, certificate or document governed by Mexican law
executed pursuant to the foregoing or entered into or delivered after the
Closing Date to the extent required by this Agreement or any other Loan
Document, including pursuant to Section 5.10.

“Mexican Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Mexico.

“Mexico” means the United Mexican States.

“MFN Protection” shall have the meaning specified in Section 2.21(b)(iii).

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

-39-



--------------------------------------------------------------------------------

“Mortgaged Properties” shall mean the Material Real Properties that are
identified on Schedule 1.01(B) on the Closing Date (the “Closing Date Mortgaged
Properties”) and each additional Material Real Property encumbered by a Mortgage
after the Closing Date pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to Mortgaged Properties (either as stand-alone
documents or forming part of other Security Documents), each in form and
substance reasonably satisfactory to the Collateral Agent and the Borrower
Representative, in each case, as amended, supplemented or otherwise modified
from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by Parent or any Subsidiary
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) from any Asset Sale
(excluding any Asset Sale of ABL Collateral) under Section 6.05(g), net of:

(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
Taxes, deed or mortgage recording Taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt and other than obligations secured
by a Junior Lien),

(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term Loans) and Other
First Lien Debt),

(iv) Taxes paid or payable (in the good faith determination of Parent) as a
result thereof, and

(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any of the
applicable assets and (y) retained by Parent or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date);

 

 

-40-



--------------------------------------------------------------------------------

provided, that, if Parent shall deliver a certificate of a Responsible Officer
of Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth any Loan Party’s intention to use any portion of such
proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Parent
and the Subsidiaries or to make Permitted Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments or intercompany Investments
in Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Asset Sale giving rise to such proceeds was
contractually committed (other than inventory), such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 365 days of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 365
day period but within such 365 day period are contractually committed to be
used, then such remaining portion if not so used within 180 days following the
end of such 365 day period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed (i) $50,000,000 individually and (ii) $150,000,000 in
the aggregate (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds);

(b) 100% of the cash proceeds actually received by Parent or any Subsidiary
(including casualty insurance settlements and condemnation awards, but only as
and when received) from any Recovery Event, net of:

(i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, and Other First Lien Debt and other than obligations
secured by a Junior Lien),

(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term Loans)) and Other
First Lien Debt,

(iv) Taxes paid or payable (in the good faith determination of Parent) as a
result thereof,

(v) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by
Parent or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters (provided that (1) the amount of any reduction of such
reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Recovery Event, shall be deemed to be cash proceeds of such Recovery
Event occurring on the date of such reduction and (2) the amount of any such
reserve that is maintained as of the date occurring 18 months after the date of
the applicable Recovery Event shall be deemed to be Net Proceeds from such
Recovery Event as of such date;

provided, that, if Parent shall deliver a certificate of a Responsible Officer
of Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth any Loan Party’s intention to use any portion of such
proceeds, within 365 days of such receipt, to acquire, maintain,

 

-41-



--------------------------------------------------------------------------------

develop, construct, improve, upgrade or repair assets useful in the business of
Parent and the Subsidiaries or to make Permitted Acquisitions and other
Investments permitted hereunder (excluding Permitted Investments or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (i) $50,000,000 individually and (ii)
$150,000,000 in the aggregate (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds); and

(c) 100% of the cash proceeds from the incurrence, issuance or sale by Parent or
any Subsidiary of any Indebtedness (other than Excluded Indebtedness, except for
Refinancing Notes and Refinancing Term Loans), net of all fees (including
investment banking fees), commissions, costs, Taxes and other expenses, in each
case incurred in connection with such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Lender” shall mean any person that becomes a Lender hereunder pursuant to
Section 9.04, Section 2.19, Section 2.21, Section 2.22, Section 2.23 or any
other provision of this Agreement.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Loan Party Investment Cap” shall have the meaning assigned to such term in
the definition of “Permitted Acquisition.”

“Non-S-X Adjustment Amount” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Not-for-Profit Subsidiary” shall mean an entity, including entities qualifying
under Section 501(c)(3) of the Code, that uses surplus revenue to achieve its
goals rather than distributing them as profit or dividends.

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations of Parent and its Subsidiaries including non-Wholly Owned
Subsidiaries, if applicable, in respect of any Secured Cash Management Agreement
and (c) obligations of Parent and its Subsidiaries including non-Wholly Owned
Subsidiaries, if applicable, in respect of any Secured Hedge Agreement
(including, in each case, monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership, administration, Irish examinership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“Original Lender” shall mean each financial institution listed on Schedule 2.01.

“Other First Lien Debt” shall mean the First Lien Notes and other obligations
secured by Other First Liens.

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Loan Obligations pursuant to a
Permitted First Lien Intercreditor Agreement, which Permitted First Lien
Intercreditor Agreement (together with such amendments to the Security Documents
and any other Intercreditor Agreements, if any, as are reasonably necessary or
advisable (and reasonably acceptable to the Collateral Agent) to give effect to
such Liens) shall be entered into in connection with a permitted incurrence of
any such Liens (unless a Permitted First Lien Intercreditor Agreement and/or
Security Documents (as applicable) covering such Liens are already in effect).

 

-42-



--------------------------------------------------------------------------------

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, registration, delivery or enforcement of,
consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) as a result of any present or former connection
between the Recipient and the jurisdiction imposing such Tax (other than any
such connection arising from such Recipient having executed, delivered, become
party to, performed its obligations under, received payments under, received,
perfected or enforced a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

“Parent” shall mean Adient plc, a public limited company incorporated under the
laws of Ireland and any permitted successor thereof.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties substantially in the form attached
hereto as Exhibit G, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Acquisition” shall mean any acquisition by Parent or a Subsidiary of
all or substantially all the assets or business of, or all or substantially all
the Equity Interests (other than directors’ qualifying shares) not previously
held by Parent and its Subsidiaries in, or merger, consolidation or amalgamation
with, a person or business unit or division or line of business of a person (or
any subsequent investment made in a person or business unit or division or line
of business previously acquired in a Permitted Acquisition), if:

 

  i.

no Event of Default shall have occurred and be continuing immediately after
giving effect thereto or would result therefrom, provided, however, that with
respect to a proposed Limited Condition Acquisition pursuant to an executed
acquisition agreement, at the option of Parent, the determination of whether
such an Event of Default shall exist shall be made solely at the time of the
execution of the acquisition agreement related to such Permitted Acquisition;

 

-43-



--------------------------------------------------------------------------------

  ii.

[reserved];

 

  iii.

[reserved];

 

  iv.

any acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01;

 

  v.

to the extent required by Section 5.10, any person acquired in such acquisition
shall be merged into a Loan Party or become upon consummation of such
acquisition a Guarantor; and

 

  vi.

the aggregate cash consideration in respect of all such acquisitions and
investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case upon consummation of such acquisition (together with Investments by
Loan Parties in Subsidiaries that are not Loan Parties pursuant to
Section 6.04(b)(iv)), shall not exceed the sum of (X) the greater of
$500,000,000 and 5.0% of Consolidated Total Assets when made (the “Non-Loan
Party Investment Cap”), plus (Y) (A) an amount equal to any returns (in the form
of dividends or other distributions or net sale proceeds) received by any Loan
Party in respect of any assets not owned directly by Loan Parties or Equity
Interests in persons that are not Guarantors or do not become Guarantors that
were acquired in such Permitted Acquisitions in reliance on the basket in clause
(X) above (excluding any such returns in excess of the amount originally
invested) and (B) any amounts in excess thereof that can be, and are, permitted
as Investments (and treated as Investments) made under a clause of Section 6.04
(other than clause (k) thereof).

“Permitted Business” shall mean any business, service or activity that is the
same as, or reasonably related, incidental, ancillary, complementary or similar
to, or that is a reasonable extension or development of, any of the businesses,
services or activities in which Parent and its Subsidiaries are engaged on the
Closing Date.

“Permitted Debt” shall mean Indebtedness for borrowed money incurred by any Loan
Party, provided that (i) any such Permitted Debt, if guaranteed, shall not be
guaranteed by any Subsidiary other than a Guarantor and, if secured (as
permitted by Sections 6.01 and 6.02), shall be secured solely by all or some
portion of the Collateral pursuant to security documents no more favorable to
the secured party or party, taken as a whole (as determined by Parent in good
faith), than the Security Documents, (ii) any such Permitted Debt, if secured,
shall be subject to an Intercreditor Agreement reasonably satisfactory to the
Administrative Agent, (iii) such Permitted Debt shall not mature prior to the
date that is the latest final maturity date of the Term Loans existing at the
time of such incurrence (or in the case of Junior Financing, until the date that
is 91 days thereafter), and the Weighted Average Life to Maturity of any such
Permitted Debt shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans with the latest final maturity at the time of such
incurrence and (iv) the MFN Protection shall apply to any Permitted Debt in the
form of a term loan secured by Other First Liens that is incurred prior to the
date that is 18 months after the Closing Date.

“Permitted Bond Hedge Transaction” means any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness.

“Permitted Convertible Indebtedness” means any notes, bonds, debentures or
similar instruments issued by Parent, the Lead Borrower or one of their
Subsidiaries that are convertible into or exchangeable for (x) cash, (y) shares
of Parent’s common stock or preferred stock or other Equity Interests other than
Disqualified Stock or (z) a combination thereof.

Notwithstanding any other provision contained herein, in the case of any
Permitted Convertible Indebtedness for which the embedded conversion obligation
must be settled by paying solely cash, so long as substantially concurrently
with the offering of such Permitted Convertible Indebtedness, Parent, the Lead
Borrower

 

-44-



--------------------------------------------------------------------------------

or a Subsidiary enters into a cash-settled Permitted Bond Hedge Transaction
relating to such Permitted Convertible Indebtedness, notwithstanding any other
provision contained herein, for so long as such Permitted Bond Hedge Transaction
(or a portion thereof corresponding to the amount of outstanding Permitted
Convertible Indebtedness) remains in effect, all computations of amounts and
ratios referred to herein shall be made as if the amount of Indebtedness
represented by such Permitted Convertible Indebtedness were equal to the face
principal amount thereof without regard to any mark-to-market derivative
accounting for such Indebtedness.

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Loan Obligations, the Equal Priority Intercreditor Agreement or one
or more customary intercreditor agreements, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America, Switzerland, the United
Kingdom (and any nation thereof) or any member of the European Union or any
agency thereof or obligations guaranteed by the United States of America,
Switzerland, the United Kingdom (and any nation thereof) or any member of the
European Union or any agency thereof, in each case with maturities not exceeding
two years from the date of acquisition thereof;

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company having capital,
surplus and undivided profits in excess of $250,000,000 and whose long-term
debt, or whose parent holding company’s long-term debt, is rated at least A by
S&P or A2 by Moody’s (or such similar equivalent rating or higher by at least
one nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of Parent) with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least A by S&P or A by Moody’s (or such similar equivalent rating or higher
by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of Parent and the Subsidiaries, on a
consolidated basis, as of the end of Parent’s most recently completed fiscal
year; and

 

-45-



--------------------------------------------------------------------------------

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by Parent or any
Subsidiary organized/incorporated in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, one or more customary intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of Parent and any Subsidiary
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
Parent or any of its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of Parent and any Subsidiary which are made pursuant to a Qualified Receivables
Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, redeem, repurchase, retire, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness); provided, that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses),

(b) except with respect to Section 6.01(i), (i) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the earlier of (x) the final
maturity date of the Indebtedness being Refinanced and (y) the 91st day
following the Latest Maturity Date in effect at the time of incurrence thereof
and (ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the lesser of (x) the Weighted Average
Life to Maturity of the Indebtedness being Refinanced and (y) 91 days after the
Weighted Average Life to Maturity of the Class of Term Loans then outstanding
with the greatest remaining Weighted Average Life to Maturity,

 

-46-



--------------------------------------------------------------------------------

(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to any Loan Obligations, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Loan Obligations on terms in
the aggregate not materially less favorable to the Lenders than those contained
in the documentation governing the Indebtedness being Refinanced (as determined
by Parent in good faith),

(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been required to become) obligors with respect to the
Indebtedness being so Refinanced (except that (i) one or more Loan Parties may
be added as additional guarantors and (ii) to the extent the Indebtedness being
so Refinanced was Indebtedness of a Subsidiary which was not a Borrower or a
Guarantor, Permitted Refinancing Indebtedness incurred in respect thereof may be
incurred or guaranteed by any Subsidiary which is not a Borrower or a
Guarantor),

(e) such Permitted Refinancing Indebtedness may be secured (i) in the case of
any Indebtedness being so Refinanced that is secured, by Liens having the same
(or junior) priority on the same (or any subset of the) assets (plus
improvements and accessions to, such property or proceeds or distributions
thereof, as secured (or would have been required to secure) the Indebtedness
being Refinanced, on terms in the aggregate that are no less favorable to the
Secured Parties than, the Indebtedness being refinanced or on terms otherwise
permitted by Section 6.02 (as determined by Parent in good faith), or (ii) in
the case of any Indebtedness being so Refinanced that is unsecured, by Junior
Liens, and

(f) if the Indebtedness being Refinanced was subject to a Permitted First Lien
Intercreditor Agreement, a Permitted Junior Intercreditor Agreement or the ABL
Intercreditor Agreement, and if the respective Permitted Refinancing
Indebtedness is to be secured by the Collateral, the Permitted Refinancing
Indebtedness shall likewise be subject to a Permitted First Lien Intercreditor
Agreement, a Permitted Junior Intercreditor Agreement and/or the ABL
Intercreditor Agreement, as applicable.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by Parent,
any Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of
which Parent, any Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” shall have the meaning assigned to such term in
Section 9.04(i)(iii).

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the U.S.
Collateral Agreement.

“Polish Law Account Power of Attorney” shall mean the irrevocable powers of
attorney to the bank accounts governed by the laws of Poland, dated as of the
Closing Date and granted by each of the Polish Loan Party, in favor of the
Collateral Agent in relation to each Polish Law Bank Accounts Pledges.

“Polish Law Asset Pledge” shall mean the pledge over all assets of each Polish
Loan Party, excluding real property, governed by the laws of Poland, dated as of
the Closing Date among each Polish Loan Party and the Collateral Agent, as may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Polish Law Bank Accounts Pledges” shall mean the pledges over bank accounts of
each Polish Loan Party governed by the laws of Poland, dated as of the Closing
Date among each Polish Loan Party and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

-47-



--------------------------------------------------------------------------------

“Polish Law Pledge Agreements” means the Polish Law Asset Pledge, the Polish Law
Bank Accounts Pledges and the Polish Law Share Pledges.

“Polish Law Security Documents” shall mean the Polish law Account Power of
Attorney, the Polish Law Pledge Agreements, the Polish law Share Power of
Attorney, the Polish Law Submission to Enforcement and each other security
agreement, pledge agreement or other instruments or documents governed by Polish
law and executed and delivered pursuant to the foregoing or entered into or
delivered after the Closing Date to the extent required by this Agreement or any
other Loan Document, including pursuant to Section 5.10.

“Polish Law Share Pledges” shall mean the pledges over the shares governed by
the laws of Poland, dated as of the Closing Date among each Loan Party that owns
Equity Interests of a person incorporated or organized under the laws of Poland
(other than Excluded Securities) and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Polish Law Share Power of Attorney” shall mean the irrevocable powers of
attorney to exercise voting rights governed by the laws of Poland, dated as of
the Closing Date granted by each Loan Party that owns Equity Interests of a
person incorporated or organized under the laws of Poland (other than Excluded
Securities), in favor of the Collateral Agent in relation to each Polish Law
Share Pledges.

“Polish Law Submission to Enforcement” shall mean the submission to enforcement
governed by the laws of Poland, dated as of the Closing Date granted by each
Polish Loan Party in favor of the Collateral Agent, in the form of notarial
deed.

“Polish Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Poland.

“Polish Terms” means the principles set forth in Section 1.14.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”):

(i) the Transactions, any Asset Sale, any asset acquisition or Investment (or
series of related Investments), in each case, in excess of $25,000,000, merger,
amalgamation, consolidation (or any similar transaction or transactions), any
dividend, distribution or other similar payment,

(ii) any operational changes or restructurings of the business of Parent or any
of its Subsidiaries that Parent or any of its Subsidiaries has determined to
make and/or made during or subsequent to the Reference Period (including in
connection with an Asset Sale or asset acquisition described in clause
(i) above) and which are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and other operational changes and other cost
savings in connection therewith,

(iii) the designation of any Subsidiary as an Unrestricted Subsidiary or of any
Unrestricted Subsidiary as a Subsidiary, and

(iv) any incurrence, repayment, repurchase or redemption of Indebtedness (or any
issuance, repurchase or redemption of Disqualified Stock or preferred stock),
other than fluctuations in revolving borrowings in the ordinary course of
business (and not resulting from a transaction as described in clause
(i) above).

 

-48-



--------------------------------------------------------------------------------

Pro forma calculations made pursuant to this definition shall be determined in
good faith by a Responsible Officer of the Borrower Representative. Any such pro
forma calculation may include adjustments appropriate, in the reasonable good
faith determination of Parent and set forth in a certificate of a Responsible
Officer, to reflect operating expense reductions, other operating improvements,
synergies or such operational changes or restructurings described in clause
(ii) of the immediately preceding paragraph reasonably expected to result from
the applicable pro forma event in the twenty-four (24) month period following
the consummation of such pro forma event; provided that the aggregate amount of
adjustments in respect of pro forma operating improvements or synergies that do
not comply with Article 11 of Regulation S-X for any four quarter period (the
“Non-S-X Adjustment Amount”) shall not, when aggregated with the amount of any
increase to Consolidated Net Income pursuant to the addback of cash costs and
expenses related to restructurings pursuant to clause (a) thereof for such
period, exceed 20% of Adjusted Consolidated EBITDA for such period prior to
giving effect to such increase to Consolidated Net Income and the Non-S-X
Adjustment Amount for such period. Parent shall deliver to the Administrative
Agent a certificate of a Responsible Officer of Parent setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of Parent to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period, except
to the extent the outstandings thereunder are reasonably expected to increase as
a result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such applicable optional rate as Parent may
designate.

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any lien relating thereto may be incurred,
Parent may elect, pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, to treat all or any portion of the commitment
relating thereto as being incurred at the time of such commitment (consistently
applied for all purposes under this Agreement), in which case Indebtedness in an
amount equal to such commitment shall be deemed to be outstanding for all
financial calculations until such commitment is terminated, but any subsequent
incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an incurrence at such subsequent time.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Proceeding” shall have the meaning assigned to such term in Section 9.05(b).

“Process Agent” shall have the meaning assigned to such term in Section 9.15(d).

“Projections” shall mean the projections of Parent and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
Parent or any of the Subsidiaries prior to the Closing Date.

“PSC Register” shall mean the “PSC register” within the meaning of section
790C(1) of the UK Companies Act 2006.

 

-49-



--------------------------------------------------------------------------------

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Purchase Money Note” shall mean a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Parent or any of
its Subsidiaries to a Securitization Entity in connection with a Qualified
Securitization Transaction, which note is intended to finance that portion of
the purchase price that is not paid by cash or a contribution of equity.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified Receivables Facility” shall mean (A) the Existing Receivables
Facility and (B) any receivables or factoring facility or facilities created
under the Permitted Receivables Facility Documents and which is designated as a
“Qualified Receivables Facility” (as provided below), providing for the
transfer, sale and/or pledge Parent, any Subsidiary and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to Parent, such Subsidiary and/or the Receivables Sellers) to (i) a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall transfer, sell and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents in return for the cash
used by such Receivables Entity to acquire the Permitted Receivables Facility
Assets from Parent, such Subsidiary and/or the respective Receivables Sellers or
(ii) a bank or other financial institution, which in turn shall finance the
acquisition of the Permitted Receivables Facility Assets through a commercial
paper conduit or other conduit facility, or directly to a commercial paper
conduit or other conduit facility established and maintained by a bank or other
financial institution that will finance the acquisition of the Permitted
Receivables Facility Assets through the commercial paper conduit or other
conduit facility, in each case, either directly or through another Receivables
Seller, so long as, in the case of each of clause (i) and clause (ii), no
portion of the Indebtedness or any other obligations (contingent or otherwise)
under such receivables facility or facilities (x) is guaranteed by Parent or any
Subsidiary (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates Parent or any
Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of Parent or any Subsidiary (other than a
Receivables Entity), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of Parent certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1) the Board of Directors of the Borrower Representative shall have determined
in good faith that such Qualified Securitization Transaction (including
financing terms, covenants, termination events or other provisions) is in the
aggregate economically fair and reasonable to the Borrower Representative and
the Securitization Entity;

(2) all sales of accounts receivable and related assets to the Securitization
Entity are made at Fair Market Value (as determined in good faith by the
Borrower Representative, and which may include any discounts customary for a
Securitization Transaction) and may include Standard Securitization
Undertakings; and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower
Representative) and may include Standard Securitization Undertakings.

 

-50-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, for the avoidance of doubt, the grant
of a security interest in any accounts receivable of the Borrowers or any of
their Subsidiaries (other than a Securitization Entity) to secure the
Obligations or Indebtedness or other obligations under the ABL Credit Agreement
shall not be deemed a Qualified Securitization Transaction.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of Parent which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
Parent nor any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to Parent or such Subsidiary than those that
might be obtained at the time from persons that are not Affiliates of Parent (as
determined by Parent in good faith) and (b) to which neither Parent nor any
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of Parent certifying that, to the
best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

“Receivables Seller” shall mean any Loan Party or any Subsidiary of Parent that
is a party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

“Recovery Event” shall mean any event that gives rise to the receipt by Parent
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that

 

  a.

100% of the Net Proceeds of such Refinancing Notes are used to permanently
reduce Term Loans substantially simultaneously with the issuance thereof;

 

-51-



--------------------------------------------------------------------------------

  b.

the principal amount (or accreted value, if applicable) of such Refinancing
Notes does not exceed the principal amount (or accreted value, if applicable) of
the aggregate portion of the Term Loans so reduced (plus unpaid accrued interest
and premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses);

 

  c.

the final maturity date of such Refinancing Notes is on or after the Term
Facility Maturity Date of the Term Loans so reduced;

 

  d.

the Weighted Average Life to Maturity of such Refinancing Notes is greater than
or equal to the Weighted Average Life to Maturity of the Term Loans so repaid;

 

  e.

the terms of such Refinancing Notes do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the Term Facility
Maturity Date of the Term Loans so reduced (other than (x) in the case of notes,
customary offers to repurchase or mandatory prepayment provisions upon a change
of control, asset sale, event of loss or change in applicable Tax law and
customary acceleration rights after an event of default and (y) in the case of
loans, customary amortization and mandatory and voluntary prepayment provisions
which are, when taken as a whole, consistent in all material respects with, or
not materially less favorable to Parent and the Subsidiaries than, those
applicable to the Initial Term Loans with such Indebtedness to provide that any
such mandatory prepayments as a result of asset sales or events of loss, shall
be allocated on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) with the Initial Term Loans);

 

  f.

there shall be no obligor with respect thereto that is not a Loan Party;

 

  g.

if such Refinancing Notes are secured by an asset of any Subsidiary, any
Unrestricted Subsidiary or any Affiliate of the foregoing, the security
agreements relating to such assets shall not extend to any assets not
constituting Collateral and shall be no more favorable to the secured party or
parties, taken as a whole (determined by Parent in good faith) than the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent);

 

  h.

if such Refinancing Notes are secured, such Refinancing Notes shall be secured
by all or a portion of the Collateral, but shall not be secured by any assets of
Parent or its subsidiaries other than the Collateral;

 

  i.

Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted First Lien Intercreditor Agreement, the ABL
Intercreditor Agreement and/or a Permitted Junior Intercreditor Agreement, as
applicable (and in any event shall be subject to a Permitted Junior
Intercreditor Agreement if the Indebtedness being Refinanced is secured on a
junior lien basis to any of the Obligations) and

 

  j.

the covenants and events of default applicable to such Refinancing Notes taken
as a whole shall (as determined by Parent in good faith) be not materially more
restrictive to Parent and its Subsidiaries than, the terms, taken as a whole,
applicable to the Term Loans so reduced (except to the extent such covenants and
other terms apply solely to any period after the Latest Maturity Date or are
applied for the benefit of the Term Loans then outstanding).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Refund” shall have the meaning assigned such term in Section 2.17(g).

 

-52-



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any person, such person’s
controlled and controlling Affiliates and the respective directors, trustees,
officers, employees, agents, advisors and members of such person and of such
person’s controlled and controlling Affiliates.

“Related Person” shall have the meaning assigned to such term in
Section 9.05(b).

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Repricing Event” means, other than in connection with a transaction
constituting a Change of Control or Transformative Acquisition, (i) any
prepayment or repayment of any Term Loan with the proceeds of, or any conversion
of any Term Loan into, any new or replacement tranche of term loans with an
Effective Yield less than the Effective Yield applicable to such Term Loans and
(ii) any amendment to this Agreement that, directly or indirectly, reduces the
Effective Yield applicable to any Term Loan.    Any such determination by the
Administrative Agent as contemplated by preceding clauses (i) and (ii) shall be
conclusive and binding on all Lenders.

“Required Lenders” shall mean, at any time, Lenders having Term Loans that,
taken together, represent more than 50% of the sum of all Term Loans at such
time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06.

“Responsible Officer” of any person shall mean any manager, executive officer,
director or Financial Officer of such person and any other officer or similar
official thereof responsible for the administration of the obligations of such
person in respect of this Agreement and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

-53-



--------------------------------------------------------------------------------

“Restricted Lender” shall have the meaning assigned to such term in
Section 9.25.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc., and any successor thereto.

“Sanctions” shall mean any international economic sanctions administered or
enforced by (a) the U.S. government, including those administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State (b) the United Nations Security Council, (c) the European
Union, (d) the governmental institutions and agencies of the United Kingdom,
including without limitation, Her Majesty’s Treasury (UK) or (e) any other
relevant sanctions authority with jurisdiction over any Loan Party.

“Scheduled Unavailability Date” shall have the meaning specified in
Section 2.14(c).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Parent or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Closing Date; provided that (a) any Cash Management Agreement may at any
time be designated in writing by the Borrower Representative and the applicable
Cash Management Bank to the Administrative Agent not to be included as a Secured
Cash Management Agreement and (b) any Cash Management Agreement relating to a
non-Wholly Owned Subsidiary may at any time be designated in writing by the
Borrower Representative and the applicable Cash Management Bank to the
Administrative Agent to be included as a Secured Cash Management Agreement, but
with a limit on the portion of the obligations thereof which will be
“Obligations” for purposes of the Loan Documents; provided that no Cash
Management Agreement may be designated as a Secured Cash Management Agreement if
the obligations thereunder are secured under the ABL Loan Documents.

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between Parent or any Subsidiary and any Hedge Bank, including any Hedge
Agreement that is in effect on the Closing Date; provided that (a) any Hedging
Agreement may at any time be designated in writing by the Borrower
Representative and the applicable Hedge Bank to the Administrative Agent not to
be included as a Secured Hedge Agreement and (b) any Hedging Agreement relating
to a non-Wholly Owned Subsidiary may at any time be designated in writing by the
Borrower Representative and the applicable Hedge Bank to the Administrative
Agent to be included as a Secured Hedge Agreement, but with a specified limit on
the portion of the obligations thereof which will be “Obligations” for purposes
of the Loan Documents. Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Hedge Agreement by a Guarantor shall not
include any Excluded Swap Obligations with respect to such Guarantors; provided
further that no Hedging Agreement may be designated as a Secured Hedge Agreement
if the obligations thereunder are secured under the ABL Loan Documents.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement and each Subagent appointed pursuant to Section 8.05 by the
Administrative Agent with respect to matters relating to the Loan Documents or
by the Collateral Agent with respect to matters relating to any Security
Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

-54-



--------------------------------------------------------------------------------

“Securitization Assets” shall mean (a) any accounts receivable, real estate
asset, mortgage receivables or related assets and the proceeds thereof subject
to a Qualified Securitization Transaction and the proceeds thereof and (b) all
collateral securing such receivable or asset, all contracts and contract rights,
guarantees or other obligations in respect of such receivable or asset, lockbox
accounts and records with respect to such accounts and all records with respect
to such account or asset and any other assets customarily transferred (or in
respect of which security interests are customarily granted), together with
accounts or assets in each case subject to a Qualified Securitization
Transaction.

“Securitization Entity” shall mean a Wholly Owned Subsidiary of Parent (or
another person formed for the purposes of engaging in a Qualified Securitization
Transaction with Parent in which Parent or any of its Subsidiaries makes an
Investment and to which Parent or any Restricted Subsidiary of Parent transfers
accounts receivable and related assets) which is designated by the Board of
Directors of the Borrower Representative (as provided below) as a Securitization
Entity and engages in no activities other than in connection with the financing
of accounts receivable and other Securitization Assets of Parent and its
Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by the Borrower Representative or any of
its Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations pursuant to Standard Securitization Undertakings), (b) is recourse
to or obligates the Borrower Representative or any of its Subsidiaries (other
than the Securitization Entity) in any way other than pursuant to Standard
Securitization Undertakings or (c) subjects any asset of the Borrower
Representative or any of its Subsidiaries (other than the Securitization
Entity), directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings;

(2) with which neither the Borrower Representative or any of its Subsidiaries
has any material contract, agreement, arrangement or understanding other than on
terms no less favorable to the Borrower Representative or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Borrower Representative (except in respect of the transfer of Securitization
Assets to the Securitization Entity and the Standard Securitization
Undertakings); and

(3) to which neither the Borrower Representative nor any of its Subsidiaries has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any designation by the Board of Directors of the Borrower Representative shall
be evidenced to the Administrative Agent by delivering a certified copy of the
resolutions of the Board of Directors of the Borrower Representative giving
effect to such designation and an officer’s certificate executed by a
Responsible Officer of the Borrower Representative certifying that such
designation complied with the foregoing conditions.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a person that is not a Subsidiary of the
Borrower Representative or any of its Subsidiaries in connection with, a
Qualified Securitization Transaction.

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Parent, the Borrower Representative,
any of their Subsidiaries or a Securitization Entity pursuant to which Parent,
the Borrower Representative, such Subsidiary or such Securitization Entity may
sell, convey or otherwise transfer to, or grant a security interest in for the
benefit of, (1) a Securitization Entity, Parent, the Borrower Representative,

 

-55-



--------------------------------------------------------------------------------

any of their Subsidiaries which subsequently transfers to a Securitization
Entity (in the case of a transfer by Parent, the Borrower Representative or such
Subsidiary) and (2) any other Person (in the case of transfer by a
Securitization Entity), any accounts receivable (whether now existing or arising
or acquired in the future) of Parent, the Borrower Representative, any of their
Subsidiaries which arose in the ordinary course of business of Parent, the
Borrower Representative or such Subsidiary, and any assets related thereto,
including, without limitation, all collateral securing such accounts receivable,
all contracts and contract rights and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

“Security Documents” shall mean each Specified Foreign Loan Document, the ABL
Intercreditor Agreement, the Equal Priority Intercreditor Agreement, each
Mortgage, the U.S. Collateral Agreement, each Notice of Grant of Security
Interest in Intellectual Property (as defined in the U.S. Collateral Agreement)
and each other security agreement, pledge agreement or other instruments or
documents executed and delivered pursuant to the foregoing or entered into or
delivered after the Closing Date to the extent required by this Agreement or any
other Loan Document, including pursuant to Section 5.10.

“Senior Notes” shall mean, collectively, Adient Global Holdings Jersey’s (i)
4.875% senior unsecured notes due 2026 issued on August 19, 2016 in an aggregate
principal amount of $900,000,000 and (ii) 3.50% senior unsecured notes due 2024
issued on August 19, 2016 in an aggregate principal amount of €1,000,000,000.

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by Parent and its Subsidiaries
on the Closing Date, (ii) any business that is a natural outgrowth or reasonable
extension, development or expansion of any such business or any business
similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing or (iii) any business that in Parent’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by
Parent and its Subsidiaries.

“SIR” shall mean the security interest register maintained under Part 8 of the
Security Interests (Jersey) Law 2012.

“SIR Checklist” shall mean a duly completed Jersey Security Interest Register
checklist and consent form in the form provided by Appleby, Jersey counsel to
the Administrative Agent, which form shall be reasonable and customary and
consistent with this Agreement.

“Spain” shall mean the Kingdom of Spain.

“Spanish Civil Code” shall mean the Spanish Código Civil, as amended from time
to time.

“Spanish Civil Procedural Law” shall mean Law 1/2000 of 7 January (Ley de
Enjuiciamiento Civil), as amended from time to time.

“Spanish Commercial Code” shall mean the Spanish Commercial Code published by
virtue of the Royal Decree of 22 August 1885 (Real decreto de 22 de agosto de
1885 por el que se publica el Código de Comercio), as amended from time to time.

“Spanish Companies Law” shall mean the Royal Legislative Decree 1/2010, of
2 July, whereby the companies act is approved (Real Decreto Legislativo 1/2010,
de 2 de julio, por el que se aprueba el texto refundido de la Ley de Sociedades
de Capital), as amended from time to time.

“Spanish Effectiveness Date” shall mean the date that is 60 days after the
Closing Date (or such later date as the Administrative Agent may agree in its
reasonable discretion).

“Spanish Insolvency Law” shall mean the Law 22/2003 of 9 July 2003, on
insolvency (Ley 22/2003, de 9 de julio, Concursal), as amended from time to
time.

 

-56-



--------------------------------------------------------------------------------

“Spanish Law Bank Account Pledges” shall mean the pledges over bank accounts
governed by the laws of Spain, dated on or before the Spanish Effectiveness
Date, entered into by each of the Spanish Loan Parties for the benefit of all
the Secured Parties identified therein from time to time.

“Spanish Law Irrevocable Power of Attorney” shall mean the irrevocable powers of
attorney governed by the laws of Spain, dated on or before the Spanish
Effectiveness Date, granted by each of the Spanish Loan Parties (and each other
Loan Party granting a Spanish Law Share Pledge), in favor of the Collateral
Agent in relation to the Spanish Law Security Documents.

“Spanish Law Security Documents” shall mean, jointly, the Spanish Law Share
Pledges, the Spanish Law Bank Account Pledges, the Spanish Law Receivables
Pledges and the Spanish Law Irrevocable Power of Attorney, as well as any other
security document governed by the laws of Spain which may be entered into from
time to time as security for this Agreement for the benefit of all the Secured
Parties identified therein.

“Spanish Law Share Pledges” shall mean the pledges over the shares in each
Spanish Loan Party which are directly owned by a Loan Party governed by the laws
of Spain, dated on or before the Spanish Effectiveness Date, entered into by
each Loan Party owning Equity Interests (other than Excluded Securities) in the
Spanish Loan Parties for the benefit of all the Secured Parties identified
therein from time to time.

“Spanish Law Receivables Pledges” shall mean the pledges over receivables
governed by the laws of Spain, dated on or before the Spanish Effectiveness
Date, entered into by each of the Spanish Loan Parties holding receivables on or
before the Spanish Effectiveness Date for the benefit of all the Secured Parties
identified therein from time to time.

“Spanish Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of Spain.

“Spanish Loan Parties Guarantee Agreement” shall mean the Guarantee Agreement
executed by each Spanish Loan Party.

“Spanish Public Document” shall mean a Spanish law notarial deed (documento
público), being either an escritura pública or a póliza o efecto intervenido por
notario español.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

“Specified Foreign Laws” shall mean the laws of any Specified Jurisdiction.

“Specified Foreign Loan Documents” shall mean each English Law Security
Document, each Spanish Law Security Document, each Irish Law Security Document,
each Mexican Law Security Document, each Polish Law Security Document, each
Luxembourg Law Security Document, each Belgium Law Security Document, each
Jersey Security Document and each Swedish Law Security Document.

“Specified Jurisdiction” shall mean each of Ireland, Luxembourg, Jersey, the
United States, any State thereof or the District of Columbia, Mexico, England
and Wales, Spain, Germany (solely from and after any German Subsidiary becomes a
borrower or a guarantor under the ABL Credit Agreement, Belgium, Poland and
Sweden and each jurisdiction of a Foreign Subsidiary that has become a Guarantor
pursuant to clause (ii) of the last sentence of Section 5.10(d).

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary thereof in
connection with a Securitization Transaction or Qualified Receivables Facility
which are reasonably customary (as determined in good faith by the Borrower
Representative) in an accounts receivable financing transaction in the
commercial paper, term securitization or structured lending market.

“Sterling” and “£” shall mean the lawful currency of the UK.

 

-57-



--------------------------------------------------------------------------------

“Subagent” shall mean each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, as applicable, from time to time pursuant to
Section 8.05.

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. In addition, any joint venture owned by any person which is consolidated
with such person pursuant to GAAP shall be a “subsidiary” of such person.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent. Notwithstanding the foregoing (and except for purposes of the definition
of “Unrestricted Subsidiary” contained herein) an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of Parent or any of its Subsidiaries for
purposes of this Agreement.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swedish Companies Act” means the Swedish companies act (Sw. Aktiebolagslagen
(2005:551)).

“Swedish Law Bank Account Pledge” shall mean the pledge over bank accounts
governed by the laws of Sweden, dated as of the Closing Date, entered into by
Adient Sweden AB and the Collateral Agent for the benefit of all the Secured
Parties from time to time.

“Swedish Law Business Mortgage Pledge” shall mean the pledge over a business
mortgage certificate in the business of Adient Sweden AB in an amount of SEK
15,000,000 governed by the laws of Sweden, dated as of the Closing Date, entered
into by Adient Sweden AB and the Collateral Agent for the benefit of all the
Secured Parties from time to time.

“Swedish Law Receivables Pledge” shall mean the pledge over accounts receivables
governed by the laws of Sweden, dated as of the Closing Date, entered into by
Adient Sweden AB and the Collateral Agent for the benefit of all the Secured
Parties from time to time.

“Swedish Law Security Documents” means the Swedish Law Share Pledge, the Swedish
Law Receivables Pledge, the Swedish Law Bank Account Pledge, the Swedish Law
Business Mortgage Pledge and each other security agreement, pledge agreement,
other similar agreement and/or each of the other agreements, instruments or
documents governed by Swedish law or perfected pursuant to Swedish law that
creates or purports to create a Lien to secure the Obligations in favor of the
Secured Parties.

“Swedish Law Share Pledge” shall mean the pledge over the shares in Adient
Sweden AB governed by the laws of Sweden, dated as of the Closing Date, entered
into by Adient Global Holdings Jersey and the Collateral Agent for the benefit
of all the Secured Parties from time to time.

“Swedish Loan Party” means a Loan Party incorporated in Sweden.

“Swedish Terms” means the principles set forth in Section 1.11.

 

-58-



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholdings), value
added taxes, or any other goods and services, use or sales taxes, or other
similar fees or charges, imposed by any Governmental Authority, whether computed
on a separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.

“Term Borrowing” shall mean the Initial Term Borrowing or any Borrowing of Other
Term Loans.

“Term Facility” shall mean the Initial Term Facility and/or any or all of the
Other Term Facilities.

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term Loans and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term Facility, the Initial Term Facility Maturity Date
and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment.

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
Facility Commitment or with outstanding Term Loans.

“Term Loan Installment Date” shall mean any Initial Term Loan Installment Date
or any Other Term Loan Installment Date.

“Term Loans” shall mean the Initial Term Loans and/or the Other Term Loans.

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated and (b) the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due).

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b), the Test Period in effect shall be the most recently ended full four
fiscal quarter period prior to the Closing Date for which financial statements
would have been required to be delivered hereunder had the Closing Date occurred
prior to the end of such period.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Parent or any Subsidiary as agent on behalf of third parties in
accordance with a written agreement that imposes a duty upon Parent or one or
more of Subsidiaries to collect and remit those funds to such third parties.

“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of Parent have been delivered (or were required to be delivered) as
required by this Agreement, all determined on a consolidated basis in accordance
with GAAP; provided that each of Consolidated Total Net Debt and Adjusted
Consolidated EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

“Transaction Expenses” shall have the meaning assigned to such term in the
definition of “Transactions.”

“Transactions” shall mean, collectively, (i) the entering into of the Loan
Documents and the funding of the Initial Term Loans on the Closing Date,
(ii) the consummation of the Closing Date Refinancing on the Closing Date,
(iii) the issuance of the First Lien Notes and the entering into of the
documentation governing the First Lien Notes

 

-59-



--------------------------------------------------------------------------------

on the Closing Date, (iv) the entering into of the ABL Loan Documents and the
initial borrowing under the ABL Credit Agreement (if any) on the Closing Date
and (v) the payment of fees and expenses and other costs incurred in connection
with the foregoing (the “Transaction Expenses”).

“Transformative Acquisition” shall mean any acquisition by Parent or any
Subsidiary, whether by purchase, merger or otherwise, that (i) is not permitted
by the terms of this Agreement immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of this Agreement immediately
prior to the consummation of such acquisition, the terms of the Loan Documents
would not provide Parent and its Subsidiaries with adequate flexibility for the
continuation or expansion of their combined operations following such
consummation, as reasonably determined by Parent acting in good faith.

“Type” shall mean, when used in respect of any Term Loan or Borrowing, the Rate
by reference to which interest on such Term Loan or on the Term Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Eurodollar Rate and the Base Rate.

“UK” shall mean the United Kingdom of Great Britain and Northern Ireland.

“UK Pension Scheme” shall mean the Adient UK Pension Scheme.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America.

“Unrestricted Cash” shall mean cash or Permitted Investments of Parent or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of Parent or any of its Subsidiaries; provided that cash or Permitted
Investments that would appear as “restricted” on a consolidated balance sheet of
Parent or any of its Subsidiaries solely as a result of Liens thereon under this
Agreement, any other Loan Document or Liens to secure obligations under the ABL
Credit Agreement or the First Lien Notes shall be considered Unrestricted Cash.

“Unrestricted Cash Amount” shall mean, on any date, the lesser of $500,000,000
and the aggregate amount of Unrestricted Cash of Parent and its Subsidiaries on
such date.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Parent (other than a
Borrower), whether now owned or acquired or created after the Closing Date, that
is designated on or after the Closing Date by the Borrower Representative as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower Representative shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date so long as (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (b) all Investments in such Unrestricted Subsidiary at the time of
designation (as contemplated by the immediately following sentence) are
permitted in accordance with the relevant requirements of Section 6.04 and
(c) such Subsidiary being designated as an “Unrestricted Subsidiary” shall also,
concurrently with such designation and thereafter, constitute an “unrestricted
subsidiary” under any Material Indebtedness issued or incurred on or after the
Closing Date; and (2) any subsidiary of an Unrestricted Subsidiary (unless
transferred to such Unrestricted Subsidiary or any of its subsidiaries by Parent
or one or more of its Subsidiaries after the date of the designation of the
parent entity as a “Unrestricted Subsidiary” hereunder, in which case the
subsidiary so transferred would be required to be independently designated in
accordance with preceding clause (1)). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Parent (or its
Subsidiaries) therein at the date of designation in an amount equal to the Fair
Market Value of Parent’s (or its Subsidiaries’) Investments therein, which shall
be required to be permitted on such date in accordance with Section 6.04 (and
not as an Investment permitted thereby in a Subsidiary). The Borrower
Representative may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom (after giving effect to the provisions of the immediately
succeeding sentence) and (ii) the Borrower Representative shall have delivered
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower Representative,

 

-60-



--------------------------------------------------------------------------------

certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clause (i). The designation of any Unrestricted
Subsidiary as a Subsidiary after the Closing Date shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the applicable Loan Party (or its relevant Subsidiaries) in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of such Loan Party’s (or its
relevant Subsidiaries’) Investment in such Subsidiary.

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement
substantially in the form of Exhibit I dated as of the Closing Date, among each
U.S. Loan Party, each other Loan Party that owns Equity Interests of a person
incorporated or organized under the law of the United States, any state thereof,
or the District of Columbia (other than Excluded Securities) (provided that the
grant by any such other Loan Party under the U.S. Collateral Agreement shall be
solely with respect to such Equity Interests and related rights and assets as
expressly set forth in the U.S. Collateral Agreement) and the Collateral Agent,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“U.S. Loan Party” shall mean a Loan Party that is organized or incorporated
under the laws of the United States of America, any state thereof, or the
District of Columbia.

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Pledged Collateral” shall have the meaning assigned to such term in the
U.S. Collateral Agreement.

“U.S. Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(e)(ii)(3).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“VAT” shall mean:

 

  (a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112) (including, in
relation to Luxembourg, value added tax imposed under the law of 12 February
1979 relating to value added tax, as amended, implementing in Luxembourg the
Council Directive 2006/112/EC on the common system of value added tax, as
amended); and

 

  (b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
Parent that is a Wholly Owned Subsidiary of Parent.

 

-61-



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally; GAAP. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein (including, for the avoidance of doubt, the
proviso in the definition of “Capitalized Lease Obligations”), all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that if at any time, any change in GAAP
would affect the computation of any financial ratio or requirement in the Loan
Documents and the Borrower Representative notifies the Administrative Agent that
the Borrowers request an amendment (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment), the
Administrative Agent, the Lenders and the Borrowers shall, at no cost to the
Borrowers, negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, and
such financial ratio or requirement shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become effective
until such provision is amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Parent or any Subsidiary at
“fair value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) and applicable on the Closing Date and thereafter, are made after
giving effect to the Transactions, unless the context otherwise requires.

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time.

Section 1.06 Classification of Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Class (e.g., an
“Initial Term Loan”) or by Type (e.g., a “Eurodollar Rate Loan”). Borrowings
also may be classified and referred to by Class (e.g., an “Initial Term
Borrowing”) or by Type (e.g., a “Eurodollar Rate Borrowing”).

 

-62-



--------------------------------------------------------------------------------

Section 1.07 Joint and Several Liability. The obligations of the Borrowers
hereunder and under the other Loan Documents to which each Borrower is a party
shall be joint and several and, as such, each Borrower shall be liable for all
of such obligations of the other Borrowers under this Agreement and the other
Loan Documents to which each Borrower is a party. To the fullest extent
permitted by law the liability of each Borrower for the obligations under this
Agreement and the other Loan Documents of the other applicable Borrowers with
whom it has joint and several liability shall be absolute, unconditional and
irrevocable, without regard to (i) the validity or enforceability of this
Agreement or any other Loan Document, any of the obligations hereunder or
thereunder or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by any
applicable Secured Party, (ii) any defense, set-off or counterclaim (other than
a defense of payment or performance hereunder; provided that no Borrower hereby
waives any suit for breach of a contractual provision of any of the Loan
Documents) which may at any time be available to or be asserted by such other
applicable Borrower or any other Person against any Secured Party or (iii) any
other circumstance whatsoever (with or without notice to or knowledge of such
other applicable Borrower or such Borrower) which constitutes, or might be
construed to constitute, an equitable or legal discharge of such other
applicable Borrower for the obligations hereunder or under any other Loan
Document, or of such Borrower under this Section 1.07, in bankruptcy or in any
other instance.

Section 1.08 Exchange Rates; Currency Equivalents; Basket Calculations.

(a) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the Eurodollar Rate or
with respect to any rate that is an alternative or replacement for or successor
to any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

(b) Notwithstanding the foregoing, for purposes of determining compliance with
any covenant in Article VI, (i) with respect to any amount of cash on deposit,
Indebtedness, Investment, Restricted Payment, Lien, Disposition or Attributable
Receivables Indebtedness (each, a “Covenant Transaction”) in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Covenant Transaction is incurred or made, and (ii) with respect to any Covenant
Transaction incurred or made in reliance on a provision that makes reference to
a percentage of Consolidated Total Assets, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in the amount of
Consolidated Total Assets occurring after the time such Covenant Transaction is
incurred or made in reliance on such provision.

(c) For purposes of determining compliance with any covenant in Article VI, with
respect to the amount of any Covenant Transaction in a currency other than
Dollars, such amount (i) if incurred or made in reliance on a fixed Dollar
basket, will be converted into Dollars based on the relevant currency exchange
rate in effect on the Closing Date, and (ii) if incurred in reliance on a
percentage or ratio basket, will be converted into Dollars based on the relevant
currency exchange rate in effect on the date such Covenant Transaction is
incurred or made and such percentage or ratio basket will be measured at the
time such Covenant Transaction is incurred or made.

Section 1.09 Jersey Terms. In this Agreement, where it relates to a person
incorporated or formed or having its center of main interests in Jersey, a
reference to:

(a) a winding up, administration or dissolution includes, without limitation,
bankruptcy (as that term is interpreted pursuant to Article 8 of the
Interpretation (Jersey) Law 1954), a compromise or arrangement of the type
referred to in Article 125 of the Companies (Jersey) Law 1991, any procedure or
process referred to in Part 21 of the Companies (Jersey) Law 1991, and any other
similar proceedings affecting the rights of creditors generally under Jersey
law, and shall be construed so as to include any equivalent or analogous
proceedings;

(b) a receiver, administrative receiver, administrator or the like includes,
without limitation, the Viscount of the Royal Court of Jersey, autorisés or any
other person performing the same function of each of the foregoing; and

 

-63-



--------------------------------------------------------------------------------

(c) a lien or a security interest includes, without limitation, any hypothèque
whether conventional, judicial granted or arising by operation of law and any
security interest created pursuant to the Security Interest (Jersey) Law 1983 or
Security Interests (Jersey) Law 2012 and any related legislation.

Section 1.10 Spanish Terms. In this Agreement, where it relates to a person
incorporated or formed or having its center of main interests in Spain, a
reference to:

(a) “insolvency” (concurso) or “insolvency proceeding” (procedimiento concursal)
and any step or proceeding relating to it has the meaning attributed to them
under the Spanish Insolvency Law, including a declaración de concurso con
independecia de su carácter necesario o voluntario (including any notice to a
competent court pursuant to article 5 bis of the Spanish Insolvency Law and its
solictud de inicio de procedimiento de concurso, auto de declaración de
concurso, convenio judicial o extrajudicial con acreedores and transacción
extrajudicial). A person being unable to pay its debts includes that person
being in a state of insolvencia or in concurso according to Spanish Insolvency
Law;

(b) “control” has the meaning stated under article 42 of the Spanish Commercial
Code.

(c) “financial assistance” means (a) in respect to a Spanish Loan Party
incorporated as a Sociedad Anónima, financial assistance under Article 150 of
the Spanish Companies Law; and (b) in respect to a Spanish Loan Party
incorporated as a Sociedad de Responsabilidad Limitada, financial assistance
under Article 143 of the Spanish Companies Law;

(d) “winding up”, “administration” or “dissolution” includes, without
limitation, disolución, liquidación, procedimiento concursal or any other
similar proceedings and shall be used to those circumstances as regulated under
the laws of Spain from time to time;

(e) a “receiver”, “administrative receiver”, “administrator” or the like
includes, without limitation, administración concursal or a liquidador or any
other person performing the same function;

(f) a “compostion”, “compromise”, “assignment” or “arrangement” with any
creditor includes, without limitation, the celebration of a convenio de
acreedores within the context of a concurso or any agreement under article 71bis
or Additional Provision Four (Disposición Adicional Cuarta) of the Spanish
Insolvency Law;

(g) a “matured obligation” includes, without limitation, any crédito vencido,
líquido y exigible;

(h) a “security” includes any mortgage (hipoteca), pledge (prenda) (with or
without transfer of possession), financial collateral agreement (garantía
financiera pignoraticia) and, in general, any in rem security right governed by
the laws of Spain; and

(i) a “guarantee” includes any accessory personal guarantee (fianza),
performance bond (aval), joint and several guarantee (garantía solidaria) and
first demand guarantee (garantía a primer requerimiento).

Section 1.11 Swedish Terms

Notwithstanding and overriding any other provision of this Agreement and any
other Loan Document and/or any exhibit if schedule thereto:

(a) ANY TRANSFER BY NOVATION AND/OR ASSIGNMENT, SHALL, AS REGARDS SECURITY
GOVERNED BY SWEDISH LAW, TRANSFER AND/OR ASSIGN A PROPORTIONATE PART OF THE
SECURITY INTERESTS GRANTED UNDER THE RELEVANT SWEDISH LAW GOVERNED SECURITY
TOGETHER WITH A PROPORTIONAL PART OF THE SECURITY INTEREST UNDER THE RELEVANT
SWEDISH LAW SECURITY DOCUMENTS;

(b) ANY OBLIGATION FOR ANY ENTITY INCORPORATED IN SWEDEN TO ACT AS TRUSTEE SHALL
BE AN OBLIGATION TO ACT AS AGENT AND THE OBLIGATION TO HOLD ASSETS ON TRUST
SHALL BE AN OBLIGATION NOT TO HOLD SUCH ASSETS ON TRUST BUT TO HOLD SUCH ASSETS
AS AGENT;

 

-64-



--------------------------------------------------------------------------------

(c) if any Swedish Loan Party is required to hold an amount on trust on behalf
of another party (the “Beneficiary”), the Swedish Loan Party shall hold such
money as agent for the Beneficiary on a separate account in accordance with the
Swedish Act of 1944 in respect of assets held on account (SW. LAG (1944:181) OM
REDOVISNINGSMEDEL) and shall promptly pay or transfer the same to the
Beneficiary or as the Beneficiary may direct;

(d) ANY OBLIGATION, REPRESENTATION, UNDERTAKING, AND/OR LIABILITY OF ANY SWEDISH
LOAN PARTY UNDER THIS AGREEMENT AND/OR THE LOAN DOCUMENTS IN RESPECT OF OR IN
RELATION TO, BUT NOT LIMITED TO, ANY BORROWING, GUARANTY, GUARANTEE, SECURITY,
SUBORDINATION, SUBROGATION, INDEMNITY, PAYMENT, REPAYMENT, PRE-PAYMENT,
REIMBURSEMENT OR COMPENSATION OBLIGATION, LIABILITY, OBLIGATION, WAIVER OF ANY
RIGHTS, DEEMED CONSENT, RELEASE OF ANY RIGHTS OR LIABILITIES, OBLIGATION TO PAY
ANY FEES OR COST AND/OR ANY OTHER OBLIGATION OR LIABILITY OF ITSELF OR ITS
SUBSIDIARIES OR PARENT’S AND/OR PARENT’S SUBSIDIARIES OR OTHER ENTITY AND ANY
RELEASE, DISPOSAL, TRANSFER OR OTHER ACTION IN CONNECTION WITH A DISTRESSED
DISPOSAL SHALL BE LIMITED, IF (AND ONLY IF) REQUIRED BY THE PROVISIONS OF THE
SWEDISH COMPANIES ACT REGULATING DISTRIBUTION OF ASSETS (CHAPTER 17, SECTIONS
1-4) (OR THEIR EQUIVALENTS FROM TIME TO TIME) AND UNLAWFUL LOANS, SECURITY,
GUARANTEES AND FINANCIAL ASSISTANCE (CHAPTER 21, SECTIONS 1-5) (OR THEIR
EQUIVALENTS FROM TIME TO TIME) AND IT IS UNDERSTOOD AND AGREED THAT THE
OBLIGATIONS, REPRESENTATIONS, UNDERTAKINGS AND LIABILITIES OF EACH SWEDISH LOAN
PARTY UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS AND THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS ONLY APPLY TO THE EXTENT PERMITTED BY THE ABOVE
MENTIONED PROVISIONS OF THE SWEDISH COMPANIES ACT AND THAT ANY ACTION WOULD NOT
BREACH ANY OF THE ABOVE MENTIONED PROVISIONS OF THE SWEDISH COMPANIES ACT;

(e) ANY OBLIGATION OF A SWEDISH LOAN PARTY AS JOINT AND SEVERAL BORROWER OR
GUARANTOR SHALL BE SUBJECT TO (D) ABOVE;

(f) ANY SECURITY GRANTED UNDER A SWEDISH LAW SECURITY DOCUMENT SHALL BE GRANTED
TO THE SECURED PARTIES REPRESENTED BY THE COLLATERAL AGENT;

(g) ANY RELEASE OF ANY SECURITY CREATED BY OR PURSUANT TO A SWEDISH LAW SECURITY
DOCUMENT SHALL ALWAYS BE SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE COLLATERAL
AGENT (ACTING IN ITS SOLE DISCRETION ON A CASE-BY-CASE BASIS ), PROVIDED HOWEVER
THAT NO SUCH CONSENT SHALL BE REQUIRED FOR THE DISPOSAL OF AN ASSET OF A SWEDISH
LOAN PARTY THAT IS SUBJECT TO A BUSINESS MORTGAGE GOVERNED BY SWEDISH LAW (SW.
FÖRETAGSHYPOTEK), EXCEPT TO THE EXTENT SUCH ASSET IS PLEDGED UNDER ANOTHER
SWEDISH LAW SECURITY DOCUMENT. EACH SECURED PARTY HEREBY AUTHORIZES THE
COLLATERAL AGENT TO RELEASE SUCH SECURITY AT ITS DISCRETION WITHOUT NOTIFICATION
OR FURTHER REFERENCE TO ANY SECURED PARTY. THE SWEDISH LAW SECURITY DOCUMENTS
SHALL NOT OPERATE TO AUTOMATICALLY RELEASE ANY ASSET SUBJECT TO SUCH SECURITY
OTHER THAN FOLLOWING FULL DISCHARGE OF THE OBLIGATIONS SECURED BY THE SWEDISH
LAW SECURITY DOCUMENTS;

(h) ANY SECURITY CREATED BY OR PURSUANT TO A SWEDISH LAW SECURITY DOCUMENT SHALL
NOT BE RELEASED, EVEN IF SUCH TRANSACTION (INCLUDING BUT NOT LIMITED TO ANY
RELEASE, AMALGAMATION, MERGER, CONSOLIDATION, DISSOLUTION, RE-DESIGNATION,
DISTRIBUTION OR DISPOSAL, REORGANIZATION OR REDUCTION OF CAPITAL) IS PERMITTED
BY THIS AGREEMENT AND/OR ANY OTHER LOAN DOCUMENT, WITHOUT THE PRIOR WRITTEN
CONSENT (IN ITS SOLE DISCRETION ON A CASE-BY-CASE BASIS) OF THE COLLATERAL
AGENT, PROVIDED HOWEVER THAT NO SUCH CONSENT SHALL BE REQUIRED FOR THE DISPOSAL
OF AN ASSET OF A SWEDISH LOAN PARTY THAT IS SUBJECT TO A BUSINESS MORTGAGE

 

-65-



--------------------------------------------------------------------------------

GOVERNED BY SWEDISH LAW (SW. FÖRETAGSHYPOTEK), EXCEPT TO THE EXTENT SUCH ASSET
IS PLEDGED UNDER ANOTHER SWEDISH LAW SECURITY DOCUMENT. THE SECURED PARTIES
HERBY AUTHORIZE THE COLLATERAL AGENT TO RELEASE SECURITY SUBJECT TO A SWEDISH
LAW SECURITY DOCUMENT AT ITS DISCRETION WITHOUT NOTIFICATION OR FURTHER
REFERENCE TO ANY SECURED PARTY. THE SWEDISH LAW SECURITY DOCUMENTS AND/OR ANY
OTHER LOAN DOCUMENT WILL NOT OPERATE TO AUTOMATICALLY RELEASE ANY ASSET SUBJECT
TO SUCH SECURITY OTHER THAN FOLLOWING FULL DISCHARGE OF THE OBLIGATIONS SECURED
BY THE SWEDISH LAW SECURITY DOCUMENTS;

(I) ANY AMALGAMATION, MERGER, CONSOLIDATION, DISSOLUTION, RE-DESIGNATION,
DISTRIBUTION, DISPOSAL, REORGANIZATION OR REDUCTION OF CAPITAL INVOLVING AN
ENTITY INCORPORATED IN SWEDEN (INCLUDING BUT NOT LIMITED TO ANY SWEDISH LOAN
PARTY) WHICH ARE SUBJECT TO SWEDISH LAW SECURITY DOCUMENTS SHALL ALWAYS BE
SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT (IN EACH CASE
ACTING IN ITS SOLE DISCRETION AND ON A CASE BY CASE BASIS). THE SECURED PARTIES
HERBY AUTHORIZE THE COLLATERAL AGENT TO GRANT SUCH CONSENT AT ITS DISCRETION
WITHOUT NOTIFICATION OR FURTHER REFERENCE TO ANY SECURED PARTY;

(j) THE CIRCUMSTANCE OR FACT THAT NO SPECIFIC REFERENCE IS MADE TO OR
QUALIFICATION IS MADE IN RESPECT OF THE SWEDISH TERMS IN A LOAN DOCUMENT SHALL
NOT MEAN THAT THE SWEDISH TERMS DO NOT APPLY AND OVERRIDE, THE SWEDISH TERMS
SHALL ALWAYS OVERRIDE AND NO STATEMENT OR REFERENCE IN ANY LOAN DOCUMENT THAT A
PROVISION OR TERM SHALL APPLY NOTWITHSTANDING ANY OTHER PROVISION SHALL APPLY IN
RELATION TO THE SWEDISH TERMS;

(k) A “COMPROMISE” OR “ARRANGEMENT” WITH ANY CREDITOR INCLUDES (A) ANY
WRITE-DOWN OF DEBT (SW. OFFENTLIGT ACKORD) FOLLOWING FROM ANY PROCEDURE OF
‘FÖRETAGSREKONSTRUKTION’ UNDER THE SWEDISH COMPANY REORGANISATION ACT (SW. LAG
OM FÖRETAGSREKONSTRUKTION (1996:764)) (THE “SWEDISH COMPANY REORGANISATION
ACT”), OR (B) ANY WRITE-DOWN OF DEBT IN BANKRUPTCY (SW. ACKORD I KONKURS) UNDER
THE SWEDISH BANKRUPTCY ACT (SW. KONKURSLAG (1987:672)) (THE “SWEDISH BANKRUPTCY
ACT”);

(l) A “RECEIVER”, “TRUSTEE” OR “CUSTODIAN” INCLUDES (A) ‘REKONSTRUKTÖR’ UNDER
THE SWEDISH COMPANY REORGANISATION ACT, (B) ‘KONKURSFÖRVALTARE’ UNDER THE
SWEDISH BANKRUPTCY ACT, OR (C) ‘LIKVIDATOR’ UNDER THE SWEDISH COMPANIES ACT;

(m) A “MERGER”, “CONSOLIDATION” OR “AMALGAMATION” INCLUDES ANY ‘FUSION’
IMPLEMENTED IN ACCORDANCE WITH CHAPTER 23 OF THE SWEDISH COMPANIES ACT;

(n) A “WINDING-UP”, “LIQUIDATION” OR “DISSOLUTION” INCLUDES ‘FRIVILLIG
LIKVIDATION’ OR ‘TVÅNGSLIKVIDATION’ UNDER CHAPTER 25 OF THE SWEDISH COMPANIES
ACT, A “BANKRUPTCY” INCLUDES A ‘KONKURS’ UNDER THE SWEDISH BANKRUPTCY ACT AND A
“REORGANIZATION” INCLUDES A ‘FÖRETAGSREKONSTRUKTION’ UNDER THE SWEDISH COMPANY
REORGANISATION ACT;

(o) AN INSOLVENCY INCLUDES SUCH ENTITY BEING SUBJECT TO “KONKURS” UNDER THE
SWEDISH BANKRUPTCY ACT, “FÖRETAGSREKONSTRUKTION” UNDER THE SWEDISH COMPANY
REORGANISATION ACT OR “TVÅNGSLIKVIDATION” UNDER CHAPTER 25 OF THE SWEDISH
COMPANIES ACT;

(p) IN RELATION TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, ANY WINDING-UP,
INSOLVENCY, BANKRUPTCY PROCEEDING, CREDIT BIDDING OR SIMILAR ARRANGEMENT
INVOLVING AN ENTITY INCORPORATED IN SWEDEN (INCLUDING BUT NOT LIMITED TO ANY
SWEDISH LOAN PARTY) WILL ALWAYS BE SUBJECT TO SWEDISH LAW AND IN PARTICULAR TO
BUT NOT LIMITED TO THE PROCEDURE SET FORTH IN THE SWEDISH BANKRUPTCY ACT, THE
SWEDISH COMPANY REORGANISATION ACT AND THE SWEDISH COMPANIES ACT;

 

-66-



--------------------------------------------------------------------------------

(q) ANY SWEDISH LAW SECURITY DOCUMENTS ENTERED INTO AFTER OR REAFFIRMED AFTER
THE OBLIGATIONS HAVE BEEN INCURRED, MAY BE SUBJECT TO CLAW BACK UNDER RELEVANT
PROVISIONS OF SWEDISH LAW;

(r) ANY PROVISION IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS PROVIDING
THAT THE SWEDISH LAW SECURITY DOCUMENTS WILL NOT BE AFFECTED BY ANY AMENDMENT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS UNDER WHICH THE OBLIGATIONS ARISE
MAY BE HELD TO BE INEFFECTIVE BY A SWEDISH COURT IN CIRCUMSTANCES WHERE THE
AMENDMENT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS MATERIAL TO
THE SECURITY PROVIDER’S OBLIGATIONS AND THE SECURITY PROVIDER HAS NOT CONSENTED
TO SUCH AMENDMENT (EVEN IF THE SWEDISH LAW SECURITY DOCUMENT STATES THAT THE
OBLIGATIONS ARISING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ‘AS IT MAY
BE AMENDED FROM TIME TO TIME’);

(s) ANY PROVISION IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS PROVIDING
THAT THE SWEDISH LAW SECURITY DOCUMENTS SHALL BE REINSTATED IN CERTAIN
CIRCUMSTANCES AFTER IT HAS BEEN RELEASED MAY NOT BE ENFORCEABLE UNDER SWEDISH
LAW;

(t) ANY PROVISION IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS PROVIDING
THAT THE SWEDISH LAW SECURITY DOCUMENTS SHALL REMAIN VALID UPON OR EXTEND TO ANY
NEW DEBT FOLLOWING ANY REPAYMENT OR REFINANCING OF THE ORIGINAL DEBT OR SIMILAR
ARRANGEMENT IS LIKELY NOT TO BE VALID AND ENFORCEABLE UNDER SWEDISH LAW OR HELD
EFFECTIVE BY A SWEDISH COURT GIVEN THAT SWEDISH SECURITY IS ACCESSORY TO THE
OBLIGATIONS IT SECURES;

(u) THE COVENANTS PROVIDED IN SECTION 5.06 WITH RESPECT TO SANCTIONS SHALL NOT
BE MADE BY NOR APPLY TO ANY SWEDISH LOAN PARTY IN SO FAR AS THEY WOULD VIOLATE
OR EXPOSE ANY SWEDISH LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY
DIRECTOR, OFFICER OR EMPLOYEE THEREOF TO ANY LIABILITY UNDER ANY ANTI-BOYCOTT OR
BLOCKING LAW, REGULATION OR STATUTE THAT IS IN FORCE FROM TIME TO TIME AND
APPLICABLE TO SUCH ENTITY (INCLUDING WITHOUT LIMITATION EU REGULATION (EC)
2271/1996 AND EU REGULATION (EU) 2018/1100). NONE OF THE COVENANTS PROVIDED IN
SECTION 5.06 WITH RESPECT TO SANCTIONS SHALL BE MADE TO ANY LENDER INCORPORATED
IN OR ORGANIZED UNDER THE LAWS OF ANY MEMBER STATE OF THE EUROPEAN UNION (ACTING
THROUGH ANY OF THEIR SUBSIDIARIES, ALSO INCLUDING SUBSIDIARIES NOT INCORPORATED
IN A MEMBER STATE OF THE EUROPEAN UNION, AS NOTIFIED BY SUCH LENDER TO THE
ADMINISTRATIVE AGENT) EU REGULATION (EC) 2271/1996 OR EU REGULATION (EU)
2018/1100 (OR ANY RELATED LAWS OF ANY MEMBER STATE OF THE EUROPEAN UNION) OR ANY
SIMILAR APPLICABLE ANTI-BOYCOTT LAW OR REGULATION. IN CONNECTION WITH ANY
WAIVER, DETERMINATION OR DIRECTION RELATING TO ANY PART OF SECTION 5.06 OF WHICH
A LENDER DOES NOT HAVE THE BENEFIT, THE COMMITMENT OF THAT LENDER WILL BE
EXCLUDED FOR THE PURPOSE OF DETERMINING WHETHER THE CONSENT OF THE REQUISITE
MAJORITY OF LENDERS HAS BEEN OBTAINED OR WHETHER THE DETERMINATION OR DIRECTION
BY THE REQUISITE MAJORITY OF LENDERS HAS BEEN MADE; AND

(v) SUBJECT IN ALL RESPECTS TO THE TERMS OF THE APPLICABLE INTERCREDITOR
AGREEMENT, IT IS BEING UNDERSTOOD AND AGREED THAT, THE SWEDISH LAW SECURITY
DOCUMENTS SECURING THE OBLIGATIONS IN RESPECT OF THIS AGREEMENT AND THE FIRST
LIEN NOTES, THE FORMER SHALL CONSTITUTE FIRST RANKING PLEDGE AGREEMENTS (SW.
FÖRSTAHANDSPANTER) AND THE LATTER SECOND RANKING PLEDGE AGREEMENTS (SW.
ANDRAHANDSPANTER) UNDER SWEDISH LAW. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING
SHALL NOT AFFECT THE AGREEMENTS MADE UNDER THE EQUAL PRIORITY

 

-67-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT TO THE EFFECT THAT OBLIGATIONS UNDER THIS AGREEMENT 3121
AND THE FIRST LIEN NOTES SHALL SHARE IN THE PROCEEDS OF ANY SECURITY ON A PRO
RATA AND PARI PASSU BASIS AS DESCRIBED THEREIN.

Section 1.12 Luxembourg Terms. In each Loan Document, where it relates to a
person incorporated or having its centre of main interests in Luxembourg, a
reference to:

(a) a “winding-up”, “administration” or “dissolution” includes, without
limitation, any procedure or proceeding in relation to an entity becoming
bankrupt (faillite), insolvency, voluntary or judicial liquidation (liquidation
volontaire ou judiciaire), composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), fraudulent conveyance (actio pauliana), general
settlement with creditors, reorganisation or any other similar proceedings
affecting the rights of creditors generally under Luxembourg law, and shall be
construed so as to include any equivalent or analogous liquidation or
reorganisation proceedings;

(b) an “agent” includes, without limitation, a “mandataire”;

(c) “constitutional documents” includes the up-to-date articles of association
(statuts) or the articles of incorporation of that person, as appropriate;

(d) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer includes any:

 

  (i)

juge-commissaire or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;

 

  (ii)

liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive) of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended (the
“Luxembourg Companies’ Act”);

 

  (iii)

juge-commissaire or liquidateur appointed under Article 1200-1 of the Luxembourg
Companies’ Act;

 

  (iv)

commissaire appointed under the Grand-Ducal decree of 24 May 1935 on the
controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and

 

  (v)

juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition with creditors to avoid bankruptcy, as amended;

(e) a “matured obligation” includes, without limitation, any exigible, certaine
and liquid obligation;

(f) “Security” or a “security interest” includes, without limitation, any
hypothèque, nantissement, privilège, gage, droit de retention, privilège, accord
de transfert de propriété à titre de garantie, gage sur fonds de commerce or
sûreté réelle and any type of real security or agreement or arrangement having a
similar effect whatsoever whether granted or arising by operation of law; and

(g) A person being unable to pay its debts includes that person being in a state
of cessation of payments (cessation de paiements) and having lost its
creditworthiness (ébranlement de crédit)

Section 1.13 Belgian Terms. In this Agreement, where it relates to a Belgian
Loan Party, a reference to:

(a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer shall be
deemed to include any curator / curateur, vereffenaar / liquidateur, voorlopig
bewindvoerder / administrateur provisoire, mandataris ad hoc / mandataire ad
hoc, as applicable, and ondernemingsbemiddelaar / médiateur d’entreprise and
sekwester / séquestre;

 

-68-



--------------------------------------------------------------------------------

(b) a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling / cessation de paiements);

(c) insolvency shall be deemed to include a gerechtelijke reorganisatie /
réorganisation judiciaire, faillissement / faillite and any other concurrence
between creditors (samenloop van schuldeisers / concours des créanciers);

(d) suspension of payment, moratorium of any indebtedness or reorganisation
shall be deemed to include any gerechtelijke reorganisatie / réorganisation
judiciaire;

(e) winding up, administration, liquidation or dissolution includes any
vereffening / liquidation, ontbinding / dissolution, faillissement / faillite
and sluiting van een onderneming / fermeture d’enterprise;

(f) assignment, composition, compromise or similar arrangement with any creditor
shall be deemed to include a minnelijk akkoord met alle schuldeisers/ accord
amiable avec tous les créanciers or gerechtelijke reorganisatie / réorganisation
judiciaire, as applicable;

(g) attachment, sequestration, distress, execution or analogous events shall be
deemed to include any uitvoerend beslag / saisie exécutoire and bewarend beslag
/ saisie conservatoire;

(h) security interest or security shall be deemed to include any mortgage
(hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right (eigendomsvoorbehoud / réserve de propriété), any
security in rem (zakelijke zekerheid / sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie)
and, in general, any right in rem created for the purpose of granting security
and any promise or mandate to create any of the security interest mentioned
above;

(i) a company which is organised under the laws of Belgium, incorporated in
Belgium or which its jurisdiction of incorporation is Belgium means that this
company has its principal place of business (voornaamste vestiging /
établissement principal) (within the meaning of the Belgian law of 16 July 2004
on conflicts of law code) in Belgium;

(j) an amalgamation, demerger, merger, consolidation or corporate reconstruction
includes a overdracht van algemeenheid / transfert d’universalité, overdracht
van bedrijfstak / transfert de branche d’activité, splitsing / scission and
fusie / fusion and assimilated transactions in accordance with Articles 676 and
677 of the Belgian Companies Code (gelijkgestelde verrichtingen / operations
assimilées);

(k) a subsidiary shall be deemed to include a dochtervennootschap / filiale as
defined in Article 6 of the Belgian Companies Code; and

(l) the Belgian Companies Code means the Belgian Wetboek van vennootschappen /
Code des sociétés dated 7 May 1999, as amended from time to time.

Section 1.14 Polish Terms. In each Loan Document, where it relates to a person
incorporated or having its center of main interests in Poland, a reference to:

(a) a dissolution or similar arrangement includes a postępowanie upadĺościowe;

(b) a composition, administration, reorganisation or similar arrangement with
any creditor includes a postępowanie upadĺościowe and postępowanie
restrukturyzacyjne of each kind, i.e. postępowanie o zatwierdzenie układu,
przyspieszone postępowanie układowe, postępowanie układowe, postępowanie
sanacyjne);

(c) a compulsory manager, receiver or administrator includes a tymczasowy
nadzorca sądowy, sędzia-komisarz, syndyk or zarządca established under Polish
Insolvency Act of 28 February 2003 (Journal of Laws of 2019, item 498, as
amended), a nadzorca sądowy established under Article 38 of the Polish
Restructuring Law of 15 May 2015 (Journal of Laws of 2019, item 326, as
amended), a zarządca established under Article 27 of the Polish

 

-69-



--------------------------------------------------------------------------------

Act on Registered Pledges and the Pledge Register dated 6 December 1996 (Journal
of Laws of 2018, item 2017, as amended) and zarządca przymusowy established
under Article 1064(1) of the Polish Civil Procedure Code dated 17 November 1964
(Journal of Laws of 2018, item 60, as amended); and

(d) a winding up includes a declaration of bankruptcy.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees, severally and not jointly, to make Initial Term Loans in
Dollars to the Borrowers on the Closing Date in an aggregate principal amount
not to exceed such Lender’s Initial Term Loan Commitment,

(b) each Lender having an Incremental Term Loan Commitment agrees, severally and
not jointly, subject to the terms and conditions set forth in the applicable
Incremental Assumption Agreement, to make Incremental Term Loans to the
applicable Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment, and

(c) amounts of Term Loans borrowed under Section 2.01(a) or Section 2.01(b) that
are repaid or prepaid may not be reborrowed.

Section 2.02 Term Loans and Borrowings.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility. The
failure of any Lender to make any Term Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Term Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Rate Loans as the Borrower Representative may request
in accordance herewith. Each Lender at its option may make any Base Rate Loan or
Eurodollar Rate Loan by causing any U.S. or non-U.S. branch or Affiliate of such
Lender to make such Term Loan (and in the case of an Affiliate, the provisions
of Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent
as to such Lender); provided, that any exercise of such option shall not affect
the obligation of any Borrower to repay such Term Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) [Reserved].

(d) Borrowings of more than one Type and Class may be outstanding at the same
time; provided, however, that the Borrower Representative shall not be entitled
to request any Borrowing that, if made, would result in more than 10 Eurodollar
Rate Borrowings outstanding under all Term Facilities at any time. Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

Section 2.03 Requests for Borrowings.

(a) To request a Term Borrowing, the Borrower Representative shall notify the
Administrative Agent of such request (a) in the case of a Eurodollar Rate
Borrowing, not later than 12:00 noon, New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, by

 

-70-



--------------------------------------------------------------------------------

telephone, not later than 11:00 a.m., New York City time, on the Business Day of
the proposed Borrowing. Each such Borrowing Request shall be irrevocable and (in
the case of telephonic requests) shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Borrowing Request
signed by the Borrower Representative. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Initial Term Loans or Other
Term Loans of a particular Class;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing;

(v) in the case of a Eurodollar Rate Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Term Loan to be
made as part of the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 [Reserved].

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Term Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower as specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to such Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of (A) the Federal Funds Rate and (B) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of a payment to be made by
the Borrowers, the interest rate then applicable to Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Term Loan included in such Borrowing. The foregoing
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

-71-



--------------------------------------------------------------------------------

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type, and under the applicable
Class, specified in the applicable Borrowing Request and, in the case of a
Eurodollar Rate Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower Representative may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.07. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Term Loans comprising such Borrowing, and the Term Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding any
other provision of this Section 2.07, the Borrowers shall not be permitted to
change the Class or currency of any Borrowing.

(b) To make an election pursuant to this Section 2.07, the Borrower
Representative shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice), by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower Representative were
requesting a Borrowing of the Type and Class resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Interest
Election Request signed by the Borrower Representative. Notwithstanding any
contrary provision herein, this Section 2.07 shall not be construed to permit
the Borrower Representative to (i) elect an Interest Period for Eurodollar Rate
Loans that does not comply with Section 2.02(d) or (ii) convert any Borrowing to
a Borrowing of a Type not available under the Class of Commitments or Term Loans
pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period.”

If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If less than
all the outstanding principal amount of any Borrowing shall be converted or
continued, then each resulting Borrowing shall be in an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum and satisfy the
limitations specified in Section 2.02(d) regarding the maximum number of
Borrowings of the relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate

 

-72-



--------------------------------------------------------------------------------

Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies such Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing shall be
converted to a Base Rate Borrowing.

Section 2.08 Termination and Reduction of Commitments.

(a) The Initial Term Loan Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Initial Term
Loans pursuant to Section 2.01.

(b) The Borrower Representative may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided, that each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 (or, if less, the remaining amount of
the Commitments of such Class).

(c) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments of any Class under paragraph
(b) of this Section 2.08 at least three (3) Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section 2.08 shall be irrevocable;
provided, that a notice of termination or reduction of the Commitments of any
Class delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

Section 2.09 Repayment of Term Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan to such Borrower of such Lender as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Term Loan made by such Lender, including the amounts of
principal and interest and applicable currencies payable and paid to such Lender
from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Term Loan made hereunder, the Facility, Class and Type
thereof, the Interest Period (if any) applicable thereto and the Borrower
thereof, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.09 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Term Loans
in accordance with the terms of this Agreement.

(e) Any Lender may request that Term Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the applicable Borrower(s) shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and substantially in the form attached hereto as Exhibit F, or in
another form approved by such Lender, the

 

-73-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower Representative in their sole discretion.
Thereafter, unless otherwise agreed to by the applicable Lender, the Term Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form.

Section 2.10 Repayment of Term Loans.

(a) Subject to the other clauses of this Section 2.10 and to Section 9.08(e),

(i) the Borrowers shall repay principal of outstanding Term Loans on the last
Business Day of each March, June, September and December of each year
(commencing on the last Business Day of September 2019) (each such date being
referred to as an “Initial Term Loan Installment Date”) in an aggregate
principal amount equal to 0.25% of the aggregate principal amount of Initial
Term Loans funded on the Closing Date;

(ii) in the event that any Other Term Loans are made, the applicable Borrowers
thereof shall repay such Other Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement, Extension Amendment or
Refinancing Amendment (each such date being referred to as an “Other Term Loan
Installment Date”); and

(iii) to the extent not previously paid, all outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.

(b) [Reserved].

(c) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) shall be
applied so that the aggregate amount of such prepayment is allocated among the
Initial Term Loans and the Other Term Loans, if any, pro rata based on the
aggregate principal amount of outstanding Initial Term Loans and Other Term
Loans, if any, to reduce amounts due on the succeeding Term Loan Installment
Dates for such Classes in direct order of maturity thereof; provided, that,
subject to the pro rata application to Term Loans outstanding within any
respective Class of Term Loans, (x) with respect to mandatory prepayments of
Term Loans pursuant to Section 2.11(b)(i)(1), any Class of Other Incremental
Term Loans may receive less than such pro rata share thereof (so long as the
amount by which such pro rata share exceeds the amount actually applied to such
Class is applied to repay (on a pro rata basis) the outstanding Initial Term
Loans and any other Classes of then outstanding Other Incremental Term Loans),
in each case to the extent the respective Class receiving less than its pro rata
share has consented thereto and (y) the Borrower Representative shall allocate
any repayments pursuant to Section 2.11(b)(i)(2) to repay the respective
Class or Classes being refinanced, as provided in said Section 2.11(b)(i)(2).
Any optional prepayments of the Term Loans pursuant to Section 2.11(a) shall be
applied to the remaining installments of the Term Loans under the applicable
Class or Classes as the Borrower Representative may in each case direct.

Prior to any prepayment of any Term Loan under any Facility hereunder, except as
set forth in Section 2.10(d), the Borrower Representative shall select the
Borrowing or Borrowings under the applicable Facility to be prepaid and shall
notify the Administrative Agent by telephone (confirmed by electronic means) of
such selection not later than (i) in the case of a Base Rate Borrowing, 11:00
a.m., New York City time, on the scheduled date of such prepayment and (ii) in
the case of a Eurodollar Rate Borrowing, 12:00 p.m. noon, New York City time,
three (3) Business Days before the scheduled date of such prepayment (or, in
each case, such shorter period acceptable to the Administrative Agent). Each
such notice shall be irrevocable; provided, that a notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each repayment of a Borrowing shall be applied
ratably to the Term Loans included in the repaid Borrowing. All repayments of
Term Loans shall be accompanied by (1) accrued interest on the amount repaid to
the extent required by Section 2.13(d) and (2) break funding payments pursuant
to Section 2.16.

 

-74-



--------------------------------------------------------------------------------

(d) The Borrower Representative shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
Section 2.11(b) at least four (4) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender,” and any Term Lender
which is not a Declining Term Lender, an “Accepting Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower
Representative no later than 5:00 p.m. one (1) Business Day after the date of
such Term Lender’s receipt of notice from the Administrative Agent regarding
such prepayment, that the full amount of any mandatory prepayment otherwise
required to be made with respect to the Term Loans held by such Term Lender
pursuant to Section 2.11(b) not be made (the aggregate amount of such
prepayments declined by the Declining Term Lenders, the “Declined Prepayment
Amount”). If a Term Lender fails to deliver notice setting forth such rejection
of a prepayment to the Administrative Agent within the time frame specified
above or such notice fails to specify the principal amount of the Term Loans to
be rejected, any such failure will be deemed an acceptance of the total amount
of such mandatory prepayment of Term Loans. In the event that the Declined
Prepayment Amount is greater than $0, the Administrative Agent will promptly
notify each Accepting Term Lender of the amount of such Declined Prepayment
Amount and of any such Accepting Term Lender’s ratable portion of such Declined
Prepayment Amount (based on such Lender’s pro rata share of the Term Loans
(excluding the pro rata share of Declining Term Lenders)). Any such Accepting
Term Lender may elect, by delivering, no later than 5:00 p.m. one (1) Business
Day after the date of such Accepting Term Lender’s receipt of notice from the
Administrative Agent regarding such additional prepayment, a written notice,
that such Accepting Term Lender’s ratable portion of such Declined Prepayment
Amount not be applied to repay such Accepting Term Lender’s Term Loans, in which
case the portion of such Declined Prepayment Amount which would otherwise have
been applied to such Term Loans of the Declining Term Lenders shall instead be
retained by the Borrowers. Each Accepting Term Lender’s ratable portion of such
Declined Prepayment Amount (unless declined by the respective Accepting Term
Lender as described in the preceding sentence) shall be applied to the
respective Term Loans of such Lenders. For the avoidance of doubt, the Borrowers
may, at their option, apply any amounts retained in accordance with the
immediately preceding sentence to prepay loans in accordance with
Section 2.11(a) below.

Section 2.11 Prepayment of Term Loans.

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Term Loan to such Borrower in whole or in part, without premium or
penalty (but subject to (x) Section 2.16, (y) the last sentence of this
Section 2.11(a) and (z) prior notice in accordance with the provisions of
Section 2.10(c)), in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding, subject to prior notice in accordance with
Section 2.10(d). If any Repricing Event occurs prior to the date that is six
months after the Closing Date, the Borrowers agree to pay to the Administrative
Agent, for the ratable account of each Lender with Term Loans that are subject
to such Repricing Event, a fee in an amount equal to 1.00% of the aggregate
principal amount of the Term Loans subject to such Repricing Event. Such fees
shall be earned, due and payable upon the date of the occurrence of such
Repricing Event.

(b)

(i) The Borrowers shall apply (1) all Net Proceeds (other than Net Proceeds of
the kind described in the following clause (2)) within five (5) Business Days
after receipt thereof to prepay Term Loans in accordance with clauses (c) and
(d) of Section 2.10 and (2) all Net Proceeds from any issuance or incurrence of
Refinancing Notes and Refinancing Term Loans (other than solely by means of
extending or renewing then existing Refinancing Notes and Refinancing Term Loans
without resulting in any Net Proceeds), no later than three (3) Business Days
after the date on which such Refinancing Notes and Refinancing Term Loans are
issued or incurred, to prepay Term Loans in accordance with Section 2.10(c),
Section 2.23 and the definition of “Refinancing Notes” (as applicable).

(ii) On or before each Excess Cash Flow Payment Date, the Borrowers shall apply
an amount equal to the excess of (i) the ECF Percentage of Excess Cash Flow for
the related Excess Cash Flow Period over (ii) to the extent not financed using
the proceeds of Indebtedness, (x) the aggregate principal amount

 

-75-



--------------------------------------------------------------------------------

of Term Loans prepaid pursuant to Section 2.11(a) plus (y) the aggregate
principal amount of voluntary prepayments under the ABL Credit Agreement (to the
extent commitments under the ABL Credit Agreement are permanently reduced by the
amount of such prepayments at the time of such prepayment), in each case, during
such Excess Cash Flow Period.

(c) Prepayments of any Term Loans hereunder will be (x) net of any additional
Taxes paid, or estimated by the Borrower Representative in good faith to be
payable, as a result of the repatriation of such Net Proceeds and (y) limited to
the extent that the Borrower Representative determines in good faith that
repatriation of such Net Proceeds would result in material adverse Tax
consequences or that such prepayments would be prohibited or restricted by
applicable Requirement of Law; provided that, (i) Parent and its Subsidiaries
shall use commercially reasonable efforts to eliminate such Tax consequences of
repatriation and (ii) once the repatriation of any such funds is permitted under
the applicable Requirement of Law and no longer results in material adverse Tax
consequences, such funds will be promptly applied to the prepayment of the Term
Loans in accordance with this Section 2.11.

Section 2.12 Fees. The Borrowers agree to pay to the Administrative Agent, for
the account of the Administrative Agent, the “Administrative Agent Fee” as set
forth in the Administrative Agent Fee Letter, in the amounts and at the times
specified therein.

Section 2.13 Interest.

(a) The Term Loans comprising each Base Rate Borrowing shall bear interest at
the Base Rate plus the Applicable Margin.

(b) The Term Loans comprising each Eurodollar Rate Borrowing shall bear interest
at the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or any fees or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Term Loan, 2%
plus the rate otherwise applicable to such Term Loan as provided in the
preceding clauses of this Section 2.13 or (ii) in the case of any other overdue
amount, 2% plus the rate applicable to Base Rate Loans as provided in clause
(a) of this Section 2.13; provided, that this clause (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Term Loan shall be payable in arrears (i) on each
Interest Payment Date for such Term Loan and (ii) on the applicable Term
Facility Maturity Date; provided, that (A) interest accrued pursuant to clause
(c) of this Section 2.13 shall be payable on demand, (B) in the event of any
repayment or prepayment of any Term Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (C) in the event of any conversion of any Eurodollar Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Term Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate (including Base Rate
Loans determined with reference to the “prime rate”) shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest

 

-76-



--------------------------------------------------------------------------------

Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan and (y) the circumstances described in
Section 2.14(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower Representative and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 2.14(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower Representative may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.14(a), the Administrative
Agent, in consultation with the Borrower Representative, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 2.14(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower Representative that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower Representative written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Representative or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Borrower Representative) that the Borrower Representative
or Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Representative may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the

 

-77-



--------------------------------------------------------------------------------

Borrower Representative unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower
Representative and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower Representative may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower Representative, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender;

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(i) Indemnified Taxes and Other Taxes indemnifiable under Section 2.17 or
(ii) Excluded Taxes); or

(iii) impose on any Lender the London or other relevant interbank market any
other condition affecting this Agreement or Term Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Term Loan or of maintaining its obligation
to make any such Term Loan or to reduce the amount of any sum received or
receivable by such Lender under any Loan Document, whether of principal,
interest or otherwise, then the applicable Borrower will pay to the
Administrative Agent or such Lender, as applicable, such additional amount or
amounts as will compensate the Administrative Agent or such Lender, as
applicable, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loans or
Commitments made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

-78-



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
clause (a) or (b) of this Section 2.15 shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error; provided, that any
such certificate claiming amounts described in clause (x) or (y) of the
definition of “Change in Law” shall, in addition, state the basis upon which
such amount has been calculated and certify that such Lender’s demand for
payment of such costs hereunder, and such method of allocation is not
inconsistent with its treatment of other borrowers, which as a credit matter,
are similarly situated to the Borrowers and which are subject to similar
provisions. The applicable Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower Representative thereof. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.15 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, that the
Borrowers shall not be required to compensate a Lender pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10 or 2.11), (b) the conversion
of any Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Rate Loan on the date specified in any notice delivered pursuant
hereto (unless such notice may be revoked under Section 2.10(c) and is revoked
in accordance therewith) or (d) the assignment of any Eurodollar Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.19, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Term Loan had such event not occurred, at the Eurodollar Rate that would
have been applicable to such Term Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Term Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the Eurodollar Rate market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) All payments made by or on behalf of a Loan Party under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided, that if a Loan Party,
the Administrative Agent or any other applicable withholding agent shall be
required by any applicable Requirement of Law to deduct or withhold any Taxes
from such payments, then (i) the applicable withholding agent shall make such
deductions or withholdings as are reasonably determined by the applicable
withholding agent to be required by such applicable Requirement of Law, (ii) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable Requirements of Law, and (iii) to the extent
withholding or deduction is required to be made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Party shall be increased as

 

-79-



--------------------------------------------------------------------------------

necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made. As soon as
reasonably practicable after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 2.17, the Borrower Representative shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower Representative,
as the case may be, a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by applicable
Requirements of Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower Representative or the Administrative
Agent, as the case may be.

(b) The Borrower Representative shall timely pay any Other Taxes imposed on or
incurred by the Administrative Agent to the relevant Governmental Authority in
accordance with applicable Requirements of Law or, where applicable, timely
reimburse the Administrative Agent for the payment of any Other Taxes.

(c) Without duplication of any additional amounts paid pursuant to
Section 2.17(a)(iii) or any amounts paid pursuant to Section 2.17(b), the
Borrower Representative shall indemnify and hold harmless each Recipient within
fifteen (15) Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower Representative by a Lender or by the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) The Borrower Representative shall promptly upon becoming aware that a Loan
Party must make any deduction or withholding in respect of Taxes (or that there
is any change in the rate or the basis of any deduction or withholding in
respect of Taxes) notify the Administrative Agent accordingly.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments under this Agreement shall deliver to the Borrower
Representative and the Administrative Agent, at the time(s) and in the manner(s)
reasonably requested by the Borrower Representative or the Administrative Agent,
such information and/or properly completed and executed documentation reasonably
requested by the Borrower Representative or Administrative Agent as may permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
this Section 2.17(e), the completion, execution and submission of such
documentation shall only be required to the extent the relevant Lender is
legally eligible to do so. Notwithstanding anything to the contrary in this
Section 2.17(e), (i) the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(e)(i),
(ii) or (iv)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission (A) would subject such Lender to any
material unreimbursed cost or expense,(B) would materially prejudice the legal
or commercial position of such Lender or (C) would be unduly burdensome for such
Lender to provide and (ii) the completion, execution and submission of such
documentation shall only be required to the extent the relevant Lender is
legally eligible to do so (including, for the avoidance of doubt, confirmation
of a statement only to the extent true, accurate and complete in all respects).

Without limiting the foregoing:

(i) Each Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of the Borrower Representative or the Administrative
Agent) two properly completed and duly executed originals of IRS Form W-9 (or
any successor form) certifying that such Lender is exempt from United States
backup withholding Tax.

 

-80-



--------------------------------------------------------------------------------

(ii) Each Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower Representative and the Administrative Agent on or prior
to the date on which such Foreign Lender becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), two properly completed and duly
executed originals of whichever of the following is applicable:

(1) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) eligible for
the benefits of an income tax treaty to which the United States is a party, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding tax pursuant to such treaty;

(2) IRS Form W-8ECI with respect to such Foreign Lender (or, if such Foreign
Lender is disregarded as an entity separate from its owner for U.S. federal
income tax purposes, with respect to the person treated as its owner for U.S.
federal income tax purposes);

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) entitled to
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
Representative within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payment made in connection with any Loan Document is effectively
connected with the conduct of a U.S. trade or business by such Foreign Lender (a
“U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4) to the extent a Foreign Lender (or, if such Foreign Lender is disregarded as
an entity separate from its owner for U.S. federal income tax purposes, the
person treated as its owner for U.S. federal income tax purposes) is not the
beneficial owner of such payments, IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-3 or
Exhibit H-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-2 on behalf of each such direct and indirect
partner(s).

(iii) Any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made;

 

-81-



--------------------------------------------------------------------------------

(iv) If a payment made to any Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by Requirements of Law and
at such time or times reasonably requested by the Borrower Representative or the
Administrative Agent such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower Representative or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(e)(iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(v) Each Lender (A) shall promptly notify the Borrower Representative and the
Administrative Agent of any change in circumstance which would modify or render
invalid any claimed exemption or reduction, and (B) if any documentation it
previously delivered pursuant to this Section 2.17(e) expires or becomes
inaccurate in any respect, shall promptly (x) update such documentation or
(y) notify the Borrower Representative and the Administrative Agent in writing
of its legal ineligibility to do so.

(vi) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 2.17(e).

(f) [Reserved].

(g) If any Lender or the Administrative Agent, as applicable, determines in good
faith that it has received a refund or repayment (including by way of reduction
or offset of Taxes due) of an Indemnified Tax or Other Tax (each, a “Refund”)
for which it has received a payment from a Loan Party pursuant to this
Section 2.17, then the Lender or the Administrative Agent, as the case may be,
shall reimburse the Loan Party for such amount (net of all reasonable
out-of-pocket expenses (including Taxes) of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such Refund) as
the Lender or Administrative Agent, as the case may be, determines in good faith
to be the portion of the Refund as will leave it, after such reimbursement, in
no better or worse position (taking into account expenses (including Taxes)
imposed on the Refund) than it would have been in if the Indemnified Tax or
Other Tax giving rise to such Refund had not been imposed in the first instance
and no amounts had been paid in respect thereof pursuant to this Section 2.17;
provided, that the Loan Party, upon the request of the Lender or the
Administrative Agent, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest (solely with respect to the time period after such
funds were paid over to any Loan Party pursuant to this Section 2.17(g), except
to the extent that the refund was initially claimed at the written request of
such Loan Party) or other charges imposed by the relevant Governmental
Authority) to the Lender or the Administrative Agent in the event the Lender or
the Administrative Agent is required to repay such Refund to such Governmental
Authority. In such event, such Lender or the Administrative Agent, as the case
may be, shall, at the Borrower Representative’s request, provide the Borrower
Representative with a copy of any notice of assessment or other evidence of the
requirement to repay such Refund received from the relevant Governmental
Authority (provided, that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). No Lender nor the
Administrative Agent shall be obliged to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party in connection with this clause (h) or any other provision of this
Section 2.17.

(h) VAT

(i) All amounts expressed to be payable under a Loan Document by any party to
any Finance Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (B) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
party under a Loan Document and such Finance Party is required to account to the
relevant tax authority for the VAT, that party must pay to such Finance Party
(in addition to and at the same time as paying the consideration for such
supply) an amount equal to the amount of that VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that party).

 

-82-



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (ii) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT payable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Finance Party for any cost or expense, that party shall reimburse and indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this clause 2.17(h) to any party shall, at any time when
such party is treated as a member of a group or fiscal unity for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the person who is treated at that time as making the supply, or (as
appropriate) receiving the supply, under the grouping or fiscal unity rules,
respectively, provided for in article 11 of the Council Directive 2006/112/EC as
amended (or as implemented by the relevant member state of the European Union),
or any other similar provision in any jurisdiction so that a reference to a
party shall be construed as a reference to that party of the relevant group or
fiscal unity of which that party is a member for VAT purposes at the relevant
time or the relevant representative member (or representative or head) of that
group or fiscal unity at that time (as the case may be).

(v) In relation to any supply made by a Finance Party to any party under a Loan
Document, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

(i) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable under
any Loan Document.

(j) For purposes of this Section 2.17, the term “applicable Requirement of Law”
includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City
time (unless otherwise specified herein), on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the

 

-83-



--------------------------------------------------------------------------------

Administrative Agent to the applicable account located in New York City
designated to the Borrowers by the Administrative Agent, except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the
persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. Except as otherwise expressly
provided herein, if any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments made
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) Any proceeds of Collateral received by the Administrative Agent (whether as
a result of any realization on the Collateral, any setoff rights, any
distribution in connection with any proceedings or other action of any Loan
Party in respect of Debtor Relief Laws or otherwise and whether received in cash
or otherwise) (i) not constituting (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied on a pro rata basis among the relevant Lenders under the Class of Loans
being prepaid as specified by the Borrower Representative) or (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent or Collateral Agent so elects or the Required Lenders so
direct, shall be applied, subject to the provisions of any applicable
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent (and any agent appointed by it under a Security Document),
including all costs and expenses incurred by the Collateral Agent in connection
with the collection or sale of the Collateral, second, to pay any fees or
expense reimbursements then due to the Lenders (in their capacities as such)
from the Borrowers, third, to pay interest (including post-petition interest,
whether or not an allowed claim in any claim or proceeding under any Debtor
Relief Laws) then due and payable on the Loans ratably, fourth to repay
principal on the Loans and any other amounts owing with respect to Secured Cash
Management Agreements and Secured Hedge Agreements ratably, fifth, to the
payment of any other Obligation due to any Secured Party and sixth to the Loan
Parties, their successors or assigns, or as a court of competent jurisdiction
may otherwise direct.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans of such Class and
accrued interest thereon than the proportion received by any other Lender
entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of such Class of such other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by all
such Lenders ratably in accordance with the principal amount of each such
Lender’s respective Term Loans of such Class and accrued interest thereon;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, (ii) the provisions of this clause (c) shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant and (iii) nothing in this
Section 2.18(c) shall be construed to limit the applicability of Section 2.18(b)
in the circumstances where Section 2.18(b) is applicable in accordance with its
terms. The Borrowers consent to the foregoing and agree, to the extent each may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the applicable Borrower in
the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the time at which any payment is due to the
Administrative Agent for the account of the relevant Lenders hereunder that a
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if the applicable Borrower has not in fact made such
payment, then each of the relevant Lenders severally agrees to repay to the
Administrative Agent forthwith on

 

-84-



--------------------------------------------------------------------------------

demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.06 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.06) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
any Borrower, the interest rate applicable to Base Rate Loans. If any Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06 or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

(f) The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 9.05(f) are several and not joint. The failure of
any Lender to make any Term Loan, to fund any such participation or to make any
payment under Section 9.05(f) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan, to purchase its participation or to make its payment under
Section 9.05(f).

(g) If any Lender makes available to the Administrative Agent funds for any Term
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or mitigate the
applicability of Section 2.20 or any event that gives rise to the operation of
Section 2.20, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-85-



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15 (in a material
amount in excess of that being charged by other Lenders) or gives notice under
Section 2.20 or (ii) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17 (in a material amount in excess of that being charged by other
Lenders), then the Borrowers may, at their sole expense and effort, upon notice
to such Lender and the Administrative Agent, require any such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrowers shall have paid to the
Administrative Agent the processing and recordation fee (if any) specified in
Section 9.04(b)(ii)(C), (ii) the Borrowers shall have received the prior written
consent of the Administrative Agent, to the extent consent would be required
under Section 9.04(b) for an assignment of Term Loans or Commitments, as
applicable, which consent, in each case, shall not unreasonably be withheld,
(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or a notice given under Section 2.20, such
assignment will result in a reduction in such compensation or payments and
(v) such assignment does not conflict with any applicable Requirement of Law. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. No action by or consent of the removed Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment by the Borrowers, Administrative Agent, such removed Lender and the
replacement Lender shall otherwise comply with Section 9.04, provided, that if
such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrowers’ request, compliance with Section 9.04 (but only on the part
of the removed Lender) shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver or consent which pursuant to the terms of
Section 9.08 requires the consent of all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then the
Borrowers shall have the right (unless such Non-Consenting Lender grants such
consent) at their sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(C)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrowers’ request) assign
its Term Loans and its Commitments (or, at the Borrowers’ option, the Term Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver or consent) hereunder to one or more assignees reasonably
acceptable to the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund); provided, that: (i) all Loan
Obligations of the Borrowers owing to such Non-Consenting Lender being replaced
shall be paid in full in same day funds to such Non-Consenting Lender
concurrently with such assignment, (ii) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon, (iii) the
replacement Lender shall grant its consent with respect to the applicable
proposed amendment, waiver or consent and (iv) such assignment does not conflict
with any applicable Requirement of Law. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment by the Borrowers, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrowers’ request, compliance with Section 9.04 (but only on the part of the
Non-Consenting Lender) shall not be required to effect such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make, maintain or fund any Eurodollar Rate Loans, or to determine or
charge

 

-86-



--------------------------------------------------------------------------------

interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligations of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Borrowings to Eurodollar Rate Borrowings shall be suspended
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay all Eurodollar Rate Borrowings of such Lender or,
if applicable, convert all Eurodollar Rate Borrowings of such Lender to Base
Rate Borrowings (the interest rate on such Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Term
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurodollar Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.

Section 2.21 Incremental Term Loan Commitments.

(a) After the Closing Date has occurred, the Borrower Representative may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Amount available at the time such Incremental Term Loans are funded (except as
set forth in clause (C) of the third paragraph under Section 6.01) from one or
more Incremental Term Lenders (which may include any existing Lender, but shall
be required to be persons which would qualify as assignees of a Lender in
accordance with Section 9.04) willing to provide such Incremental Term Loans in
their sole discretion. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000, or equal to the
remaining Incremental Amount or, in each case, such lesser amount approved by
the Administrative Agent), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective and (iii) whether such Incremental
Term Loan Commitments are to be (x) commitments to make term loans with terms
identical to (and which shall together with any then outstanding Initial Term
Loans, as applicable, form a single Class of) the Initial Term Loans or
(y) commitments to make term loans with pricing, maturity, amortization,
participation in mandatory prepayments and/or other terms different from the
Initial Term Loans (“Other Incremental Term Loans”).

(b) The applicable Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans; provided, that:

(i) any commitments to make additional Initial Term Loans shall have the same
terms as the Initial Term Loans, and shall form part of the same Class of
Initial Term Loans;

(ii) the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank equally and ratably in right of security with the
existing Term Loans;

(iii) the final maturity date of any such Other Incremental Term Loans shall be
no earlier than the Latest Maturity Date applicable to the Term Loans in effect
at the date of incurrence of such Other Incremental Term Loans and, except as to
pricing, amortization, final maturity date and participation in mandatory
prepayments (which shall, subject to the other clauses of this proviso, be
determined by the

 

-87-



--------------------------------------------------------------------------------

applicable Borrower and the applicable Incremental Term Lenders in their sole
discretion), shall have (x) the same terms as the Term Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent; provided
that if the Effective Yield of any Incremental Term Loan exceeds the Effective
Yield of the Initial Term Loans by more than 50 basis points, the Applicable
Margin for the Initial Term Loans shall be increased to the extent necessary so
that, after giving effect to such increase, the Effective Yield of the Initial
Term Loans is equal to the Effective Yield of such Incremental Term Loans minus
50 basis points (this proviso, the “MFN Protection”); provided, further, that
the MFN Protection shall not be applicable to any Incremental Term Loans that
are incurred more than eighteen (18) months after the Closing Date;

(iv) the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans with the longest remaining Weighted Average Life to Maturity;

(v) [reserved];

(vi) such Other Incremental Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Term Loans in any mandatory prepayment hereunder;

(vii) there shall be no borrower (other than a Borrower) or guarantor (other
than the Loan Parties) in respect of any Incremental Term Loan Commitments; and

(viii) Incremental Term Loans shall not be secured by any asset of Parent or its
Subsidiaries other than then Collateral.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments evidenced thereby as provided for in Section 9.08(e). Any
amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.21 and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower Representative’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.21 unless (i) no Default or Event of
Default shall exist; provided, that in the event that any tranche of Incremental
Term Loans is used to finance a Permitted Acquisition, to the extent the
Incremental Term Lenders participating in such tranche of Incremental Term Loans
agree, the foregoing clause (i) shall be tested at the time of the execution of
the acquisition agreement related to such Permitted Acquisition (provided, that
such Incremental Term Lenders shall not be permitted to waive any Default or
Event of Default then existing or existing after giving effect to such tranche
of Incremental Term Loans); (ii) the representations and warranties of the
applicable Borrower set forth in this Agreement shall be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect,” in which case, such representations and warranties
shall be true and correct); provided, that in the event that the tranche of
Incremental Term Loans is used to finance a Permitted Acquisition and to the
extent the Incremental Term Lenders participating in such tranche of Incremental
Term Loans agree, the foregoing clause (ii) shall be limited such that the
availability of such Incremental Term Loans shall only be subject to the
accuracy of customary “specified representations” and those representations of
the seller or the target company (as applicable) included in the acquisition
agreement related to such Permitted Acquisition that are material to the
interests of the Lenders and only to the extent that Parent or its applicable
Subsidiary has the right to terminate its obligations under such acquisition
agreement as a result of a failure of such representations to be accurate; and
(iii) the Administrative Agent shall have received documents and legal opinions
consistent with those delivered on the Closing Date as to such matters as are
reasonably requested by the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement.

 

-88-



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis. The Borrowers agree that Section 2.16
shall apply to any conversion of Eurodollar Rate Loans to Base Rate Loans
reasonably required by the Administrative Agent to effect the foregoing.

Section 2.22 Extensions of Term Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.22),
pursuant to one or more offers made from time to time by the Borrower
Representative to all Lenders of any Class of Term Loans on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class), and on the same terms to
each such Lender (“Pro Rata Extension Offers”), the Borrowers are hereby
permitted to consummate transactions with individual Lenders that agree to such
transactions from time to time to extend the maturity date of such Lender’s Term
Loans of such Class and to otherwise modify the terms of such Lender’s Term
Loans of such Class pursuant to the terms of the relevant Pro Rata Extension
Offer (including, without limitation, increasing the interest rate or fees
payable in respect of such Lender’s Term Loans and/or modifying the amortization
schedule in respect of such Lender’s Term Loans). For the avoidance of doubt,
the reference to “on the same terms” in the preceding sentence shall mean, in
the case of an offer to the Lenders under any Class of Term Loans, that all of
the Term Loans of such Class are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the applicable Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Other Term Loan for such
Lender if such Lender is extending an existing Term Loan (such extended Term
Loan, an “Extended Term Loan”). Each Pro Rata Extension Offer shall specify the
date on which the Borrower Representative proposes that the Extended Term Loan
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).

(b) The applicable Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an amendment to this Agreement (an “Extension
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extended Term Loans of such Extending Lender.
Each Extension Amendment shall specify the terms of the applicable Extended Term
Loans; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the applicable Borrower and set forth in
the Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same
terms as the existing Class of Term Loans from which they are extended or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) [reserved], and
(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) than the Initial Term
Loans in any mandatory prepayment hereunder. Upon the effectiveness of any
Extension Amendment, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans evidenced thereby as provided for in Section 9.08(e). Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower Representative’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan. For
purposes of this Agreement and the other Loan Documents, if such Extending
Lender is extending a Term Loan, such Extending Lender will be deemed to have an
Other Term Loan having the terms of such Extended Term Loan.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.22), (i) the
aggregate amount of Extended Term Loans will not be included in the calculation
of clause (a) of the definition of “Incremental Amount”, (ii) no Extended Term
Loan is required to be in any minimum amount or any minimum increment, (iii) any
Extending Lender may extend all or

 

-89-



--------------------------------------------------------------------------------

any portion of its Term Loans pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan), (iv) there shall be no condition to
any Extension of any Term Loan at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan implemented thereby, (v) all Extended Term Loans and all
obligations in respect thereof shall be Loan Obligations of the relevant Loan
Parties under this Agreement and the other Loan Documents that rank equally and
ratably in right of security with all other Obligations of the Class being
extended (and all other Obligations secured by Other First Liens), (vi)
[reserved] and (vii) there shall be no borrower (other than the Borrowers) and
no guarantors (other than the Guarantors) in respect of any such Extended Term
Loans.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the applicable Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

Section 2.23 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to this Section 2.23),
the Borrower Representative may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”), all Net Proceeds of which are used to
Refinance in whole or in part any Class of Term Loans pursuant to
Section 2.11(b)(i)(2). Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower Representative proposes that
the Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) the covenants and events of default applicable to such Refinancing Term
Loans taken as a whole shall (as determined by Parent in good faith) be not
materially more restrictive to Parent and its Subsidiaries than, the terms,
taken as a whole, applicable to the Term Loans being refinanced (except to the
extent such covenants and other terms apply solely to any period after the
Latest Maturity Date or are applied for the benefit of the Term Loans then
outstanding);

(vi) [reserved];

(vii) there shall be no borrower (other than the Borrowers) and no guarantors
(other than the Loan Parties) in respect of such Refinancing Term Loans;

(viii) Refinancing Term Loans shall not be secured by any asset of Parent or any
of its subsidiaries other than the Collateral; and

 

-90-



--------------------------------------------------------------------------------

(ix) Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.11(b)(i)(2)) hereunder, as specified in the applicable
Refinancing Amendment.

(b) Any Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to a Borrower.

(c) [Reserved].

(d) [Reserved].

(e) Any Borrower and each Lender providing the applicable Refinancing Term Loans
shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans. For purposes of this Agreement and the other Loan Documents, if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Other Term Loan having the terms of such Refinancing Term Loan. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.23), (i) the aggregate amount of
Refinancing Term Loans will not be included in the calculation of clause (a) of
the definition of “Incremental Amount”, (ii) no Refinancing Term Loan is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan at any time or
from time to time other than those set forth in clause (a) above and (iv) all
Refinancing Term Loans and all obligations in respect thereof shall be Loan
Obligations under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with the Initial Term Loans and other Loan
Obligations.

ARTICLE III

Representations and Warranties

On the Closing Date and the date of each Credit Event thereafter, as provided in
Section 4.02, the Borrowers represent and warrant to the Lenders that:

Section 3.01 Organization; Powers. Parent and each of the Subsidiaries which is
a Loan Party or a Material Subsidiary (a) is a partnership, limited liability
company, public limited company, private company limited by shares, corporation
or other entity duly organized/incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization/incorporation
(to the extent that each such concept exists in such jurisdiction), (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except in the case of clause (a) (other
than with respect to Parent and the Borrowers), clause (b) (other than with
respect to Parent and the Borrowers), and clause (c), where the failure so to be
or have, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, and (d) has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is or will be a
party and, in the case of the Borrowers, to borrow and otherwise obtain credit
hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrowers and each of the Guarantors of each of the Loan Documents to which it
is a party and the borrowings and other extensions of credit hereunder (a) have
been duly authorized by all corporate, stockholder, shareholder, partnership,
limited liability company or other organizational action required to be obtained
by the Borrowers and such Guarantors and

 

-91-



--------------------------------------------------------------------------------

(b) will not (i) violate (A) any provision of law, statute, rule or regulation
applicable to the Borrowers or any such Guarantor (including, with respect to
Parent and any other Irish Loan Party, Section 82 or Section 239 of the
Companies Act 2014 of Ireland, as amended), (B) the certificate or articles of
incorporation or other constitutional documents (including any partnership,
limited liability company or operating agreements) or by-laws or articles of
association of the Borrowers, or any such Guarantor, (C) any applicable order of
any court or any law, rule, regulation or order of any Governmental Authority
applicable to the Borrowers or any such Guarantor or (D) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the Borrowers or any such Guarantor is a party or by which
any of them or any of their property is or may be bound, (ii) result in a breach
of or constitute (alone or with due notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 3.02(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrowers or any such Guarantor,
other than the Liens created by the Loan Documents and Permitted Liens.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrowers and constitutes, and each other Loan Document when executed and
delivered by the Borrowers and each Guarantor that is party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against the Borrowers and each such Guarantor in accordance with its terms,
subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, administration, Irish examinership, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law), (c) implied covenants of good faith and fair
dealing, and (d) the need for filings and registrations necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Collateral
Agent.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrowers or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright
Office, the United Kingdom Intellectual Property Office, the European Patent
Office and the European Union Intellectual Property Office, and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) such as have been made or obtained and are in full force and
effect, (d) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (e) filings or other actions listed on Schedule 3.04, recordation of
the Mortgages and any other filings or registrations required to perfect Liens
created by the Security Documents (including, in the case of any Security
Document entered into by an English Loan Party, any required registrations with
the UK Companies House under Section 859A of the UK Companies Act 2006 and/or
with the Land Registry or Land Charges Registry in England), and including in
the case of any Security Document entered into by Parent or any other Irish Loan
Party any required registrations with the Companies Registration Office of
Ireland pursuant to Part 7 of the Companies Act 2014 of Ireland and/or with the
Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended) in the case of each Jersey Law
Security Document the filing of the financing statements on SIR and/or with the
Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended).

Section 3.05 Financial Statements. Parent has heretofore furnished to the
Lenders (a) the audited consolidated balance sheets as of September 30, 2018,
September 30, 2017 and September 30, 2016 and the related statements of income,
stockholders’ or shareholders’ equity, and cash flow for Parent and its
consolidated subsidiaries for the fiscal years ended on September 30, 2018,
September 30, 2017 and September 30, 2016 and (b) the unaudited consolidated
balance sheet as of December 31, 2018 and related statements of income,
stockholders’ or shareholders’ equity and cash flow for Parent and its
consolidated subsidiaries for the fiscal quarter ended on December 31, 2018, in
each case, including the notes thereto (collectively, the “Historical Financial
Statements”). The Historical Financial Statements present fairly in all material
respects the consolidated financial position of Parent and its consolidated
subsidiaries as of the dates and for the periods referred to therein and the
results of operations and cash flows for the periods then ended, and, except as
set forth on Schedule 3.05, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, except, in the case of
interim period financial statements, for the absence of notes and for normal
year-end adjustments and except as otherwise noted therein.

 

-92-



--------------------------------------------------------------------------------

Section 3.06 No Material Adverse Effect. Except as disclosed in filings with the
SEC, since December 31, 2018, there has been no event or circumstance that,
individually or in the aggregate with other events or circumstances, has had or
would reasonably be expected to have a Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases; Flood Documentation.

(a) Each of Parent and the Subsidiaries has valid title in fee simple or
equivalent to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title or interest would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens or Liens arising by
operation of law, subject to the provisions of the immediately preceding
sentence.

(b) As to all improved Material Real Property located in the United States which
is subject to a Mortgage, (i) the Collateral Agent has received the Flood
Documentation with respect to such Material Real Property on or prior to the
granting of such Mortgage thereon, (ii) all flood hazard insurance policies
required pursuant to Section 5.02(c) with respect to any such Material Real
Property have been obtained and remain in full force and effect to the extent
required by such Section, and (iii) except to the extent that the Borrower
Representative has previously given written notice thereof to the Collateral
Agent, there has been, to the Borrower Representative’s knowledge, no
redesignation of any Material Real Property subject to a Mortgage into Special
Flood Hazard Area.

(c) Schedule 1.01(B) hereto sets forth a complete list of Material Real
Properties as of the Closing Date.

Section 3.08 Subsidiaries.

(a) Schedule 3.08(a) (as may be updated pursuant to Section 9.08(b) of this
Agreement) sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization of each subsidiary of Parent and, as to
each such subsidiary, the percentage of each class of Equity Interests owned by
Parent or by any such subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of Parent or
any of the Subsidiaries, except as set forth on Schedule 3.08(b) (as may be
updated pursuant to Section 9.08(b) of this Agreement).

Section 3.09 Litigation; Compliance with Law.

(a) There are no actions, suits, proceedings or investigations at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending, or, to the knowledge of Parent or any Borrower, threatened in writing
against Parent, any Borrower or any of the Subsidiaries or any business,
property or rights of any such person (i) that involve any Loan Document, to the
extent that the applicable action, suit, proceeding or investigation is brought
by Parent, any Borrower or any of their subsidiaries or (ii) that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect except for any action, suit or proceeding at law or in equity or
by or on behalf of any Governmental Authority or in arbitration which has been
disclosed on Form 10-K or Form 10-Q.

 

-93-



--------------------------------------------------------------------------------

(b) None of Parent, the Borrowers, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are the
subject of Section 3.16) or any restriction of record or indenture, agreement or
instrument affecting any Real Property, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. No part of the proceeds of any Term
Loans will be used by Parent, the Borrowers and their Subsidiaries in any manner
that would result in a violation of Regulation T, Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of the Borrowers and the other Loan
Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds.

(a) The Borrowers will use the proceeds of the Initial Term Loans to finance, in
part, the Closing Date Refinancing, to pay Transaction Expenses, and for general
corporate purposes.

(b) The Facilities shall not be utilized for any purpose that would
(i) constitute unlawful financial assistance within the meaning of sections 678
or 679 of the UK Companies Act 2006 or (ii) breach Section 82 or Section 239 of
the Companies Act 2014 of Ireland.

Section 3.13 Tax. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect,

(a) Parent and each of the Subsidiaries has filed or caused to be filed all U.S.
federal, state, local and non-U.S. Tax returns required to have been filed by it
(including in its capacity as withholding agent) and each such Tax return is
true and correct;

(b) Parent and each of the Subsidiaries has timely paid or caused to be timely
paid all Taxes shown to be due and payable by it on the returns referred to in
clause (a) and all other Taxes or assessments (or made adequate provision (in
accordance with GAAP) for the payment of all Taxes due), except Taxes or
assessments for which Parent or any of the Subsidiaries (as the case may be) has
set aside on its books adequate reserves in accordance with GAAP and the amount
thereof is being contested in good faith by appropriate proceedings; and

(c) as of the Closing Date, with respect to Parent and each of the Subsidiaries,
there are no claims being asserted in writing with respect to any Taxes.

Section 3.14 No Material Misstatements.

(a) All written information (other than the Projections, forward looking
information and information of a general economic or industry specific nature)
(the “Information”) concerning Parent, the Borrowers, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders (and as of the Closing
Date, with respect to Information provided prior thereto) and did not, taken as
a whole, contain any untrue statement of a material fact as of any such date or
omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

 

-94-



--------------------------------------------------------------------------------

(b) The Projections and other forward looking information prepared by or on
behalf of Parent, the Borrowers or any of their representatives and that have
been made available to any Lenders or the Administrative Agent in connection
with the Transactions or the other transactions contemplated hereby have been
prepared in good faith based upon assumptions believed by Parent and the
Borrowers to be reasonable as of the date thereof (it being understood that such
Projections and other forward looking information are as to future events and
are not to be viewed as facts, such Projections and other forward looking
information are subject to significant uncertainties and contingencies and that
actual results during the period or periods covered by any such Projections or
other forward looking information may differ significantly from the projected
results, and that no assurance can be given that the projected results will be
realized) and as of the date such Projections and information were furnished to
the Lenders.

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (a) no
Reportable Event has occurred during the past five years as to which Parent, any
of its Subsidiaries or any ERISA Affiliate was required to file a report with
the PBGC; (b) no ERISA Event has occurred or is reasonably expected to occur;
and (c) none of Parent, the Borrowers, the Subsidiaries or any of their ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by Parent or any of its Subsidiaries, and there are
no judicial, administrative or other actions, suits or proceedings pending or,
to Parent or the Borrowers’ knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to Parent or any
of its Subsidiaries, (b) each of Parent and its Subsidiaries has all
environmental permits, licenses, concessions, authorizations and other approvals
necessary for its operations to comply with all Environmental Laws
(“Environmental Permits”) and is, and in the prior eighteen (18) month period,
has been, in compliance with the terms of such Environmental Permits and with
all other Environmental Laws, (c) except as set forth on Schedule 3.16, no
Hazardous Material is located at, on or under any property currently or, to
Parent or the Borrowers’ knowledge, formerly owned, operated or leased by Parent
or any of its Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of Parent or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of Parent or any of
its Subsidiaries under any Environmental Laws or Environmental Permits,
(d) there are no agreements in which Parent or any of its Subsidiaries has
expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, and (e) there has been no written environmental assessment
or audit conducted (other than customary assessments not revealing anything that
would reasonably be expected to result in a Material Adverse Effect), by or on
behalf of Parent or any of the Subsidiaries of any property currently or, to
Parent or the Borrowers’ knowledge, formerly owned, operated or leased by Parent
or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Closing Date.

Section 3.17 Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof.

(i) As of the Closing Date, in the case of the Pledged Collateral and U.S.
Pledged Collateral described in the U.S. Collateral Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral and
U.S. Pledged Collateral and required to be delivered under the U.S. Collateral
Agreement are delivered to the Collateral Agent, and in the case of the other
Collateral described in the U.S. Collateral Agreement (other than the
Intellectual Property), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien (subject to all Permitted Liens) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements or possession.

 

-95-



--------------------------------------------------------------------------------

(ii) In the case of the Collateral described in any Security Document to which
an English Loan Party is a party, when any required registration with the UK
Companies House under Section 859A of the UK Companies Act 2006, the Land
Registry or Land Charges Registry in England, the United Kingdom Intellectual
Property Office, the European Patent Office, and the European Intellectual
Property Office has been validly completed (by or on behalf of the Collateral
Agent), the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien (subject to all Permitted Liens) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral, to the extent perfection can be achieved by such registration.

(iii) In the case of the Collateral described in the Irish Law Security
Documents or any other Security Document to which Parent or any other Irish Loan
Party is a party, when any required registration with the Companies Registration
Office of Ireland pursuant to Part 7 of the Companies Act 2014 of Ireland and/or
with the Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended) (to the extent that Parent or
any other Irish Loan Party has obtained an Irish tax registration number), the
Irish Patents Office, European Patent Office and the European Intellectual
Property Office has been validly completed, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien (subject to
all Permitted Liens) on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral, to the extent perfection can be achieved
by such registration.

(iv) In the case of the Collateral described in the Jersey Law Security
Documents, when any required registration of financing statement on the SIR has
been validly completed (by or on behalf of the Collateral Agent), the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected security
interest pursuant to the Security Interests (Jersey) Law 2012 (the “SIJL”) in
such Collateral, to the extent perfection under the SIJL can be achieved by such
registration.

(v) In the case of the Collateral described in the Spanish Law Security
Documents and the Polish Security Documents, when any required perfection and/or
registration requirements therein have been validly completed (by or on behalf
of the Collateral Agent and the Secured Parties), the Collateral Agent and the
Secured Parties identified therein shall have a fully perfected Lien (subject to
all Permitted Liens) on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral, to the extent perfection can be achieved
by completing such requirements or registration.

(b) When the U.S. Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the U.S. Loan Parties
thereunder in the material United States Intellectual Property included in the
Collateral listed in such ancillary document (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on material
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, on the Closing Date Mortgaged Properties, and the
Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10, shall be effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) or, if so contemplated by the respective
Mortgage, the Collateral Agent and the other Secured Parties, legal, valid and
enforceable Liens on all of the Loan Parties’ rights, titles and interests in
and to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are validly filed, registered or recorded in the proper real estate
filing, registration or recording offices and any other required registrations
have been validly completed by or on behalf of the Collateral Agent (including,
in the case of any Mortgage over Mortgaged Property located in England and
Wales, any required registration with the Land Registry or Land Charges Registry
of England), and all relevant mortgage Taxes and recording and registration
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record or

 

-96-



--------------------------------------------------------------------------------

registered notice to third parties on, and security interests in, all rights,
titles and interests of the Loan Parties in such Mortgaged Property and, to the
extent applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary (other than Foreign
Subsidiaries organized in a Specified Jurisdiction), or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law
(other than any applicable Specified Foreign Law).

Section 3.18 Solvency. Immediately after giving effect to the Transactions on
the Closing Date and the making of each Term Loan on the Closing Date and the
application of the proceeds of such Term Loans, (i) Parent and any other Irish
Loan Party is able to pay its debts within the meaning of Section 570 of the
Companies Act 2014 of Ireland ; (ii) the fair value of the assets of Parent and
its Subsidiaries on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise; (iii) the
present fair saleable value of the property of Parent and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iv) Parent and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (v) Parent and its Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business for which they have
unreasonably small capital; and, with respect to a Subsidiary of Parent
incorporated in England and Wales or Ireland, (vi) it is not unable and does not
admit its inability to pay its debts as they fall due, (vii) it is not deemed
to, or is not declared to, be unable to pay its debts under applicable law,
(viii) it has not suspended or threatened to suspend making payments on any of
it debts and (ix) by reason of actual or anticipated financial difficulties, it
has not commenced negotiations with one or more of its creditors (excluding any
Secured Party in its capacity as such) with a view to rescheduling any of its
indebtedness. For purposes of the foregoing, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

Section 3.19 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or, to the knowledge of Parent and its
Subsidiaries, threatened against Parent or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Parent and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; and (c) all payments due from Parent or any of
the Subsidiaries or for which any claim may be made against Parent or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
or such Subsidiary to the extent required by GAAP. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Parent or any of the
Subsidiaries (or any predecessor) is a party or by which Parent or any of the
Subsidiaries (or any predecessor) is bound.

Section 3.20 Insurance. Schedule 3.20 (as may be updated pursuant to
Section 9.08(b) of this Agreement) sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of Parent or the Subsidiaries as of
the Closing Date. As of such date, such insurance is in full force and effect.

Section 3.21 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.21 (as may be updated pursuant to Section 9.08(b) of this Agreement),
(a) Parent and each of its Subsidiaries owns, or possesses the right to use, all
Intellectual Property that is used or held for use or is otherwise reasonably
necessary in the operation of their respective businesses (provided that this
representation and warranty shall not be construed as a representation and
warranty that the operation of Parent’s, and each of its Subsidiaries’,
businesses do not infringe, misappropriate or violate the Intellectual Property
of any person, the sole representation and warranty in respect of which is set
out in the following clause (b)), (b) to the knowledge of the Borrowers the
operation of Parent’s, and each of its Subsidiaries’, businesses is not
interfering

 

-97-



--------------------------------------------------------------------------------

with, infringing upon, misappropriating or otherwise violating Intellectual
Property of any other person, and (c) (i) no claim or litigation regarding any
of the Intellectual Property owned by Parent and its Subsidiaries is pending or,
to the knowledge of the Borrowers, threatened and (ii) to the knowledge of the
Borrowers, no claim or litigation regarding any other Intellectual Property
described in the foregoing clauses (a) and (b) is pending or threatened.

Section 3.22 USA PATRIOT Act. Except as would not reasonably be expected to have
a Material Adverse Effect, Parent and each of its Subsidiaries is in compliance
with the USA PATRIOT Act.

Section 3.23 Anti-Corruption Laws and Sanctions. Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Parent, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions. Neither Parent nor any
Subsidiary of Parent or, to the knowledge of Parent, any director, officer,
agent, employee or affiliate of Parent or any of its Subsidiaries that, in each
such case, is acting or benefitting in any capacity in connection with the Term
Loans, (i) is currently the subject of any Sanctions or (ii) is operating,
organized/incorporated or residing in any Designated Jurisdiction. Neither
Parent nor any Subsidiary of Parent will, directly or, to its knowledge,
indirectly, use or lend, contribute, provide or otherwise make available the
proceeds of any extension of credit made pursuant to the terms of this Agreement
to any Subsidiary, joint venture partner, or other person, (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (b) to fund any activity or business in, of or with, any
Designated Jurisdiction or to fund any activity or business of or with any
person operating, organized/incorporated or residing, to the knowledge of
Parent, in any Designated Jurisdiction or who, to the knowledge of Parent, is
50% or more owned by one or more persons who are, listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, or (c) in a manner that will (to the knowledge of Parent) result in
any violation by Parent or any Subsidiary of Parent or such Subsidiary of
Sanctions, to the extent such violation in this clause (c) is reasonably
expected to have a Material Adverse Effect.

Section 3.24 A Jersey Loan Party.

(a) All returns, resolutions and documents required by any legislation to be
filed by a Jersey Loan Party with the Jersey Registrar of Companies or the
Jersey Financial Services Commission have been duly prepared, kept and filed
(within all applicable time limits) and are correct.

(b) Each Jersey Loan Party is not a “financial services company” or a “utility
company” (as respectively defined in the Income Tax (Jersey) Law 1961).

(c) Each Jersey Loan Party is exempt from the duty to hold a business licence
under the Control of Housing and Work (Jersey) Law 2012.

(d) Each Jersey Loan Party does not conduct any unauthorised “financial services
business” (as defined in the Financial Services (Jersey) Law 1998).

(e) Each Jersey Loan Party is and will remain an “international services entity”
(within the meaning of the Goods and Services Tax (Jersey) Law 2007).

(f) The information contained in the SIR Checklist provided by Parent is
accurate and complete.

Section 3.25 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 3.26 Beneficial Ownership Certificate. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

Section 3.27 Centre of Main Interests. For the purposes of Regulation (EU)
2015/848 of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”),
the centre of main interest of each Loan Party (as that term is used in Article
3(1) of the Regulation) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(10) of the Regulation)
in any other jurisdiction.

 

-98-



--------------------------------------------------------------------------------

Section 3.28 UK Pensions. Except for the UK Pension Scheme, no Loan Party or any
of its Subsidiaries is or has at any time been: (a) an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993); or (b)”connected” with or an “associate” (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) of such an
employer.

Section 3.29 Irish Pensions. None of the Loan Parties is or has at any time been
a participating employer in an occupational pension scheme which is not a
defined contribution scheme (as defined in Section 2(1) of the Irish Pensions
Act 1990).

Section 3.30 Ranking. Each English Loan Party’s and Irish Loan Party’s payment
obligations under the Loan Documents to which it is a party rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

ARTICLE IV

Conditions of Lending

Section 4.01 Closing Date. The obligations of each Lender with an Initial Term
Loan Commitment to make Initial Term Loans to the Borrowers are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03;

(b) The Administrative Agent shall have received (i) the ABL Intercreditor
Agreement, duly executed by the ABL Agent, the First Lien Notes Agent and the
Administrative Agent and acknowledged by the Loan Parties and (ii) the Equal
Priority Intercreditor Agreement, duly executed by the First Lien Notes Agent
and the Administrative Agent and acknowledged by the Loan Parties;

(c) The Administrative Agent shall have received a Note duly executed by a
Responsible Officer of each of the Borrowers in favor of each Lender requesting
a Note at least three (3) Business Days prior to the Closing Date;

(d) The representations and warranties set forth in (i) Article III of this
Agreement or (ii) any other Loan Document in effect on the Closing Date shall be
true and correct in all material respects on and as of the Closing Date (after
giving effect to the Transactions); provided, that to the extent such
representations and warranties specifically relate to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

(e) No Default or Event of Default shall have occurred or be continuing, or
would result from the consummation of the Transactions, on the Closing Date;

(f) The Administrative Agent shall have received a certificate (or certificates)
of the Secretary or Assistant Secretary, statutory director, management board
members or similar officer of each Loan Party dated the Closing Date and
certifying, to the extent applicable:

 

-99-



--------------------------------------------------------------------------------

(i) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, any certificates of incorporation on change of name,
certificates of incorporation on re-registration as a public limited company,
certificate of limited partnership, certificate of formation or other equivalent
constituent or constitutional and governing documents, including all amendments
thereto, of such Loan Party certified as of a recent date by the applicable
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization or incorporation or by the Secretary or
Assistant Secretary, statutory director, management board members or similar
officer of such Loan Party or by a notary public in the case of Mexican Loan
Parties or other person duly authorized by the constituent or constitutional
documents of such Loan Party. In relation to each Spanish Loan Party, the above
shall include a (i) certificate from the Commercial Registry (certificación del
Registro Mercantil) dated not earlier than twenty (20) Business Days prior to
the Closing Date regarding due incorporation and existence (existencia y
vigencia), no causes of winding up or dissolution (ausencia de causas de
disolución o liquidación), management body (órgano de administración), no
insolvency (no insolvencia) –to the extent provided by the relevant Registrar-,
and including up to date and consolidated by-laws (estatutos actualizados y
consolidados) or, alternatively, a certificate issued by the Commercial Registry
containing all entries in respect of the relevant Spanish Loan Party
(certificación literal del Registro Mercantil) dated not earlier than twenty
(20) Business Days prior to the Closing Date, (ii) an online excerpt issued by
the Commercial Registry on the Closing Date and (iii) copies of any documents
which are pending registration with the relevant Commercial Registry as of the
Closing Date. In relation to each Luxembourg Loan Party the above shall include
(i) an excerpt issued by the RCS dated no earlier than 1 Business Day prior to
the Closing Date and (ii) a certificate issued by the RCS dated no earlier than
1 Business Day prior to the Closing Date stating that no judicial decision
pursuant to which it would be subject to one of the judicial proceedings
including, but not limited to, bankruptcy (faillite), reprieve from payment
(sursis de paiement), controlled management (gestion contrôlée) or composition
with creditors (concordat préventif de la faillite), has been registered with
the RCS by application of article 13, items 2 to 12 and article 14 of the
Luxembourg law of 19 December 2002 on the Register of Commerce and Companies and
on the accounting and annual accounts of undertakings, as amended. In relation
to each Polish Loan Party the above shall include an electronic information
equivalent to a current extract from the National Court Register (Krajowy
Rejestr Sądowy) relating to each Polish Loan Party, issued on April 30, 2019,
confirming that no order or resolution for any bankruptcy or restructuring
proceedings or liquidation has been registered in relation to the Polish Loan
Party, nor has any receiver, trustee, administrator or liquidator been appointed
in respect of the Polish Loan Party;

(ii) that in the case of the Lead Borrower and any Guarantor that is a U.S.
Subsidiary, attached thereto is a true and complete copy of a certificate as to
the good standing (or similar certification) of the Lead Borrower or such
Guarantor, as applicable (to the extent that such concept exists in such
jurisdiction), as of a recent date from the applicable Secretary of State (or
other similar official or Governmental Authority);

(iii) that attached thereto is a true and complete copy of the by-laws (or
articles of association, articles of incorporation, partnership agreement,
limited liability company agreement or other equivalent constituent or
constitutional and governing documents, if any) of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv), which copy shall be
formalized and certified by a notary public in Mexico in the case of the Mexican
Loan Parties;

(iv) that attached thereto is a true and complete copy of resolutions or meeting
minutes (or certificates thereof) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) (duly notarized in the case of a Spanish Loan Party and
Mexican Loan Party in case powers of attorney are granted therein) authorizing
the execution, delivery and performance of each of the Loan Documents to which
such person is a party on the Closing Date and that such resolutions or meeting
minutes have not been modified, rescinded or amended and are in full force and
effect on the Closing Date;

 

-100-



--------------------------------------------------------------------------------

(v) to the extent not covered in (i), (iii) or (iv) above, that attached thereto
is a true and complete copy of any powers-of-attorney granted by such Loan Party
to the individuals executing each of the Loan Documents to which such person is
a party on the Closing Date and that such powers-of-attorney have not been
limited, revoked or amended and are in full force and effect on the Closing Date
of such, which copy shall be formalized and certified by a notary public in
Mexico in the case of the Mexican Loan Parties;

(vi) [reserved];

(vii) that attached thereto is a true and complete copy of resolutions or
meeting minutes (or certificates thereof) duly adopted by all the holders of the
issued shares in each Loan Party or, as applicable, its general partner or its
general partner’s shareholders (if such resolutions are necessary under the
relevant local laws), approving the terms of, and the transactions contemplated
by, the Loan Documents to which the Loan Party is a party (duly notarized in the
case of a Spanish Loan Party in case the resolutions of its directors are also
notarized);

(viii) that (if applicable and not already included in the resolutions referred
to in paragraph (iv) above) attached thereto is a true and complete copy of, a
copy of any power of attorney authorizing the person(s) specified therein to
sign the Loan Documents to which the Loan Party is a party on behalf of each of
the Loan Party (duly notarized in relation to a Spanish Loan Party);

(ix) [reserved];

(x) as to the incumbency and specimen signature of each officer or authorized
signatory executing this Agreement or any other Loan Document delivered in
connection herewith on the Closing Date on behalf of such Loan Party;

(xi) in respect of each company incorporated in the United Kingdom whose shares
are the subject of a Lien in favor of the Administrative Agent (a “Charged
Company”), either (i) a certificate of an authorised signatory of each Adient
Properties UK Ltd. certifying that (A) Parent and each of its Subsidiaries have
complied within the relevant timeframe with any notice they have received
pursuant to Part 21A of the Companies Act 2006 from a Charged Company; and
(B) no “warning notice” or “restrictions notice” (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares, together with a copy of the “PSC register” (within the meaning of
section 790C(10) of the Companies Act 2006) of that Charged Company, which, is
certified by an authorised signatory of each English Loan Party to be correct,
complete and not amended or superseded as at a date no earlier than the date of
this Agreement; or (ii) a certificate of an authorised signatory of Adient
Properties UK Ltd. certifying that such Charged Company is not required to
comply with Part 21A of the Companies Act 2006; and

(xii) confirming that (a) borrowing or guaranteeing or securing, as appropriate,
the entry into the Loan Documents and the performance of its obligations
thereunder would not cause any borrowing, guarantee, security or similar limit
binding on any Loan Party to be exceeded, (b) each copy document relating to it
specified in this Article IV (Conditions of Lending) is correct, complete and in
full force and effect as at a date no earlier than the date of this Agreement;
and in relation to each Luxembourg Loan Party, confirming that (a) it rents the
premises of its registered office located at 35F, avenue John F. Kennedy,
L-1855 Luxembourg and (b) it is not subject to bankruptcy (faillite),
insolvency, voluntary or judicial liquidation (liquidation volontaire ou
judiciaire), composition with creditors (concordat préventif de la faillite),
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), or similar proceedings; the relevant company has not been subject to
conservatory measures such as attachment order (saisie conservatoire) or
garnishment (saisie attribution or saisie arrêt) and

 

-101-



--------------------------------------------------------------------------------

no application, petition, order or resolution has been made, or taken by the
relevant company or to its knowledge by any other person for the appointment of
a commissaire, curateur, liquidateur or similar officer for its administration,
winding-up or similar proceedings;

(g) The Administrative Agent shall have received, on behalf of itself and the
Lenders, favorable written opinions of (i) Sullivan & Cromwell LLP, as special
New York counsel for Parent, the Borrowers and the Guarantors, (ii) A&L
Goodbody, as special Irish counsel for Parent, (iii) Ogier, Jersey counsel for
each Jersey Loan Party, (iv) Kostopoulos Rodriguez, PLLC, as special Michigan
counsel for the Loan Parties (including the Lead Borrower) organized under the
laws of Michigan, (v) Waller Lansden Dortch & Davis, LLP, as Alabama counsel for
the Loan Parties organized under the laws of Alabama, (vi) Collin Marechal, as
Luxembourg counsel for the Loan Parties organized under the laws of Luxembourg,
(vii) Baker McKenzie Madrid S.L.P., as Spanish counsel for the Loan Parties
organized under the laws of Spain, (viii) Wiewiórski Legal, as Polish counsel
for the Loan Parties organized under the laws of Poland, (ix) Baker & McKenzie
SCRL/CVBA, as Belgian counsel for the Loan Parties organized under the laws of
Belgium, (x) CC&N Abogados, S.C., special counsel to the Loan Parties organized
under the laws of Mexico, (xi) Arthur Cox, special counsel to the Administrative
Agent with respect to certain matters of Irish law, (xii) Appleby, special
counsel to the Administrative Agent with respect to certain matters of Jersey
law, (xiii) Norton Rose Fulbright LLP, special counsel to the Administrative
Agent with respect to certain matters of England and Wales law and Polish Law
(xiv) Norton Rose Fulbright Luxembourg SCS, special counsel to the
Administrative Agent with respect to certain matters of Luxembourg law,
(xv) NautaDutilh BVBA/SPRL, special counsel to the Administrative Agent with
respect to certain matters of Belgium law, (xvi) Baker McKenzie Advokatbyrå KB,
special counsel to the Administrative Agent with respect to certain matters of
Swedish law and (xvii) Cuatrecasas, Gonçalves Pereira, S.L.P., special counsel
to the Administrative Agent with respect to certain matters of Spanish law (or,
in each case, such other counsel as may be reasonably acceptable to the
Administrative Agent), in each case (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering customary
matters relating to the Loan Documents executed as of the Closing Date;

(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit C and signed by a Financial Officer, relating to Parent and its
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date;

(i) To the extent required to be satisfied on the Closing Date, the Collateral
and Guarantee Requirement shall be satisfied (or waived in accordance with
Section 9.08) on and as of the Closing Date;

(j) the Administrative Agent and the Lenders (as requested through the
Administrative Agent) shall have received at least three (3) Business Days prior
to the Closing Date (i) all documentation and other information required with
respect to the Borrowers by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act, and (ii) a Beneficial Ownership Certification
in relation to any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, in each case, to the extent requested in
writing at least ten (10) Business Days prior to the Closing Date;

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of Parent certifying compliance with the conditions in clauses (d) and
(e) above;

(l) The Administrative Agent shall have received a completed Perfection
Certificate, dated on the Closing Date and signed by a Responsible Officer of
each Loan Party (to the extent that such concept exists in such jurisdiction),
together with all attachments contemplated thereby;

(m) The Administrative Agent shall have received, as to each U.S. Loan Party
(and with respect to Uniform Commercial Code lien searches, each other pledgor
under the U.S. Collateral Agreement), the results of customary lien searches
including a search of the Uniform Commercial Code, Tax and judgment searches,
United States Patent and Trademark Office and United States Copyright Office
searches, and evidence reasonably satisfactory to the Administrative Agent that
the Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the Closing Date, released (or arrangements reasonably
satisfactory to the Administrative Agent for such release shall have been made)
and, as to each Loan Party incorporated in Mexico, a copy of its commercial file
(folio mercantil) issued by the corresponding public registry with a date that
is within 90 days prior to the Closing Date;

 

-102-



--------------------------------------------------------------------------------

(n) The Administrative Agent shall have received, as to Parent, Adient Global
Holdings Luxembourg and each Jersey Loan Party, an online search on the SIR
against Parent, Adient Global Holdings Luxembourg and each Jersey Loan Party;

(o) The Administrative Agent shall have received, as to the English Loan
Parties, UK Companies House searches and evidence reasonably satisfactory to the
Administrative Agent that Liens indicated by such searches are Permitted Liens
or have been, or will be, simultaneously or substantially concurrently with the
Closing Date released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made);

(p) The Administrative Agent shall have received, as to Parent and any Irish
Loan Party, customary searches (i) at the Companies Registration Office and in
the Index of Petitions and Winding Up Notices maintained at the Central Office
of the High Court and at the Judgments Office in Dublin and (ii) at the Irish
Patents Office, the European Patent Office and the European Intellectual
Property Office and evidence reasonably satisfactory to the Administrative Agent
that Liens indicated by such searches are Permitted Liens or have been, or will
be, simultaneously or substantially concurrently with the Closing Date released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made);

(q) The Administrative Agent shall be reasonably satisfied that (i) the ABL Loan
Documents required to be executed on the Closing Date and (ii) the documentation
governing the First Lien Notes required to be executed on the Closing Date, in
each case, shall have been duly executed and delivered by each party thereto;

(r) The Administrative Agent shall be reasonably satisfied that prior to or
substantially simultaneously with the Borrowing of the Initial Term Loans on the
Closing Date, the Closing Date Refinancing shall have been consummated; and

(t) The Agents shall have received all fees due and payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced at least
three (3) Business Days prior to the Closing Date, reimbursement or payment of
all reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Loan Parties hereunder, under this Agreement on or
prior to the Closing Date.

Section 4.02 Subsequent Credit Events. Each Credit Event after the Closing Date
and any credit extension pursuant to Sections 2.21, 2.22 or 2.23 is subject to
the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions on the date of each Borrowing:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

(b) The applicable representations and warranties of each Loan Party which is a
party to any Loan Document on the date of such Credit Event which are contained
in (i) Article III of this Agreement or (ii) any other Loan Document in effect
on the date of such Credit Event shall be true and correct in all material
respects on and as of the date of such Credit Event; provided, that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates; provided, further, that with respect to Incremental
Term Loans used to finance Permitted Acquisitions, the applicable
representations and warranties shall be made in accordance with the foregoing
but only the accuracy of customary “specified representations” shall be a
condition to the availability of such Incremental Term Loans in accordance with
Section 2.21(c).

 

-103-



--------------------------------------------------------------------------------

(c) Except as set forth in Section 2.21(c) with respect to Incremental Term
Loans used to finance a Permitted Acquisition, at the time of and immediately
after such Credit Event no Event of Default or Default shall have occurred and
be continuing.

ARTICLE V

Affirmative Covenants

The Borrowers covenant and agree with each Lender that from and after the
Closing Date until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, Parent and the Borrowers will, and will cause each
of the Subsidiaries to:

Section 5.01 Existence; Business and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of a
Subsidiary of Parent (other than a Borrower), where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (ii) as otherwise
permitted under Section 6.05, and (iii) for the liquidation or dissolution of
Subsidiaries (other than a Borrower) if the assets of such Subsidiaries to the
extent they exceed estimated liabilities are acquired by Parent or a Wholly
Owned Subsidiary of Parent in such liquidation or dissolution; provided, that
(x) Guarantors may not be liquidated into Subsidiaries that are not Loan
Parties, and (y) U.S. Subsidiaries may not be liquidated into Foreign
Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) except with respect to Intellectual Property, which is addressed in clause
(c) below, lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, licenses and rights with respect
thereto used in the conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

(c) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, take all steps necessary to preserve, prosecute,
maintain, renew, extend, protect, enforce and keep in full force and effect the
Intellectual Property which is owned by Parent or its Subsidiaries, to the
extent used or held for use in the conduct of its business.

Section 5.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, and within ninety (90) days after the Closing Date (or such later
date as the Collateral Agent may agree in writing in its reasonable discretion),
cause the Collateral Agent to be listed as a co-insured or co-loss payee, on
property and casualty policies with respect to tangible personal property and
assets constituting Collateral located in any Specified Jurisdiction and as an
additional or co-insured on all general liability policies. Notwithstanding the
foregoing, Parent and the Subsidiaries may (i) maintain all such insurance with
any combination of primary and excess insurance, (ii) maintain any or all such
insurance pursuant to master or so-called “blanket policies” insuring any or all
Collateral and/or other Real Property which does not constitute Collateral (and
in such event the co-payee endorsement shall be limited or otherwise modified
accordingly), and/or (iii) self-insure with respect to such risks with respect
to which companies of established reputation engaged in the same general line of
business in the same general area usually self-insure.

 

-104-



--------------------------------------------------------------------------------

(b) Except as the Collateral Agent may agree in its reasonable discretion,
within thirty (30) days after the later of the Closing Date and, with respect to
any Closing Date Mortgaged Property, the date on which such Mortgaged Property
is required to be encumbered by a Mortgage hereunder (or such later date (A) not
to exceed an additional fifteen (15) days if reasonably required by the Borrower
Representative or (B) as such period may be further extended in the sole
discretion of the Collateral Agent), subject to Section 5.02(a)(i), cause all
such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America or England and Wales to be
endorsed or otherwise amended to include a “standard” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Collateral
Agent, deliver a certificate of insurance with respect to each Mortgaged
Property to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

(c) Prior to the delivery of the applicable Mortgage, if any portion of any
Mortgaged Property located in the United States is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (each a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the Flood
Insurance Laws (as now or hereafter in effect or successor act thereto), (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders and their
respective agents or employees shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrowers, on behalf of themselves and behalf of each of Parent and the
Subsidiaries, hereby agree, to the extent permitted by law, to waive, and
further agree to cause each of Parent and their Subsidiaries to waive, its right
of recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders and their agents and employees;

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Parent and the Subsidiaries or the
protection of their properties; and

(iii) the amount and type of insurance that Parent and its Subsidiaries have in
effect as of the Closing Date and the certificates and endorsements, if any,
listing the Collateral Agent as a co-insured, co-loss payee or additional
insured, as the case may be, satisfy for all purposes the requirements of this
Section 5.02.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) Parent or a Subsidiary thereof has set aside on its
books adequate reserves therefor in accordance with GAAP and the amount thereof
is being contested in good faith by appropriate proceedings or (ii) the failure
to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

-105-



--------------------------------------------------------------------------------

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year, commencing with the first
fiscal year ending after the Closing Date, a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of Parent and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of Parent or any Material Subsidiary as a going concern, other than solely with
respect to, or resulting solely from, an upcoming maturity date under any
Indebtedness incurred under this Agreement or the ABL Credit Agreement occurring
within one year from the time such opinion is delivered) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by Parent of annual reports on Form 10-K of Parent and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein and are
delivered within the time period specified above);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the first fiscal quarter ending after the
Closing Date), a consolidated balance sheet and related statements of operations
and cash flows showing the financial position of Parent and its Subsidiaries as
of the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be accompanied by customary management’s
discussion and analysis and which consolidated balance sheet and related
statements of operations and cash flows shall be certified by a Financial
Officer of Parent on behalf of Parent as fairly presenting, in all material
respects, the financial position and results of operations of Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Parent of quarterly reports on Form 10-Q of Parent and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such quarterly reports include the information specified herein
and are delivered within the time period specified above);

(c) (x) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of Parent (i) certifying that
no Event of Default or Default has occurred since the date of the last
certificate delivered pursuant to this Section 5.04(c) (or since the Closing
Date in the case of the first such certificate) or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii) in
the case of any certificate delivered simultaneously with the delivery of the
financial statements referred to in clause (a) above commencing with respect to
the fiscal year ending September 30, 2020, setting forth in reasonable detail
the calculations for Excess Cash Flow for such period and (iii) setting forth
the calculation and uses of the Available Amount for the fiscal period then
ended if the Available Amount has been used for any purpose during such fiscal
period and (y) concurrently with any delivery of financial statements under
clause (a) above, if the accounting firm is not restricted from providing such a
certificate by its policies office, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent or any of
the Subsidiaries with the SEC, or distributed to its stockholders or
shareholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and

 

-106-



--------------------------------------------------------------------------------

other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
Parent or the Borrowers or the website of the SEC and written notice of such
posting has been delivered to the Administrative Agent;

(e) within 90 days after the beginning of each fiscal year that commences after
the Closing Date, a consolidated annual budget for such fiscal year consisting
of a projected consolidated balance sheet of Parent and its Subsidiaries as of
the end of such fiscal year and the related consolidated statements of projected
cash flow and projected income (collectively, the “Budget”), which Budget shall
in each case be accompanied by the statement of a Financial Officer of Parent to
the effect that the Budget is based on assumptions believed by Parent to be
reasonable as of the date of delivery thereof;

(f) concurrently with the delivery of financial statements under clause
(a) above, an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this clause (f) or
Section 5.10(c) (or a certificate of a Responsible Officer certifying as to the
absence of any changes to the previously delivered update, if applicable);

(g) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation; and

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent or any of the
Subsidiaries, or compliance with the terms of any Loan Document as in each case
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender).

The Borrowers acknowledge and agree that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower Representative otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower Representative
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Parent or any of the Subsidiaries as to which an adverse determination
is reasonably probable and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

(c) any other development specific to Parent or any of the Subsidiaries that is
not a matter of general public knowledge and that has had, or would reasonably
be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower Representative setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

-107-



--------------------------------------------------------------------------------

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. Parent will implement and maintain in effect and enforce policies
and procedures designed to ensure compliance by Parent, its Subsidiaries and
their respect directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Parent or any of the Subsidiaries at reasonable times,
upon reasonable prior notice to Parent, and as often as reasonably requested and
to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to Parent to discuss the affairs, finances and condition of Parent or any
of the Subsidiaries with the officers thereof and independent accountants
therefor (so long as Parent has the opportunity to participate in any such
discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Term Loans made in the
manner contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all applicable Environmental Laws; and obtain and renew all
required Environmental Permits, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Guarantors; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, the notarization of the
Spanish Law Security Documents, the formalization as a Spanish Public Document
of the Guarantee Agreement executed by each Spanish Loan Party, putting a
certified date on relevant Polish Law Security Documents, the delivery of
notifications to counterparties and the registration in any applicable public
registry), that may be required by the Security Documents or that the Collateral
Agent may reasonably request (including, without limitation, those required by
applicable law), to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (other than Real Property) is acquired by any Loan Party
(including, without limitation, any acquisition pursuant to a Delaware LLC
Division) after the Closing Date or owned by an entity at the time it becomes a
Guarantor (in each case other than (x) assets constituting Collateral under a
Security Document that automatically become subject to the Lien of such Security
Document upon acquisition thereof, (y) assets constituting Excluded Property and
(z)(i) in the case of a Loan Party organized under the laws of the United States
or any state thereof, assets (other than Equity Interests) owned thereby and
located outside of the United States, and (ii) in the case of a Loan Party
organized or incorporated under the laws of any Specified Jurisdiction, assets
(other than Equity Interests) owned thereby and located outside of such
Specified Jurisdiction, such Loan Party will, (A) notify the Collateral Agent of
such acquisition or ownership (provided that this clause (A) will be deemed
satisfied with respect to any applicable asset so long as such notice is
delivered on the first date on which financial statements are required to be
delivered pursuant to Section 5.04(a) or (b) which occurs at least 10 business
days after the acquisition of such asset, or at any time prior thereto) and
(B) cause such asset to be subjected to a Lien (subject to any Permitted Liens)
securing the Obligations by, and take, and cause the Guarantors to take, such
actions as shall be reasonably requested by the Collateral Agent to satisfy the
Collateral and Guarantee Requirement to be satisfied with respect to such asset,
including actions described in clause (a) of this Section 5.10, all at the
expense of the Loan Parties, subject to the penultimate paragraph of this
Section 5.10.

 

-108-



--------------------------------------------------------------------------------

(c) Grant and cause each of the Guarantors to grant to the Collateral Agent (or
to all the Secured Parties, if necessary or customary under applicable local
law) security interests in, and mortgages on, any Material Real Property of such
Loan Parties, as applicable, that are not Mortgaged Property as of the Closing
Date, to the extent acquired after the Closing Date or to the extent a new
Guarantor owns Material Real Property after the Closing Date, within (i) with
respect to each Mortgaged Property located in the United States, ninety
(90) days after such acquisition or such Real Property becoming Material Real
Property or such new Guarantor becoming a Guarantor, as applicable and (ii) with
respect to each Mortgaged Property located in England and Wales, twenty
(20) days after such acquisition or such new Guarantor becoming a Guarantor, as
applicable, or in each case, such later date as the Collateral Agent may agree
in its reasonable discretion, pursuant to documentation in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower Representative
(each, an “Additional Mortgage”), which security interest and mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens and record, register or file, and cause each such Subsidiary to
record, register or file, the Additional Mortgage or instruments related thereto
in such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent (for the benefit
of the Secured Parties) required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Subsidiary to pay, in full, all Taxes,
fees and other charges required to be paid in connection with such recording,
registration or filing, in each case subject to the penultimate paragraph of
this Section 5.10. Unless otherwise waived by the Collateral Agent, with respect
to each such Additional Mortgage, the Borrowers shall cause the requirements set
forth in clauses (b)(iii), (i) and (j) of the definition of “Collateral and
Guarantee Requirement” to be satisfied with respect to such Material Real
Property.

(d) Subject to the terms of the ABL Intercreditor Agreement, if any additional
direct or indirect Subsidiary of Parent (i) is formed (including, without
limitation, the formation of any Subsidiary of Parent that is a Delaware Divided
LLC), acquired or ceases to constitute an Excluded Subsidiary following the
Closing Date and such Subsidiary is (1) a Wholly Owned Subsidiary which is a
U.S. Subsidiary or a Foreign Subsidiary organized or incorporated in a Specified
Jurisdiction and which is not an Excluded Subsidiary or (2) any other U.S.
Subsidiary or Foreign Subsidiary organized or incorporated in a Specified
Jurisdiction that may be designated by Parent in its sole discretion,
(ii) becomes a borrower or a guarantor of the obligations of any borrower under
the ABL Credit Agreement and organized or incorporated under the laws of the
United States (or any State thereof or the District of Columbia) or any
Specified Jurisdiction or (iii) that is not then a Borrower or a Guarantor
guarantees or incurs any other Indebtedness under either the ABL Credit
Agreement or the indenture governing the First Lien Notes or guarantees or
incurs any capital markets Indebtedness of Parent, the Borrowers or any
Subsidiary of Parent with an aggregate principal amount in excess of
$400,000,000, in each case, within twenty (20) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Collateral Agent may
agree in its sole discretion), notify the Collateral Agent thereof and, within
thirty (30) days after the date such Subsidiary is formed or acquired or meets
such criteria (or first becomes subject to such requirement) or such longer
period as the Collateral Agent may agree in its sole discretion (or, in the case
of clause (iii) above, twenty (20) Business days following the date such
Indebtedness is guaranteed or incurred by the applicable Subsidiary), cause such
Subsidiary to become a Guarantor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to the penultimate paragraph of this Section 5.10.
Notwithstanding anything to the contrary herein, (i) except with respect to
clause (ii) below, in no circumstance shall an Excluded Subsidiary become a
Guarantor unless designated as a Guarantor by Parent in its sole discretion and
(ii) no Foreign Subsidiary other than a Foreign Subsidiary organized or
incorporated in a Specified Jurisdiction shall become a Guarantor unless the
Administrative Agent shall have consented in writing (such consent shall be in
the sole discretion of the Administrative Agent).

(e) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate, registered or organization name, (B) in any Loan
Party’s identity or organizational structure, (C) in any Loan Party’s
organizational identification or registered number (to the extent relevant in
the applicable jurisdiction of organization or incorporation) and (D) in any
Loan Party’s jurisdiction of organization or incorporation; provided, that the
Loan Parties shall not effect or permit any such change unless all filings have
been made, or will have been made within 10 days following such change (or such
longer period as the Collateral Agent may agree in its sole discretion), under
the Uniform Commercial Code (or its equivalent in any applicable jurisdiction)
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties.

 

-109-



--------------------------------------------------------------------------------

(f) If any additional Subsidiary of Parent is formed or acquired after the
Closing Date (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a “first tier” Subsidiary of a Loan Party,
within thirty (30) days after the date such Foreign Subsidiary is formed or
acquired (or such longer period as the Collateral Agent may agree in its
reasonable discretion), notify the Collateral Agent thereof and, within sixty
(60) days after the date such Subsidiary is formed or acquired or such longer
period as the Collateral Agent may agree in its reasonable discretion, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Subsidiary owned by or on behalf of any Loan Party, subject to
the penultimate paragraph of this Section 5.10.

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):

(i) any Real Property other than Material Real Property;

(ii) motor vehicles and other assets subject to certificates of title (other
than to the extent that a security interest therein can be perfected
automatically or by the filing of a financing statement under the Uniform
Commercial Code or applicable filings under Specified Foreign Law or is
perfected without any action under Specified Foreign Law);

(iii) letter of credit rights (other than to the extent that a security interest
therein can be perfected automatically or by the filing of a financing statement
under the Uniform Commercial Code or applicable filings under Specified Foreign
Law or is perfected without any action under Specified Foreign Law);

(iv) commercial tort claims with a value of less than $10,000,000 (other than to
the extent that a security interest therein can be perfected automatically or by
the filing of a financing statement under the Uniform Commercial Code or
applicable filings under Specified Foreign Law or is perfected without any
filing under Specified Foreign Law);

(v) property subject to a Lien pursuant to Section 6.02(c), (i) or (kk) securing
a purchase money security interest, Capitalized Lease Obligation or similar
arrangement permitted under this Agreement;

(vi) leases, licenses, permits and other agreements permitted under this
Agreement, in each case, to the extent, and so long as, the pledge thereof as
Collateral would violate or invalidate such lease, license, permit or agreement
or create a right of termination in favor of any other party thereto (other than
the Borrowers or a Guarantor), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code, Specified Foreign Law, the
Bankruptcy Code or other Requirement of Law and other than the proceeds thereof
the assignment of which is expressly deemed effective under the Uniform
Commercial Code, Specified Foreign Law or other applicable law;

(vii) other assets to the extent the pledge thereof or the security interest
therein is prohibited by applicable law, rule or regulation (other than to the
extent such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code, Specified Foreign Law of the
applicable jurisdiction, Bankruptcy Code or any other Requirement of Law and
other than the proceeds thereof the assignment of which is expressly deemed
effective under the Uniform Commercial Code, Specified Foreign Law or other
applicable law) or which require governmental (including regulatory) consent,
approval, license or authorization or third party consent binding on any asset
on the Closing Date or at the time of their acquisition, as applicable, to be
pledged (unless such consent, approval, license or authorization has been
received);

 

-110-



--------------------------------------------------------------------------------

(viii) those assets as to which the Administrative Agent and the Borrowers shall
reasonably agree that the costs or other adverse consequences (including,
without limitations, Tax consequences) of obtaining such security interest or
perfection thereof are excessive in relation to the value of the security to be
afforded thereby;

(ix) “intent-to-use” trademark applications prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent that
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable grantor’s right, title or interest therein or in any trademark
issued as a result of such application under applicable law;

(x) assets securing any Qualified Receivables Facility in compliance with
Section 6.02(z);

(xi) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby, but only to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or Specified Foreign Law, as
applicable (other than the proceeds thereof the assignment of which is expressly
deemed effective under the Uniform Commercial Code or Specified Foreign Law, as
applicable); and

(xii) Excluded Securities;

provided, that Parent may in its sole discretion elect to exclude any property
from the definition of “Excluded Property”.

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts (provided that, with respect to
accounts for which control agreements or similar arrangements are or are
required to be obtained under the ABL Credit Agreement, the Loan Parties shall
use commercially reasonable efforts to include the Administrative Agent as a
secured party in respect of such control agreements or similar arrangements),
(2) landlord, mortgagee and bailee waivers or subordination agreements (other
than any subordination agreement expressly contemplated by Sections 6.01(a), (e)
or (m) or the proviso to Section 6.04 of this Agreement) be required,
(3) notices be required to be sent to account debtors or other contractual third
parties unless an Event of Default has occurred and is continuing and
(4) foreign-law governed security documents or perfection under foreign law
(other than the Specified Foreign Loan Documents and the perfection thereof, in
each case, under Specified Foreign Law) be required.

Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrowers, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Borrower Representative (subject to such lesser amount agreed to by the
Collateral Agent).

Section 5.11 Restricted and Unrestricted Subsidiaries. Designate any Subsidiary
as an Unrestricted Subsidiary only in accordance with the definition of
“Unrestricted Subsidiary” contained herein.

 

-111-



--------------------------------------------------------------------------------

Section 5.12 Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 (as may be updated pursuant to Section 9.08(b) of
this Agreement) within the applicable period of time specified in such Schedule
(or such longer period as the Administrative Agent may agree in its sole
discretion).

Section 5.13 Maintenance of Ratings. Use commercially reasonable efforts to
cause the credit facilities provided for herein to be continuously rated by S&P
and Moody’s and to maintain a corporate family rating of Parent from each of S&P
and Moody’s; provided that, in each case, there shall be no requirement to
obtain or maintain any specific rating.

Section 5.14 UK Pensions. Parent shall (a) ensure that the UK Pension Scheme is
funded based on the statutory funding objective under sections 221 and 222 of
the Pensions Act 2004 and that no action or omission is taken by Parent or any
of its Subsidiaries in relation to such a pension scheme which has or is
reasonably likely to have a Material Adverse Effect (including the termination
or commencement of winding-up proceedings of any such pension scheme or Parent
or any of its Subsidiaries ceasing to employ any member of such a pension
scheme); (b) except for the UK Pension Scheme, ensure that neither it nor any of
its Subsidiaries is or has been at any time an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in sections 38 or 43 of the Pensions Act 2004) such an employer; (c) to
the extent that it is able to obtain a copy, deliver to the Administrative
Agent: (i) at such times as those reports are prepared in order to comply with
the then current statutory or auditing requirements (as applicable either to the
trustees of any relevant schemes or to Parent or its Subsidiaries); and (ii) at
any other time if the Administrative Agent reasonably believes that any relevant
statutory or auditing requirements are not being complied with, actuarial
reports in relation to the UK Pension Scheme; (d) promptly notify the
Administrative Agent of any material change in the rate of contributions to any
pension scheme mentioned in (a) above paid or recommended to be paid (whether by
the scheme actuary or otherwise) or required (by law or otherwise); (e)
immediately notify the Administrative Agent on it or any of its Subsidiaries
becoming aware of any investigation or proposed investigation by the Pensions
Regulator which is likely to lead to the issue of a Financial Support Direction
or a Contribution Notice to it or any of its Subsidiaries; and (f) immediately
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.

Section 5.15 Irish Pensions. Parent shall (a) ensure that all pension schemes
operated by or maintained for its or its Subsidiaries benefit and/or any of its
employees are fully funded based on the statutory funding objective under
applicable Irish pensions legislation and regulations and that no action or
omission is taken by Parent or any of its Subsidiaries in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or Parent or any of its Subsidiaries ceasing to employ
any member of such a pension scheme); (b) ensure that it nor any of its
Subsidiaries is not at any time a participating employer in an occupational
pension scheme which is not a defined contribution scheme (as defined in the
Irish Pensions Act 1990, as amended); (c) deliver to the Administrative Agent:
(i) at such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to Parent or its Subsidiaries); and (ii) at any other
time if the Administrative Agent reasonably believes that any relevant statutory
or auditing requirements are not being complied with, actuarial reports in
relation to all pension schemes mentioned in (a) above; and (d) promptly notify
the Administrative Agent of any material change in the rate of contributions to
any pension scheme mentioned in (a) above paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required (by law or otherwise).

Section 5.16 Undertaking to Grant Future Spanish Law Receivables Pledges. Each
Spanish Loan Party which is not a party to the Spanish Law Receivables Pledges
as pledgor undertakes to grant a pledge subject to Spanish law over any Eligible
Account that may own at any time on the same terms as in the Spanish Law
Receivables Pledges within ten (10) Business Days of the date on which such
Spanish Loan Party acquired the relevant Eligible Account. The Spanish Law
Irrevocable Powers of Attorney shall expressly empower the Collateral Agent to
grant the pledge over such Eligible Account on behalf of the relevant Spanish
Loan Party.

Section 5.17 Centre of Main Interests. Each Loan Party that is incorporated in a
jurisdiction to which the Regulation applies shall maintain its “centre of main
interests” in its jurisdiction of incorporation for the purposes of the
Regulation.

 

-112-



--------------------------------------------------------------------------------

Section 5.18 People with Significant Control Regime. Each of Parent and each of
its Subsidiaries shall (a) within the relevant timeframe, comply with any notice
it receives pursuant to Part 21A of the Companies Act 2006 from any company
incorporated in the United Kingdom whose shares are the subject of a Lien in
favor of the Collateral Agent, and (b) promptly provide the Collateral Agent
with a copy of that notice.

ARTICLE VI

Negative Covenants

The Borrowers covenant and agree with each Lender that from the Closing Date
until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, Parent and the Borrowers will not, and will not permit any of the
Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness outstanding on the Closing Date (provided, that any
Indebtedness incurred pursuant to this clause (a) in an aggregate principal
amount in excess of $35,000,000 shall be set forth on Schedule 6.01), and any
Permitted Refinancing Indebtedness incurred to Refinance Indebtedness incurred
pursuant to this clause (a); provided, that any Indebtedness outstanding
pursuant to this clause (a) which is owed by a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

(b) Indebtedness created hereunder (including pursuant to Section 2.21,
Section 2.22 and Section 2.23) and under the other Loan Documents and any
Refinancing Notes incurred to Refinance such Indebtedness;

(c) Indebtedness of Parent or any Subsidiary pursuant to Hedging Agreements
entered into for non-speculative purposes;

(d) Indebtedness (including obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of any person providing such
Indebtedness) in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty, liability or self-insurance
obligations, supply chain financings transactions, trade contracts, bankers’
acceptances, guarantees, performance, tender, bid, stay, surety, statutory,
judgment, appeal, advance payment, completion, export or import, indemnities,
customs, value added or similar tax or other guarantees and warranties, revenue
bonds or similar instruments, in each case in the ordinary course of business or
consistent with past practice or industry practices, including those incurred to
secure health, safety and environmental obligations;

(e) Indebtedness of Parent to any Subsidiary and of any Subsidiary to Parent or
any other Subsidiary; provided, that (i) Indebtedness of any Subsidiary that is
not a Loan Party owing to a Loan Party incurred pursuant to this Section 6.01(e)
shall be subject to Section 6.04 and (ii) Indebtedness owed by any Loan Party to
any Subsidiary that is not a Loan Party incurred pursuant to this
Section 6.01(e) shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

(f) [reserved];

(g) Indebtedness arising in connection with endorsement of instruments for
collection or deposit, from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or other cash management services in the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with Parent, any Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise assumed by any Loan Party in connection
with a Permitted Acquisition; provided, that, Indebtedness incurred pursuant to
the preceding sub clause (h)(i) shall be in existence prior to such

 

-113-



--------------------------------------------------------------------------------

Permitted Acquisition and shall not have been created in contemplation thereof
or in connection therewith; (ii) Indebtedness incurred to finance any Permitted
Acquisition; provided that (A) before and after giving effect to such Permitted
Acquisition on a Pro Forma Basis, no Default or Event of Default exists,
(B) after giving effect to such acquisition on a Pro Forma Basis, either (x) the
Fixed Charge Coverage Ratio shall be equal to or greater than 2.00 to 1.00 or
(y) the Fixed Charge Coverage Ratio shall not be less than the Fixed Charge
Coverage Ratio in effect immediately prior to such Permitted Acquisition,
(C) any such Indebtedness, if secured, shall be subject to an Intercreditor
Agreement reasonably satisfactory to the Administrative Agent, (D) such
Indebtedness shall not mature prior to the date that is the latest final
maturity date of the Term Loans existing at the time of such incurrence (or in
the case of any Junior Financing, until the date that is 91 days thereafter),
and the Weighted Average Life to Maturity of any such Indebtedness shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
with the latest final maturity at the time of such incurrence, (E) the MFN
Protection shall apply to any such Indebtedness in the form of a term loan
secured by Other First Liens that is incurred prior to the date that is 18
months after the Closing Date and (F) the then outstanding aggregate principal
amount of Indebtedness incurred pursuant to this clause (h)(ii), Section 6.01(p)
and Section 6.01(q) by Subsidiaries that are not Borrowers or Guarantors shall
not exceed the greater of (x) $500,000,000 and (y) 5.00% of Consolidated Total
Assets at the time of incurrence, and (iii) any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness incurred pursuant to this
clause (h);

(i) (x) Capitalized Lease Obligations, mortgage financings, purchase money
obligations (including Indebtedness as lessee or guarantor) and other
Indebtedness (including, for the avoidance of doubt, any Indebtedness in
connection with sale leaseback transactions) in each case, incurred for the
purpose of financing all or any part of the acquisition, lease or cost of
design, construction, repair, replacement, installation or improvement of the
respective property (real or personal, and whether through the direct purchase
of property or the Equity Interest of any person owning such property), in an
aggregate principal amount that immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(i), would not exceed the greater of $500,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(j) the First Lien Notes and any Permitted Refinancing Indebtedness in respect
thereof;

(k) (x) other Indebtedness of Parent or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(k), would not exceed the greater of $750,000,000 and 7.5% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(l) the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof;

(m) Guarantees:

(i) by any Loan Party of any Indebtedness of any Loan Party permitted to be
incurred under this Agreement,

(ii) by any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 6.04,

(iii) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party, and

(iv) by any Loan Party of Indebtedness of Subsidiaries that are not Loan Parties
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(q) and

 

-114-



--------------------------------------------------------------------------------

to the extent such Guarantees are permitted by Section 6.04; provided, that
Guarantees by any Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated in right of payment to other
Indebtedness of such person shall be expressly subordinated in right of payment
to the Loan Obligations to at least the same extent as such underlying
Indebtedness is subordinated in right of payment;

(n) Indebtedness arising from agreements of Parent or any Subsidiary providing
for Guarantees, indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Acquisition, other Investments
or the disposition of any business, assets, Equity Interests or Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

(p) (i) other Indebtedness of Parent or any Subsidiary so long as immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, (A) the Fixed Charge Coverage Ratio on a Pro Forma Basis is
equal to or greater than 2.00 to 1.00, (B) no Default or Event of Default shall
have occurred and be continuing or shall result therefrom, (C) any such
Indebtedness, if secured, shall be subject to an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent, (D) such Indebtedness shall
not mature prior to the date that is the latest final maturity date of the Term
Loans existing at the time of such incurrence (or in the case of any Junior
Financing, until the date that is 91 days thereafter), and the Weighted Average
Life to Maturity of any such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans with the latest final
maturity at the time of such incurrence, (E) the MFN Protection shall apply to
any such Indebtedness in the form of a term loan secured by Other First Liens
that is incurred prior to the date that is 18 months after the Closing Date and
(F) the then outstanding aggregate principal amount of Indebtedness incurred
pursuant to this clause (p)(i), Section 6.01(h) and Section 6.01(q) by
Subsidiaries that are not Borrowers or Guarantors shall not exceed the greater
of (x) $500,000,000 and (y) 5.00% of Consolidated Total Assets at the time of
incurrence, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(q) (x) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(q), Section 6.01(h) and Section 6.01(p), would not exceed the
greater of $500,000,000 and 5.0% of Consolidated Total Assets and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of Parent or any Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

(s) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of Parent or any Subsidiary incurred in the ordinary
course of business;

(t) (x) Indebtedness in connection with Qualified Securitization Transactions
and Qualified Receivables Facilities in an aggregate principal amount
outstanding that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(t), would not exceed the greater of $500,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;

(u) obligations in respect of Cash Management Agreements;

 

-115-



--------------------------------------------------------------------------------

(v) (i) Permitted Debt secured by Other First Liens or Junior Liens on the
Collateral in an aggregate principal amount outstanding not to exceed at the
time of incurrence the Incremental Amount available at such time; provided, that
any such Permitted Debt shall count as a usage of the Incremental Amount for
purposes of Section 2.21, and (ii) Permitted Refinancing Indebtedness in respect
of any Indebtedness theretofore outstanding pursuant to this clause (v);

(w) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness by Parent or any Subsidiary of, joint ventures or Unrestricted
Subsidiaries subject to compliance with Section 6.04, in an aggregate principal
amount that, immediately after giving effect to the incurrence of such
Indebtedness, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(w), would not exceed the
greater of $500,000,000 and 5.0% of Consolidated Total Assets when incurred;

(x) Indebtedness issued by Parent or any Subsidiary to current or former
officers, directors and employees, their respective permitted transferees,
assigns, estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent permitted by Section 6.06;

(y) Indebtedness consisting of obligations of Parent or any Subsidiary under
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions and Permitted Acquisitions or any other
Investment permitted hereunder;

(z) Indebtedness of Parent or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of Parent and the Subsidiaries;

(aa) Indebtedness under tax-favored or government sponsored financing
transactions (including, for the avoidance of doubt, financing transactions
sponsored by the European Investment Bank); provided that the Net Proceeds of
such Indebtedness incurred after the Closing Date shall be used to (i) prepay
Term Loans in accordance with Section 2.11 or (ii) prepay, repay or refinance
other Indebtedness incurred under other tax-favored or government sponsored
financing transactions;

(bb) Indebtedness consisting of (i) obligations to pay, or the financing of,
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

(cc) Indebtedness related to unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law; and

(dd) Indebtedness incurred pursuant to the ABL Credit Agreement and the related
credit documents in an aggregate principal amount not to exceed at any one time
outstanding the greater of (x) $1,500,000,000 and (y) the Borrowing Base as of
such date and any Permitted Refinancing Indebtedness in respect thereof.

For purposes of determining compliance with this Section 6.01 or Section 6.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

-116-



--------------------------------------------------------------------------------

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (dd) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.02), (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Sections 6.01(a) through (dd), the Borrower Representative may, in
its sole discretion, classify or divide such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 6.01 and will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that (1) all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 6.01 and (2) all Indebtedness outstanding under the ABL
Credit Agreement and any Permitted Refinancing Indebtedness in respect thereof
shall at all times be deemed to have been incurred pursuant to clause (dd) of
this Section 6.01 and (C) at the option of the Borrower Representative by
written notice to the Administrative Agent, any Indebtedness and/or Lien
incurred to finance a Limited Condition Acquisition shall be deemed to have been
incurred on the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into (and not at the time such Limited
Condition Acquisition is consummated) and the First Lien Secured Net Leverage
Ratio and/or the Total Net Leverage Ratio shall be tested (x) in connection with
such incurrence, as of the date the definitive acquisition agreement relating to
such Limited Condition Acquisition was entered into, giving pro forma effect to
such Limited Condition Acquisition, to any such Indebtedness or Lien, and to all
transactions in connection therewith and (y) in connection with any other
incurrence after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence, both (i) on the basis set forth in
clause (x) above and (ii) without giving effect to such Limited Condition
Acquisition or the incurrence of any such Indebtedness or Liens or the other
transactions in connection therewith. In addition, with respect to any
Indebtedness that was permitted to be incurred hereunder on the date of such
incurrence, any Increased Amount of such Indebtedness shall also be permitted
hereunder after the date of such incurrence.

For the avoidance of doubt, this Agreement will not treat (1) unsecured
Indebtedness as subordinated or junior in right of payment to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior in right of payment to any other senior Indebtedness
merely because it has a junior priority with respect to the same collateral.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of Parent
or any Subsidiary now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of Parent and the Subsidiaries existing on the
Closing Date and, to the extent securing Indebtedness in an aggregate principal
amount in excess of $35,000,000, set forth on Schedule 6.02(a), and any
modifications, replacements, renewals or extensions of Liens permitted by this
clause (a); provided, that such Liens shall secure only those obligations that
they secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of Parent or any Subsidiary
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements);

(c) any Lien on any property or asset of Parent or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such person becoming a Subsidiary, as the case may be,
and (ii) such Lien does not apply to any other property or assets of Parent or
any of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than accessions thereto and

 

-117-



--------------------------------------------------------------------------------

proceeds thereof so acquired or any after-acquired property of such person
becoming a Subsidiary (but not of the Borrowers or any other Loan Party,
including any Loan Party into which such acquired entity is merged) required to
be subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof));

(d) Liens for Taxes, assessments or other governmental charges, levies or claims
not yet delinquent by more than 30 days or that are being contested in good
faith in compliance with Section 5.03;

(e) Liens imposed by law, constituting landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, workmen’s, repairmen’s, supplier’s, construction or
other like Liens, securing obligations that are not overdue by more than 30 days
or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, Parent or any Subsidiary shall have set aside
on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any Subsidiary;

(g) pledges and deposits and other Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capitalized
Lease Obligations), statutory obligations, surety and appeal bonds, performance
and return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof),
in each case to the extent such deposits and other Liens are incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning, land use and building restrictions, regulations and ordinances,
easements, survey exceptions, minor encroachments by and on the Real Property,
railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, reservations, restrictions and leases of or
with respect to oil, gas, mineral, riparian and water rights and water usage,
servicing agreements, development agreements, site plan agreements and other
similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of Parent or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of Parent or any Subsidiary
other than the property or assets acquired, leased (including in connection with
a sale leaseback transaction), constructed, replaced, repaired, improved with or
financed by such Indebtedness (or the Indebtedness Refinanced thereby), and
accessions and additions thereto, proceeds and products thereof, customary
security deposits and related property; provided, further, that individual
financings provided by one lender may be cross-collateralized to other
financings provided by such lender (and its Affiliates) (it being understood
that with respect to any Liens on the Collateral being incurred under this
clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

(j) Liens securing Indebtedness permitted under Section 6.01(dd); provided that
such Indebtedness shall be subject to the ABL Intercreditor Agreement;

 

-118-



--------------------------------------------------------------------------------

(k) Liens arising out of (i) judgments, decrees, orders or awards not
constituting an Event of Default under Section 7.01(j) or (ii) notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
to the extent required by GAAP;

(l) any interest or title of a ground lessor or any other lessor, sublessor or
licensor under any ground leases or any other leases, subleases or licenses
entered into by Parent or any Subsidiary in the ordinary course of business, and
all Liens suffered or created by any such ground lessor or any other lessor,
sublessor or licensor (or any predecessor in interest) with respect to any such
interest or title in the real property which is subject thereof;

(m) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of Parent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent or any
Subsidiary, including with respect to credit card charge-backs and similar
obligations, or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of Parent or any Subsidiary
in the ordinary course of business;

(n) Liens (i) that are banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts incurred in
the ordinary course of business and not for speculative purposes, (iv) in
respect of Third Party Funds or (v) in favor of credit card companies pursuant
to agreements therewith;

(o) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts, banker’s acceptances or similar obligations permitted under
Section 6.01(d), (g) or (o) and incurred in the ordinary course of business or
consistent with past practice or industry practices and not supporting
obligations in respect of Indebtedness for borrowed money;

(p) leases or subleases, and licenses or sublicenses (including with respect to
any Real Property, fixtures, furnishings, equipment, vehicles or other personal
property, or Intellectual Property) and covenants not to sue of or under
Intellectual Property or software or other technology, granted to others in the
ordinary course of business or otherwise not interfering in any material respect
with the business of Parent and its Subsidiaries, taken as a whole;

(q) pledges and deposits and other Liens in favor of customs and revenue
authorities to secure contested Taxes and payment of customs duties in
connection with the importation of goods;

(r) Liens solely on any cash earnest money deposits made by Parent or any of the
Subsidiaries in connection with any letter of intent or purchase agreement in
respect of any Investment permitted hereunder;

(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party which
obligations are not prohibited under Section 6.01;

(t) Liens on any amounts held by a trustee or other escrow agent under any
indenture or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions
and customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by this Agreement is issued;

 

-119-



--------------------------------------------------------------------------------

(u) Liens securing Indebtedness permitted under Section 6.01(j); provided that
such Indebtedness shall be subject to the Equal Priority Intercreditor Agreement
and the ABL Intercreditor Agreement;

(v) [Reserved];

(w) Liens arising from precautionary Uniform Commercial Code financing
statements (or other similar filings in other applicable jurisdictions)
regarding operating leases or other obligations not constituting Indebtedness;

(x) Liens, encumbrances or restrictions (including, without limitation, put and
call agreements) (i) on Equity Interests in joint ventures that are not
Subsidiaries (A) securing obligations of such joint venture or (B) pursuant to
the relevant joint venture agreement or arrangement and (ii) on Equity Interests
in Unrestricted Subsidiaries;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) (i) Liens created in connection with any Qualified Securitization
Transaction or Qualified Receivables Facility that, in the good faith
determination of Parent, are necessary or advisable to effect such Qualified
Securitization Transaction or Qualified Receivables Facility and (ii) Liens on
Securitization Assets incurred in connection with a Qualified Securitization
Transaction and Liens on Receivables Assets incurred in connection with a
Qualified Receivables Facility;

(aa) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) (i) any condemnation or eminent domain proceedings affecting any Real
Property and (ii) in the case of Real Property in which a Loan Party has a
leasehold interest or easement rights, any Lien, mortgage, security interest,
restriction, encumbrance or any other matter of record to which the fee simple
interest (or any superior leasehold interest) is subject;

(cc) Liens securing Indebtedness or other obligation (i) of Parent or a
Subsidiary in favor of a Borrower or any Guarantor and (ii) of any Subsidiary
that is not a Guarantor in favor of any Subsidiary that is not a Guarantor;

(dd) Liens securing obligations under Hedging Agreements, including Liens on any
margin or collateral posted by Parent or any Subsidiary under a Hedge Agreement
as a result of any regulatory requirement, swap clearing organization, or other
similar regulations, rule, or requirement;

(ee) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bank guarantee issued or
created for the account of Parent or any Subsidiary in the ordinary course of
business; provided, that such Lien secures only the obligations of Parent or
such Subsidiaries in respect of such letter of credit, bank guarantee or
banker’s acceptance to the extent permitted under Section 6.01;

(ff) Subordination, non-disturbance and/or attornment agreements with any ground
lessor, lessor or any mortgagor of any of the foregoing, with respect to any
ground lease or other lease or sublease entered into by Parent or any
Subsidiary;

(gg) Liens on Collateral that are Other First Liens or Junior Liens, so long as
such Other First Liens or Junior Liens secure Indebtedness permitted by
Section 6.01(b) or 6.01(v) and guarantees thereof permitted by Section 6.01(m);

 

-120-



--------------------------------------------------------------------------------

(hh) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale or purchase of goods by Parent
or any of the Subsidiaries in the ordinary course of business;

(ii) With respect to any Real Property which is acquired in fee after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of Parent or any of its Subsidiaries;

(jj) Liens securing Indebtedness permitted by Section 6.01(aa), provided that
such Liens do not at any time encumber any Collateral unless approved by the
Administrative Agent;

(kk) other Liens with respect to property or assets of Parent or any Subsidiary
securing (x) obligations in an aggregate outstanding principal amount that,
together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (kk), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of $150,000,000 and 1.5%
of Consolidated Total Assets when incurred, created or assumed and (y) Permitted
Refinancing Indebtedness incurred to Refinance obligations secured pursuant to
the preceding clause (x);

(ll) Liens to secure any Permitted Refinancing Indebtedness incurred in
accordance with the definition thereof;

(mm) Liens securing Indebtedness permitted under Section 6.01(u);

(nn) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets
otherwise permitted under this Agreement for so long as such agreements are in
effect;

(oo) Liens that may arise on inventory or equipment in the ordinary course of
business as a result of such inventory or equipment being located on premises
owned by persons (including, without limitation, any client or supplier) other
than Parent or its Subsidiaries;

(pp) Liens on Equity Interests or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary; and

(qq) in the case of Liens on any Collateral, Junior Liens.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (qq) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing any obligation (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in Sections 6.02(a) through (qq), the
Borrower Representative may, in its sole discretion, classify or divide such
Lien securing such obligation (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such obligation secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such obligation (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof); provided, that (1) all Liens
securing Indebtedness under this Agreement shall at all times be deemed to have
been incurred pursuant to clause (b) of this Section 6.02 and (2) all Liens
securing Indebtedness outstanding under the ABL Credit Agreement and any
Permitted Refinancing Indebtedness in respect thereof shall at all times be
deemed to have been incurred pursuant to clause (j) of this Section 6.02.

Section 6.03 [Reserved].

 

-121-



--------------------------------------------------------------------------------

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) Guarantees permitted by Section 6.01;

(b) (i) Investments by any Loan Party in any Loan Party;

(ii) Investments by any Subsidiary that is not a Loan Party in any Loan Party or
any Subsidiary that is not a Loan Party;

(iii) other intercompany liabilities amongst Parent and its Subsidiaries (or
solely amongst its Subsidiaries) in the ordinary course of business in
connection with the cash management operations of Parent and its Subsidiaries;
and

(iv) Investments by any Borrower or any Guarantor in any Subsidiary that is not
a Loan Party (together with the aggregate amount of investments made pursuant to
clause (vi) of the definition of “Permitted Acquisition”) in an aggregate
outstanding amount not to exceed the Non-Loan Party Investment Cap.

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by Parent or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

(e) loans and advances to officers, directors, employees or consultants (i) in
the ordinary course of business in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding, (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Parent;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments existing or committed, or anticipated to exist in the future, as
of the Closing Date, and, with respect to all such investments in an aggregate
amount in excess of $35,000,000, set forth on Schedule 6.04), and any
extensions, modifications, renewals, replacements, refundings, refinancings or
reinvestments of Investments permitted by this clause (h), so long as the
aggregate amount of all Investments pursuant to this clause (h) is not increased
at any time above the amount of such Investment existing or committed on the
Closing Date (other than pursuant to an increase as required by the terms of any
such Investment as in existence on the Closing Date or as otherwise permitted by
this Section 6.04);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(n), (q), (r), (dd) and (ii);

(j) other Investments by Parent or any Subsidiary in an aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed the sum of (X) the greater
of $1,000,000,000 and 10.0% of Consolidated Total

 

-122-



--------------------------------------------------------------------------------

Assets when made, plus (Y) so long as, at the time any such Investment is made
and immediately after giving effect thereto, (a) no Default or Event of Default
shall have occurred and be continuing and (b) the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 4.00 to 1.00, any portion of the Available
Amount on the date of such election that the Borrower Representative elects to
apply to this Section 6.04(j)(Y) in a written notice of a Responsible Officer
thereof, which notice shall set forth calculations in reasonable detail of the
Available Amount immediately prior to such election and the amount thereof
elected to be so applied, plus (Z) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment (excluding any returns in excess of the amount originally invested)
pursuant to clause (X); provided, that if any Investment pursuant to this
Section 6.04(j) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of Parent, upon such person becoming a Subsidiary
and so long as such person remains a Subsidiary, be deemed to have been made
pursuant to Section 6.04(b) (to the extent permitted by the provisions thereof)
and not in reliance on this Section 6.04(j);

(k) Investments constituting Permitted Acquisitions;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by Parent or a Subsidiary as a result of a foreclosure by
Parent or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(m) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into Parent or merged into or consolidated with a Subsidiary after the
Closing Date, in each case, (i) to the extent such acquisition, merger,
amalgamation or consolidation is permitted under this Section 6.04, (ii) in the
case of any acquisition, merger, amalgamation or consolidation, in accordance
with Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(n) acquisitions by Parent or any Subsidiary of obligations of one or more
officers or other employees of Parent or its Subsidiaries in connection with
such officer’s or employee’s acquisition of Equity Interests of Parent, so long
as no cash is actually advanced by Parent or any of the Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations;

(o) Guarantees by Parent or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness of the kind described in clauses (b), (e), (f), (g), (h), (i), (j)
or (k) of the definition thereof, in each case entered into by Parent or any
Subsidiary in the ordinary course of business;

(p) Investments to the extent that payment for such Investments is made with any
contribution to the common equity of Parent or any Subsidiary, or with or out of
the proceeds of Qualified Equity Interests of Parent (provided, that such
contributions and/or the issuance of such Equity Interests are not included in
any determination of the Available Amount);

(q) Investments in the ordinary course of business or consistent with past
practice consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

(r) loans and advances to future, present or former officers, directors,
employees, members of management or consultants or their respective estates,
spouses or former spouses in connection with such person’s purchase or
redemption of Equity Interests of Parent, to the extent not prohibited by
Section 6.06;

 

-123-



--------------------------------------------------------------------------------

(s) advances in the form of deposits, prepayment of expenses and other credits
made in the ordinary course of business;

(t) Investments by Parent and the Subsidiaries, if Parent or any Subsidiary
would otherwise be permitted to make a Restricted Payment under Section 6.06(g)
in such amount (provided, that the amount of any such Investment shall also be
deemed to be a Restricted Payment under Section 6.06(g) for all purposes of this
Agreement);

(u) (i) Investments by Parent, the Borrower Representative or any of their
Subsidiaries in any Qualified Receivables Facility or any Securitization Entity
or any Investments by a Securitization Entity in any other Person in connection
with a Qualified Securitization Transaction, including Investments of funds held
in accounts permitted or required by the arrangements governing such Qualified
Securitization Transaction or any related Indebtedness or (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets or
Receivables Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Transaction or a Qualified
Receivables Facility; provided, however, that such Investment is solely in the
form of a Purchase Money Note, equity interests or contribution of additional
accounts receivable generated by Parent, the Borrower Representative or any of
their Subsidiaries;

(v) Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing or other similar arrangements
with other persons;

(w) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;

(x) Investments by Parent or any Subsidiary in joint ventures, Permitted
Businesses and Unrestricted Subsidiaries in an aggregate outstanding amount not
to exceed the greater of $500,000,000 and 5.0% of Consolidated Total Assets when
made;

(y) any Investment in fixed income or other assets by any Subsidiary that is a
so-called “captive” insurance company (each, an “Insurance Subsidiary”)
consistent with customary practices of portfolio management;

(z) Investments made in connection with the Transactions;

(aa) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (x) no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing and
(y) the Total Net Leverage Ratio on a Pro Forma Basis is not greater than 4.00
to 1.00;

(bb) Investments in any Permitted Bond Hedge Transaction;

(cc) to the extent constituting an Investment, repurchases of the First Lien
Notes, the Senior Notes and other Indebtedness that is not subordinated to the
Loan Obligations and otherwise permitted hereunder;

(dd) guaranties, keepwells and similar arrangements made in the ordinary course
of business of obligations owed to landlords, suppliers, customers, franchisees
and licensees of Parent or any Subsidiary and performance guarantees with
respect to obligations that are permitted by this Agreement;

(ee) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by this Agreement; and

 

-124-



--------------------------------------------------------------------------------

(ff) contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of
Parent;

provided that to the extent any Investment under this Section 6.02 constitutes
an intercompany loan or other intercompany Indebtedness owing from a non-Loan
Party to a Loan Party and with a value in excess of $15,000,000, such loan or
other Indebtedness shall be documented by a promissory note and pledged to the
Administrative Agent for the benefit of the Secured Parties in accordance with
the applicable Security Documents.

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through (aa)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (aa), the Borrower Representative may, in
its sole discretion, classify or divide such Investment (or any portion thereof)
in any manner that complies with this Section 6.04 and will be entitled to only
include the amount and type of such Investment (or any portion thereof) in one
or more (as relevant) of the above clauses (or any portion thereof) and such
Investment (or any portion thereof) shall be treated as having been made or
existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Investments described in Schedule 6.04 shall be deemed
outstanding under Section 6.04(b) or Section 6.04(h), as applicable.

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Permitted Investments shall be the Fair Market Value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other person, or permit any other
person to merge into, amalgamate with or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all or substantially all of the
assets of any other person or division or line of business of a person
(including, in each case, pursuant to a Delaware LLC Division), except that this
Section 6.05 shall not prohibit:

(a) (i) the purchase and Disposition by Parent or any Subsidiary of inventory,
products, equipment, services or accounts receivable in the ordinary course of
business or consistent with past practice,

(ii) the disposition of a business not comprising the disposition of an entire
line of business,

(ii) the acquisition or lease (pursuant to an operating lease) of any other
asset in the ordinary course of business by Parent or any Subsidiary or, with
respect to operating leases, otherwise for Fair Market Value on market terms (as
determined in good faith by the Borrower Representative),

(iv) the Disposition by Parent or any Subsidiary of surplus, obsolete, damaged
or worn out equipment or other property in the ordinary course of business or
consistent with past practice, or

(v) the Disposition of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,

 

-125-



--------------------------------------------------------------------------------

(i) the merger, amalgamation or consolidation of any Subsidiary with or into
Parent or any Borrower in a transaction in which Parent or such Borrower is the
survivor,

(ii) the merger, amalgamation or consolidation of any Subsidiary with or into
any Guarantor in a transaction in which the surviving or resulting entity is or
becomes a Guarantor,

and, in the case of each of clauses (i) and (ii), no person other than a
Borrower or a Guarantor receives any consideration (unless otherwise permitted
by Section 6.04),

(iii) the merger, amalgamation or consolidation of any Subsidiary that is not a
Guarantor with or into any other Subsidiary that is not a Guarantor,

(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than any Borrower) if (x) the Borrower Representative or
Parent determines in good faith that such liquidation, dissolution or change in
form is in the best interests of Parent and its Subsidiaries and is not
materially disadvantageous to the Lenders and (y) the same meets the
requirements contained in the proviso to Section 5.01(a),

(v) the merger, amalgamation or consolidation of any Subsidiary with any other
person in order to effect an Investment permitted pursuant to Section 6.04 so
long as the continuing or surviving person shall be a Subsidiary (unless
otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))), which
shall be a Loan Party if the merging, amalgamating or consolidating Subsidiary
was a Loan Party and which together with each of its Subsidiaries shall have
complied with any applicable requirements of Section 5.10, or

(vi) any Subsidiary may merge, amalgamate or consolidate with any other person
in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;

(c) Dispositions to Parent, a Borrower or a Subsidiary; provided, that any
Dispositions by a Loan Party to a Subsidiary that is not a Loan Party in
reliance on this clause (c) shall be made in compliance with Section 6.04 (other
than Section 6.04(aa));

(d) licenses, sublicenses, or covenants not to sue by Parent or any Subsidiary
of or under Intellectual Property or software or other technology;

(e) Investments permitted by Section 6.04 (other than Section 6.04(m)(ii)),
Permitted Liens, and Restricted Payments permitted by Section 6.06;

(f) the discount, forgiveness or sale, in each case without recourse and in the
ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(g) other Dispositions of assets (including in connection with sale leaseback
transactions); provided, that (i) the Net Proceeds thereof, if any, are applied
in accordance with Section 2.11(b) to the extent required thereby and (ii) any
such Dispositions shall comply with the final sentence of this Section 6.05;

(h) Permitted Acquisitions (including any merger, consolidation or amalgamation
in order to effect a Permitted Acquisition); provided, that following any such
merger, consolidation or amalgamation involving any Borrower, such Borrower is
the surviving entity or the requirements of Section 6.05(n) are otherwise
complied with;

 

-126-



--------------------------------------------------------------------------------

(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of Parent and its Subsidiaries determined in good faith by the
management of the Borrower Representative to be no longer economically
practicable or commercially reasonable to maintain or useful or necessary in the
operation of the business of Parent or any of the Subsidiaries;

(k) Dispositions pursuant to any individual transaction or series of related
transactions involving assets with a Fair Market Value of less than $25,000,000;

(l) the purchase and Disposition (including by capital contribution) of
Securitization Assets and Permitted Receivables Facility Assets, or
participations therein, including pursuant to Qualified Securitization
Transactions Qualified Receivables Facilities;

(m) any exchange or swap of assets (other than cash and Permitted Investments)
for other assets (other than cash and Permitted Investments) of comparable or
greater value or usefulness to the business of Parent and the Subsidiaries as a
whole, determined in good faith by the management of the Borrower
Representative;

(n) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into any Borrower, provided that (A) such Borrower shall be the surviving
entity or (B) if the surviving entity is not the applicable Borrower (such other
person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (2) the Successor Borrower shall expressly assume all
the obligations of such Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto and, in the case of any
Security Document, by executing and/or delivering any additional required
documents, in each case in a form reasonably satisfactory to the Administrative
Agent, (3) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to the Guarantee
Agreement, as applicable, confirmed that its guarantee thereunder shall apply to
any Successor Borrower’s obligations under this Agreement, (4) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation,
shall have by a supplement to any applicable Security Document affirmed that its
obligations thereunder shall apply to its guarantee as reaffirmed pursuant to
clause (3), (5) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger, amalgamation or consolidation, shall have affirmed that
its obligations under the applicable Mortgage shall apply to its guarantee as
reaffirmed pursuant to clause (3), (6) the Successor Borrower shall have
delivered to the Administrative Agent (x) a certificate of a Responsible Officer
stating that such merger, amalgamation or consolidation does not violate this
Agreement or any other Loan Document and (y) if requested by the Administrative
Agent, an opinion of counsel covering such other matters as are contemplated by
the Collateral and Guarantee Requirement to be covered in opinions of counsel
and (7) to the extent requested by the Administrative Agent or a Lender (as
requested through the Administrative Agent), the Administrative Agent and any
such Lender shall have received at least three (3) Business Days prior to the
consummation of such merger, amalgamation or consolidation all documentation and
other information required with respect to the Successor Borrower by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act and
the Beneficial Ownership Regulation (it being understood that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the applicable Borrower under this Agreement);

(o) any conversion of a Loan Party from a corporation to a limited liability
company, or from a limited liability company to a corporation, or other change
in corporate formation;

(p) any surrender, termination or waiver of contract rights or settlement,
release, waiver of, recovery on or surrender of contract, tort or other claims
of any kind;

 

-127-



--------------------------------------------------------------------------------

(q) any solvent liquidation or dissolution of a Subsidiary of Parent, provided
that such Subsidiary’s direct parent is also either Parent or a Subsidiary and
immediately becomes the owner of such Subsidiary’s assets;

(r) any financing transaction with respect to property built, acquired,
replaced, repaired or improved (including any reconstruction, refurbishment,
renovation and/or development of real property) by Parent or any of its
Subsidiaries after the Closing Date, including, sale leaseback transactions and
Securitization Transactions permitted by this Agreement;

(s) any issuance, sale, pledge or other disposition of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

(t) the sale, transfer, termination or other disposition in connection with
Hedging Agreements incurred in compliance with this Agreement or the partial or
total unwinding of obligations in respect of any Cash Management Agreements or
Hedging Agreements in compliance with this Agreement;

(u) sales of assets received by Parent or any Subsidiary upon the foreclosure on
a Lien;

(v) dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets, and
dispositions of property subject to casualty events (including, without
limitation, resulting from any involuntary loss or damage to or destruction of
any property or assets of Parent or any Subsidiary;

(w) the termination of leases and subleases in the ordinary course of business;

(x) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Permitted Business;

(y) dispositions of assets or Investments (including Equity Interests) in
connection with the establishment or operation of joint ventures to the extent
required by, or made pursuant to (including customary buy/sell arrangements or
rights of first refusal between the joint venture parties set forth in) joint
venture arrangements and similar binding arrangements;

(z) any exchange of assets for other assets used in the business of Parent or
any Subsidiary (including a combination of such assets and a de minimis amount
of cash or Permitted Investments) of comparable or greater market value than the
assets exchanged, as determined in good faith by Parent, which exchange occurs
within 90 days of the transfer of such assets;

(aa) any sale leaseback transaction of any property acquired or built after the
Closing Date; provided that such sale is for at least Fair Market Value;

(bb) the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
Parent or any of Subsidiary, including pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of any trade creditor or
customer or compromise, settlement, release or surrender of a contract, tort or
other litigation claim, arbitration or other disputes; and

(cc) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
purchased within 90 days of such disposition or (ii) the proceeds of such
disposition are applied within 90 days of such disposition to the purchase price
of such replacement property (which replacement property is purchased within 90
days of such disposition.

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments;

 

-128-



--------------------------------------------------------------------------------

provided, further, that for purposes of this clause (ii), each of the following
shall be deemed to be cash: (a) the amount of any liabilities (as shown on
Parent’s or such Subsidiary’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets or are otherwise cancelled
in connection with such transaction, (b) any notes or other obligations or other
securities or assets received by Parent or such Subsidiary from the transferee
that are converted by Parent or such Subsidiary into cash or Permitted
Investments within 180 days after receipt thereof (to the extent of the cash or
Permitted Investments received) and (c) any Designated Non-Cash Consideration
received by Parent or any of its Subsidiaries in such Disposition or any series
of related Dispositions, having an aggregate Fair Market Value not to exceed, in
the aggregate, the greater of $300,000,000 and 3.0% of Consolidated Total Assets
when received (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

Section 6.06 Restricted Payments. (i) Declare or pay any dividend or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions, provided, that such proceeds
are not included in any determination of the Available Amount), (ii) directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of Parent’s Equity Interests or set
aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made by any Subsidiary (provided, that Restricted
Payments made by a non-Wholly Owned Subsidiary must be made on a pro rata basis
(or more favorable basis from the perspective of Parent or the Subsidiary which
is the parent of such Subsidiary) based on its ownership interests in such
non-Wholly Owned Subsidiary);

(b) Restricted Payments may be made to purchase, retire or redeem the Equity
Interests of Parent or any Subsidiary (including related stock appreciation
rights or similar securities) held by any future, present or former directors,
consultants, officers or employees of Parent or any of the Subsidiaries (or such
person’s estates or heirs) or by any Plan, management equity plan, stock option
plan or any shareholders’ agreement or other management or employee benefit plan
or similar agreement or arrangement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan, agreement or arrangement or any other agreement under which such
shares of stock or related rights were issued; provided, that the aggregate
amount of such purchases or redemptions under this clause (b) shall not exceed
in any calendar year $60,000,000 (with unused amounts in any period permitted to
be carried over to succeeding periods until used in full; provided, that the
total amount of such purchases or redemptions under this clause (b) in any
calendar year shall not exceed $120,000,000) (plus (x) the amount of net
proceeds contributed to Parent that were received by Parent from sales of
Qualified Equity Interests of Parent to directors, consultants, officers or
employees of Parent or any Subsidiary that occur after the Closing Date;
provided, that such proceeds are not included in any determination of the
Available Amount and (y) the amount of proceeds of any key-man life insurance
policies received after the Closing Date, (provided, that Parent may elect to
apply all or any portion of the aggregate increase contemplated by clauses
(x) and (y) in any calendar year); and provided, further, that cancellation of
Indebtedness owing to Parent or any Subsidiary from any future, present or
former employee, director or consultant of Parent or any Subsidiary in
connection with a repurchase of Equity Interests of Parent or any Subsidiary
will not be deemed to constitute a Restricted Payment for purposes of this
Section 6.06;

(c) any person may (i) make non-cash repurchases of Equity Interests deemed to
occur upon exercise or settlement of stock options or other Equity Interests if
such Equity Interests represent a portion of the exercise price of or
withholding obligation with respect to such options or other Equity Interests or
(ii) withhold a portion of Equity Interests issued upon any such exercise to
cover any withholding tax obligations in respect of such issuance;

 

-129-



--------------------------------------------------------------------------------

(d) so long as, at the time any such Restricted Payment is made and immediately
after giving effect thereto (x) no Default or Event of Default shall have
occurred and is continuing and (y) the Total Net Leverage Ratio on a Pro Forma
Basis is not greater than 4.00 to 1.00, Restricted Payments may be made in an
aggregate amount equal to a portion of the Available Amount on the date of such
election that Parent elects to apply to this Section 6.06(d), which such
election shall be set forth in a written notice of a Responsible Officer of the
Borrower Representative, which notice shall set forth calculations in reasonable
detail of the Available Amount immediately prior to such election and the amount
thereof elected to be so applied;

(e) Restricted Payments made in connection with the Transactions;

(f) Restricted Payments may be made to make payments, in cash, in lieu of the
issuance of fractional shares, or upon the purchase, redemption or acquisition
of fractional shares, including in connection with (i) the exercise of options
or warrants, (ii) the conversion or exchange of Equity Interests or Indebtedness
convertible into, or exchangeable for, Equity Interests or (iii) stock
dividends, splits or combinations or business combinations;

(g) other Restricted Payments may be made in an aggregate amount not to exceed
the greater of $100,000,000 and 1.0% of Consolidated Total Assets when made;

(h) additional Restricted Payments may be made, so long as, at the time any such
Restricted Payment is made and immediately after giving effect thereto, (x) no
Default or Event of Default shall have occurred and is continuing and (y) the
Total Net Leverage Ratio on a Pro Forma Basis is not greater than 2.50 to 1.00;

(i) Junior Debt Restricted Payments may be made, so long as, at the time any
such Restricted Payment is made and immediately after giving effect thereto,
(x) no Default or Event of Default shall have occurred and is continuing and
(y) the Total Net Leverage Ratio on a Pro Forma Basis is not greater than 2.50
to 1.00;

(j) Parent may pay dividends on, or repurchase or redeem, its Equity Interests
in an aggregate amount not to exceed $100,000,000 in any calendar year;

(k) Parent, the Lead Borrower or any Subsidiary thereof may (i) pay any premium
or other amount in respect of, and otherwise perform its obligations under, any
Permitted Bond Hedge Transaction and (ii) make any Restricted Payments and/or
payments or deliveries required by the terms of, and otherwise perform its
obligations under, any Permitted Bond Hedge Transaction (including making
payments and/or deliveries due upon exercise and settlement or termination
thereof);

(l) Parent and any Subsidiary may declare and pay regularly scheduled or accrued
dividends to holders of a class or series of Disqualified Stock of Parent or any
of its Subsidiaries issued not in violation of Section 6.01; and

(m) any person may make (i) purchases of receivables pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Transaction and distributions or payments of Securitization Fees
and (ii) purchases of Receivables Assets in connection with a Qualified
Receivables Facility and distributions or payments of other payments associated
therewith.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, retirement defeasance or other payment
within 60 days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

-130-



--------------------------------------------------------------------------------

Section 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than Parent, and the Subsidiaries or any person that
becomes a Subsidiary as a result of such transaction) in a transaction (or
series of related transactions) involving aggregate consideration in excess of
$35,000,000 unless the terms of such transaction are substantially no less
favorable to Parent or such Subsidiary, as applicable, than would be obtained in
a comparable arm’s-length transaction with a person that is not an Affiliate, as
determined, in the case of any transaction (or series of related transactions)
involving aggregate consideration in excess of $75,000,000, by the Board of
Directors of Parent or such Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Parent or any
Subsidiary, as appropriate,

(ii) transactions with a person (other than an Unrestricted Subsidiary) that is
an Affiliate of Parent solely because Parent owns, directly or through a
Subsidiary, an Equity Interest in, or controls, such person,

(iii) transactions among Parent or any Subsidiary or any entity that becomes a
Subsidiary as a result of such transaction (including via merger, consolidation
or amalgamation in which Parent or a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Parent and the Subsidiaries in
the ordinary course of business,

(v) (A) the Transactions (including the payment of all fees, expenses, bonuses
and awards relating thereto) and (B) permitted transactions, agreements and
arrangements in existence on the Closing Date and set forth on Schedule 6.07,
and, in each case, any amendment thereto or replacement thereof or similar
arrangement to the extent such amendment, replacement or arrangement is not more
disadvantageous to the Lenders when taken as a whole in any material respect
than the original agreement as in effect on the Closing Date (as determined by
the Borrower Representative in good faith),

(vi) (A) any employment agreement, consulting agreement, severance agreement,
compensation arrangement, officer or director indemnification agreement or any
similar arrangement entered into by Parent or any of the Subsidiaries in the
ordinary course of business and any payments pursuant thereto, (B) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, and (C) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract and transactions pursuant
thereto,

(vii) Restricted Payments permitted under Section 6.06 and Investments permitted
under Section 6.04,

(viii) transactions for the purchase or sale of goods, equipment, products,
parts and services entered into in the ordinary course of business or consistent
with past practice,

(ix) any transaction in respect of which the Borrower Representative delivers to
the Administrative Agent a letter addressed to the Board of Directors of Parent
from an accounting, appraisal or investment banking firm, in each case of
nationally recognized standing that is in the good faith determination of Parent
qualified to render such letter, which letter states that (i) such transaction
is on

 

-131-



--------------------------------------------------------------------------------

terms that are substantially no less favorable to Parent or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate or (ii) such transaction is fair to Parent or
such Subsidiary, as applicable, from a financial point of view,

(x) payments to or the receipts of payments from, and entry into and the
consummation of transactions with joint ventures entered into in the ordinary
course of business,

(xi) (A) transactions pursuant to any Qualified Receivables Facility, and
(B) customary transactions with a Securitization Entity effected as part of a
Qualified Securitization Transaction, including in respect of Standard
Securitization Undertakings, any disposition of Securitization Assets or related
assets in connection with any Qualified Securitization Transaction and any
repurchase of Securitization Assets pursuant to a Securitization Repurchase
Obligation,

(xii) transactions between Parent or any of the Subsidiaries and any person, a
director of which is also a director of Parent; provided, however, that (A) such
director abstains from voting as a director of Parent on any matter involving
such other person and (B) such person is not an Affiliate of Parent for any
reason other than such director’s acting in such capacity,

(xiii) transactions permitted by, and complying with, the provisions of
Section 6.05 (other than Section 6.05(m)),

(xiv) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower Representative) for the purpose of improving
the consolidated Tax efficiency of Parent and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein; provided, that any such
transaction does not materially decrease the value of any interest of any
Secured Party in the Guarantees or Collateral,

(xv) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) made in the ordinary course of business or approved by
a majority of the Disinterested Directors of Parent in good faith, (ii) made in
compliance with applicable law and (iii) otherwise permitted under this
Agreement,

(xvi) transactions with customers, clients or suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
that are fair to Parent or the Subsidiaries,

(xvii) any issuance of Qualified Equity Interests of Parent to Affiliates of
Parent,

(xviii) sales of Equity Interests of Parent to Affiliates of Parent or any
Subsidiary not otherwise prohibited by this Agreement and the granting of
registration and other customary rights in connection therewith,

(xix) transactions with an Affiliate where the only consideration paid is
Qualified Equity Interests of Parent,

(xx) any contributions to the common equity capital of Parent or any Subsidiary,

(xxi) pledges of Equity Interests of Unrestricted Subsidiaries, and

(xxii) any purchases by Parent’s Affiliates of Indebtedness or Disqualified
Stock of Parent or any Subsidiary the majority of which Indebtedness or
Disqualified Stock is purchased by persons who are not Parent’s Affiliates;
provided that such purchases by Parent’s Affiliates are on the same terms as
such purchases by such persons who are not Parent’s Affiliates.

 

-132-



--------------------------------------------------------------------------------

Section 6.08 Business of Parent and the Subsidiaries; Etc. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Receivables Entity, Qualified Receivables
Facilities and related activities.

Section 6.09 Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit Parent or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to Parent or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (B) the granting of Liens by
any Borrower or any Guarantor pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

(a) restrictions imposed by applicable law rule, regulation, order or other
requirement;

(b) contractual encumbrances or restrictions (i) in effect on the Closing Date
under Indebtedness existing on the Closing Date, (ii) contained in the
indentures governing the Senior Notes, (iii) contained in the indenture and
related documentation governing the First Lien Notes, (iv) contained in the ABL
Credit Agreement and the related documentation or (v) contained in any
Indebtedness outstanding pursuant to Section 6.01(z), or, in each case, any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction (as determined in good faith by the Borrower
Representative) (provided that, in each case, such documentation shall permit
the Liens on Collateral granted pursuant to the Loan Documents);

(c) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(d) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(e) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;

(f) any restrictions imposed by any agreement relating to Indebtedness permitted
to be incurred under Section 6.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions either (i) are not materially
more restrictive, taken as a whole, than the restrictions contained in this
Agreement, or, in the case of Permitted Refinancing Indebtedness, the
Indebtedness being refinanced, or (ii) are not materially more disadvantageous
to the Lenders than is customary in comparable financings (in each case, as
determined in good faith by the Borrower Representative, and in the case of
clause (ii), either (x) the Borrower Representative determines in good faith
that such encumbrance or restriction will not affect the Borrower’s ability to
make principal or interest payments on the Loan Obligations or (y) such
encumbrances or restrictions apply only during the continuance of a default in
respect of payment or a financial maintenance covenant relating to such
Indebtedness);

(g) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(h) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(i) customary provisions restricting assignment, mortgaging or hypothecation of
any agreement entered into in the ordinary course of business;

 

-133-



--------------------------------------------------------------------------------

(j) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(k) Permitted Liens and customary restrictions and conditions contained in the
document relating thereto, so long as (1) such restrictions or conditions relate
only to the specific asset subject to such Lien, and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.09;

(l) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower Representative has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of Parent and its Subsidiaries to meet their ongoing
obligations;

(m) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(n) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary that is not a Guarantor that apply only to such
Subsidiary and its Subsidiaries that are not Guarantors;

(o) customary restrictions contained in contracts, leases, subleases, licenses,
sublicenses or Equity Interests or asset sale agreements otherwise permitted
hereby as long as such restrictions relate to the Equity Interests and assets
subject thereto;

(p) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(q) restrictions created in connection with any Qualified Securitization
Transaction or restrictions contained in any Permitted Receivables Facility
Documents with respect to any Receivables Entity;

(r) [reserved];

(s) any encumbrances or restrictions of the type referred to in clause 6.09(A)
above imposed by any other instrument or agreement entered into after the
Closing Date that contains encumbrances and restrictions that, as determined by
the Borrower Representative in good faith, will not materially adversely affect
the Borrowers’ ability to make payments on the Term Loans;

(t) customary restrictions imposed in connection with purchase money
obligations, mortgage financings and Capitalized Lease Obligations on the
property purchased or leased relating to the sale, lease or transfer of such
property;

(u) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale leaseback agreements,
stock sale agreements and other similar agreements (including agreements entered
into in connection with an Investment permitted hereunder), which limitation is
applicable only to the assets that are the subject of such agreements;

(v) restrictions imposed in connection with any Investment permitted under
Section 6.04;

(w) in the case of the redesignation of an Unrestricted Subsidiary as a
Subsidiary or the merger, amalgamation or consolidation of an Unrestricted
Subsidiary into Parent or a Subsidiary or the transfer of all or substantially
all of the assets of an Unrestricted Subsidiary to Parent or a Subsidiary,
restrictions imposed under any agreement or other instrument of such
Unrestricted Subsidiary (but, in any such case, not created in contemplation of
such redesignation, merger, amalgamation, consolidation or transfer); and

 

-134-



--------------------------------------------------------------------------------

(x) any encumbrances or restrictions of the type referred to in clause 6.09(A)
or (B) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of or similar
arrangements to the contracts, instruments or obligations referred to in clauses
(a) through (w) above; provided, that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements,
refinancings or similar arrangements are, in the good faith judgment of the
Borrower Representative, no more restrictive as a whole with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions as contemplated by such provisions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement.

Section 6.10 [Reserved].

Section 6.11 Fiscal Quarter and/or Fiscal Year. In the case of Parent, permit
any change to its fiscal quarter and/or fiscal year; provided, that Parent and
its Subsidiaries may change their fiscal quarter and/or fiscal year end one or
more times, subject to such adjustments to this Agreement as Parent and
Administrative Agent shall reasonably agree are necessary or appropriate in
connection with such change (and the parties hereto hereby authorize Parent and
the Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of (each, an “Event of
Default”) on and after the Closing Date, any of the following events:

(a) any representation or warranty made or deemed made by any Borrower or any
Guarantor herein or in any other Loan Document or any certificate or document
delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Term Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made in the due observance or performance by any Borrower
of any covenant, condition or agreement contained in, Section 5.01(a) (solely
with respect to Parent and the Borrowers), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any of the
Borrowers or any of the Guarantors of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b), (c)
and (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower
Representative;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption

 

-135-



--------------------------------------------------------------------------------

or defeasance thereof, prior to its scheduled maturity, in each case without
such Material Indebtedness having been discharged, or any such event of or
condition having been cured promptly; provided, that this clause (f) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if
(x) such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness and (y) repayments are made as required by the
terms of the respective Indebtedness; provided, further that this clause (f)
shall not apply to, in the case of any Permitted Convertible Indebtedness, any
event or condition that would permit the holder or beneficiary of such Permitted
Convertible Indebtedness to convert such Permitted Convertible Indebtedness into
cash, Equity Interests (other than Disqualified Stock) of Parent or a
combination thereof (in each case to the extent permitted hereunder); provided,
further that an “Event of Default” (or comparable term) under the ABL Credit
Agreement shall not constitute an Event of Default unless and until the date on
which the lenders under the ABL Credit Agreement have actually declared all such
obligations under the ABL Credit Agreement to be immediately due and payable in
accordance with the terms of the ABL Credit Agreement and such declaration has
not been rescinded by the lenders under the ABL Credit Agreement on or before
such date;

(g) there shall have occurred a Change of Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, any Borrower or any of the Material Subsidiaries, or of a
substantial part of the property or assets of Parent, any Borrower or any
Material Subsidiary, under the Bankruptcy Code, or any other federal, state or
foreign bankruptcy, insolvency, receivership, administration, Irish examinership
or any other Debtor Relief Law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, examiner, liquidator, administrator or
similar official for or to Parent, any Borrower or any of the Material
Subsidiaries for or to a substantial part of the property or assets of Parent,
any Borrower or any of the Material Subsidiaries or (iii) the winding-up,
liquidation, reorganization, dissolution, compromise, arrangement,
administration, examinership or other relief of Parent, any Borrower or any
Material Subsidiary (except in a transaction permitted hereunder) (including for
the avoidance of doubt, in relation to any company incorporated and organized
under the laws of Spain, (1) any filing for a concurso necesario or (2) if it is
subject to any mandatory obligation to be wound-up (causa obligatoria de
disolución) as established in article 363 of the Spanish Companies Law, unless
the relevant Spanish company evidences that it is in a position to implement any
of the mechanisms applicable in accordance with the relevant regulation in order
to cure that situation within the period legally established for that purpose);
and (A) in the case of any Borrower or any Material Subsidiary (other than a
Material Subsidiary incorporated in England and Wales or Ireland) such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; and
(B) except, only in the case of a winding-up petition in respect of Parent or a
Material Subsidiary incorporated in England and Wales or Ireland such petition
is frivolous or vexatious and is not discharged, stayed or dismissed within 14
days of commencement; or (iv), in the case of Parent or a Material Subsidiary
incorporated in England and Wales or Ireland, a moratorium is declared in
respect of any indebtedness of Parent or that Material Subsidiary. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium;

(i) Parent, any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership, administration, Irish examinership
or any other Debtor Relief Law (including for the avoidance of doubt, in
relation to any company incorporated and organized under the laws of Spain, any
filing under article 5 bis of the Spanish Insolvency Act or a filing of a
concurso voluntario), (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or the filing of any petition
described in clause (h) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator, examiner, liquidator,
administrator or similar official for Parent, any Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of
Parent, any Borrower or any Material Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or fail generally to pay its debts as they become due;

 

-136-



--------------------------------------------------------------------------------

(j) the failure by Parent, any Borrower or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $75,000,000, which judgments are
not discharged or effectively waived or stayed for a period of 45 consecutive
days, or any action shall be legally taken by a judgment creditor to attach or
levy upon assets or properties of Parent, any Borrower or any Material
Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iii) Parent, any Borrower or any Subsidiary or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; and in the case of each of clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any Loan Document shall for any reason cease to be (or be asserted in
writing by any Borrower or any Guarantor to not be) a legal, valid and binding
obligation of any Loan Party party thereto, (ii) any security interest purported
to be created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by any Borrower or any other Loan Party not to be, a valid and perfected
security interest (perfected as required by this Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set
forth herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Equity Interests in Foreign Subsidiaries or the application thereof other than
Specified Foreign Laws, or from failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the U.S. Collateral Agreement or to file Uniform Commercial Code
continuation statements or the registration of a financing statement on the SIR,
or from the failure of the Collateral Agent to make necessary filings under the
UK Companies House under Section 859A of the UK Companies Act 2006 and/or with
the Land Registry or Land Charges Registry in England and/or required
registrations with the Companies Registration Office of Ireland pursuant to Part
7 of the Companies Act 2014 of Ireland and/or with the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes Consolidation Act, 1997 of Ireland
(as amended) (provided that Parent has obtained an Irish tax registration
number), or to make any other similar filings (provided the Loan Parties have
provided any cooperation, documentation or other assistance reasonably requested
on reasonable notice by the Collateral Agent and/or Administrative Agent to
enable the Collateral Agent to make any such filings by the applicable
deadline), and in any case so long as such failure does not result from the
breach or non-compliance with the Loan Documents by any Loan Party, or (iii) a
material portion of the Guarantees pursuant to the Loan Documents by the
Guarantors guaranteeing the Obligations, shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by any Borrower or any Guarantor not to be in effect or not to be
legal, valid and binding obligations (other than in accordance with the terms
thereof); provided, that no Event of Default shall occur under this
Section 7.01(l) if the Loan Parties cooperate with the Collateral Agent to
replace or perfect such security interest and Lien, such security interest and
Lien is promptly replaced or perfected (as needed) and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement; and

(m) The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to Parent or any of its Subsidiaries unless the aggregate
liability of the Loan Parties under all Financial Support Directions and
Contributions Notices is less than £20,000,000.

then, and in every such event (other than an event with respect to Parent or any
Borrower described in clause (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to Parent, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Term Loans then outstanding to be forthwith due
and payable in whole or in part (in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), whereupon
the principal of the Term Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrowers accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the

 

-137-



--------------------------------------------------------------------------------

Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to Parent and the
Borrowers described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Term Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, following the occurrence and
continuation of an Event of Default, the Collateral Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, following the occurrence and continuation of an
Event of Default, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Guarantor or any other
person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances, subject to applicable laws and
conditions provided by the relevant Security Documents, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by the Guarantor of any cash collateral arising in respect of
the Collateral on such terms as the Collateral Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Secured Party
or elsewhere, upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery,
all without assumption of any credit risk. The Collateral Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Guarantor, which right or equity is hereby waived and
released. The Administrative Agent or Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Article VII, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any
other way relating to the Collateral or the rights of the Administrative Agent
and the Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need the Administrative Agent account
for the surplus, if any, to any Guarantor. To the extent permitted by applicable
law, each Guarantor waives all claims, damages and demands it may acquire
against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder, except abuse of right and fraud. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

In relation to the Polish Loan Parties the provisions of this Section 7.01 shall
apply subject to the relevant provisions of the Polish Act of February 28, 2003
Bankruptcy Law (in particular subject to Art. 83 and subsequent thereof), and
subject to relevant provisions of the Polish Act of May 15, 2015 Restructuring
Law (in particular subject to Art. 225, 247, 273, 297 thereof).

ARTICLE VIII

The Agents

Section 8.01 Appointment and Authority.

(a) Each of the Lenders (each in its capacities as a Lender and on behalf of
itself and to the extent applicable, its Affiliates as potential counterparties
to Secured Cash Management Agreements and Secured Hedge Agreements) and each
other Secured Party (by virtue of their acceptance of the benefits of the Loan
Documents) hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and, for
purposes of Mexican law only, to act as their comisionista, authorizes the

 

-138-



--------------------------------------------------------------------------------

Administrative Agent (i) to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto, expressly including appearing before Spanish notaries to grant or
execute any Spanish Public Document or private document related to this mandate
and, specifically, those deemed necessary or appropriate according to the
mandate received (including, but not limited to, amendments or ratifications of
the Loan Documents, all the above with express faculties of self-contracting
(autocontratación), sub-empowering (subdelegación) or multiple representation
(multirepresentación) and (ii) to consent and acknowledge any pledge agreement
or other security document governed by the laws of Spain executed pursuant to
the ABL Credit Agreement or the First Lien Notes and the pledges and liens
granted thereunder, in each case, to the extent necessary or desirable under the
applicable laws. The provisions of this Article VIII (other than Section 8.10)
are solely for the benefit of the Agents and the Lenders, and neither the
Borrowers nor any Loan Party shall have rights as a third party beneficiary of
any such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to either Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. At the request of the Administrative Agent, a Lender that cannot
authorize or empower, or has not authorized or empowered, the Administrative
Agent to act on its behalf, irrevocably undertakes before the Administrative
Agent and the other Lenders, to appear and execute with the Administrative Agent
to enable the Administrative Agent to exercise any right, power, authority or
discretion vested in it as Administrative Agent pursuant to this Agreement and
to execute any document or instrument including any Spanish Public Document.

(b) Bank of America shall also act as the “Collateral Agent” under the Loan
Documents, and each of the Lenders (each in its capacities as a Lender and on
behalf of itself and to the extent applicable, its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each other Secured Party (by virtue of their acceptance of the
benefits of the Loan Documents) hereby irrevocably appoints and authorizes Bank
of America to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto and, for Mexican law purposes only, to act as
their comisionista and, for the purposes of Belgian law only, to act as its
agent or security agent under and in connection with the Belgian Law Security
Documents, as its representative in application of Article 5 of the Financial
Collateral Law and Article 3 of the Security Interests Act. In this connection,
Bank of America, as “Collateral Agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 8.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Collateral Agent), shall be entitled
to the benefits of all provisions of this Article VIII and Article IX (including
Section 9.05(f), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

(c) In relation to any Spanish Law Security Document, the following additional
provisions shall apply:

 

  (i)

each of the Secured Parties (other than the Collateral Agent) hereby:

 

  (A)

appoints the Collateral Agent to be its mandatario (empowered representative)
for the purpose of executing any Security Document which is expressed to be
governed by Spanish law in the name and on behalf of the Secured Parties, with
the power to determine and agree any term and condition of such Security
Document, execute any other agreement or instrument, give or receive any notice
and take any other action in relation to the creation, perfection, maintenance,
enforcement and release of the security created there under in the name and on
behalf of the Secured Parties; and

 

  (B)

undertakes to ratify and approve any such action taken in the name and on behalf
of the Secured Parties by the Collateral Agent acting in such capacity;

 

-139-



--------------------------------------------------------------------------------

  (ii)

for the above purposes, each of the Secured Parties shall, if so requested by
the Collateral Agent:

 

  (A)

grant a power of attorney in favor of the Collateral Agent entitling it to
grant, perfect, register, novate, enforce and/or cancel the relevant Security
Document which is expressed to be governed by Spanish law; and

 

  (B)

notarize this power of attorney before a notary public in their jurisdiction of
incorporation (if the process of notarization exists within that relevant
jurisdiction, if not, to carry out the proper legalization process in order for
such power of attorney to be valid in Spain);

 

  (iii)

notwithstanding the above, if the Collateral Agent deems it necessary or
convenient, the Security Documents which are expressed to be governed by Spanish
law will be granted in favor of all relevant Secured Parties as secured parties,
and not only to the Collateral Agent acting in the name and on behalf of each of
them;

 

  (iv)

each of the Secured Parties hereby authorizes the Collateral Agent (whether or
not by or through employees or agents):

 

  (A)

to exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Collateral Agent by the Security Documents
which are expressed to be governed by Spanish law together with such powers and
discretions as are reasonably incidental thereto; and

 

  (B)

to take such action on its behalf as may from time to time be authorized under
or in accordance with the Security Documents which are expressed to be governed
by Spanish law;

 

  (v)

to the extent any Secured Party is unable to grant such powers referred to above
or in any other provision of this Agreement to the Collateral Agent, each such
Secured Party irrevocably undertakes before the Collateral Agent and the other
Secured Parties to appear and execute with the Collateral Agent to enable the
Collateral Agent to exercise any right, power, authority or discretion vested in
it as Collateral Agent pursuant to this Agreement and to execute any document or
instrument including any Spanish Public Document.

(d) In relation to any Polish Law Security Documents, the following additional
provisions shall apply:

(i) pursuant to Article 4 section 1 of the Polish Act of December 6, 1996 on the
Registered Pledge and the Register of Pledges (Uniform text of 2018, item 2017,
as amended), in order to secure the payment of the Obligations, the Secured
Parties appoint the Collateral Agent as the pledge administrator (administrator
zastawu) of each registered pledge established under the Polish Law Pledge
Agreements;

(ii) the Collateral Agent hereby accepts its appointment as the administrator of
each registered pledge established under the Polish Law Pledge Agreements;

(iii) the Collateral Agent is hereby irrevocably authorized to:

 

-140-



--------------------------------------------------------------------------------

(A) enter into each Polish Law Pledge Agreement, in its own name, but on the
account of the Secured Parties; and

(B) exercise the other rights and take the other decisions, at its own
discretion, as granted to it under each Polish Law Pledge Agreement;

(iv) subject to applicable Polish laws, the Collateral Agent will have the right
to enforce each registered pledge in accordance with the relevant Polish Law
Pledge Agreement provided that any of the Obligations of the Secured Parties
become due and payable in full or in part; and

(v) the Secured Parties shall not have any independent power to enforce, or have
recourse to the assets encumbered with any registered pledge or to exercise any
right, power, authority or discretion arising under the relevant Polish Law
Pledge Agreement except through the Collateral Agent.

Section 8.02 Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.03 Exculpatory Provisions. The Administrative Agent and the Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and each of their duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent and the Collateral Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Administrative
Agent and/or the Collateral Agent are required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Collateral
Agent, as applicable, to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the person serving as the Administrative
Agent and/or the Collateral Agent or any of their respective Affiliates in any
capacity.

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
and/or the Collateral Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 9.08 and 7.01) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. Neither
the Administrative Agent nor the Collateral Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent and the Collateral Agent by either Borrower or
a Lender.

 

-141-



--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

(f) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Term Loans, or disclosure of confidential information, to any
Disqualified Institution.

(g) Each Lender will be responsible for carrying out any Spanish formalities
required under Spanish law pursuant to the terms of this Agreement or the
Spanish Law Security Documents.

Section 8.04 Reliance by the Administrative Agent and Collateral Agent. Each of
the Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 8.05 Delegation of Duties Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent and/or the Collateral
Agent. Each of the Administrative Agent, the Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent or the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and as Collateral Agent, as applicable. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent or the Collateral Agent, as applicable, acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 8.06 Resignation of an Agent.

(a) Each of the Administrative Agent or the Collateral Agent may at any time
give notice of its resignation to the Lenders and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or Collateral Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent or
Collateral Agent may (but shall not be obligated to) on behalf of the Lenders,
appoint a successor Administrative

 

-142-



--------------------------------------------------------------------------------

Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that in no event shall any such successor Administrative Agent
or Collateral Agent be a Disqualified Institution. Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent or retiring Collateral Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral security held by the Collateral Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such Collateral security until such time as a successor of such
Collateral Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent or retiring
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent or Collateral Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent or Collateral
Agent, as applicable (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent or retiring Collateral Agent,
as applicable, as of the Resignation Effective Date, including under
Section 2.17(c)), and the retiring Administrative Agent or retiring Collateral
Agent, as applicable, shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 8.06). The fees payable by any Borrower to a
successor Administrative Agent or Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between such Borrower and
such successor. After the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, as applicable, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them (i) while the retiring Administrative Agent or
Collateral Agent was acting as Administrative Agent or Collateral Agent, as
applicable, and (ii) after such resignation or removal for as long as any of
them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

Section 8.07 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners or Joint Lead Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent or a Lender hereunder.

Section 8.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

(a) In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.12 and 9.05) allowed in such judicial
proceeding; and

 

-143-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, administrator, sequestrator or other similar
official in any such judicial proceeding is hereby authorized by each Lender to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due to the Agents under Sections 2.12 and
9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(i) through (vii) of Section 9.08(b) of this Agreement), (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 8.10 Collateral and Guarantee Matters.

The Lenders and the other Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) authorize the Collateral Agent to release any
Collateral or Guarantors in accordance with Section 9.18 or if approved,
authorized or ratified in accordance with Section 9.08. The Lenders and the
other Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) hereby irrevocably authorize and instruct the Collateral Agent to,
without any further consent of any Lender or any other Secured Party, enter into
(or

 

-144-



--------------------------------------------------------------------------------

acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify the ABL Intercreditor Agreement, any
Permitted Junior Intercreditor Agreement, any Permitted First Lien Intercreditor
Agreement and any other intercreditor or subordination agreement (in form
satisfactory to the Collateral Agent and deemed appropriate by it) with the
collateral agent or other representative of holders of Indebtedness secured (and
permitted to be secured) by a Lien on assets constituting a portion of the
Collateral under (1) any of Sections 6.02(c), (i), (j), (u), (z), (gg), (ll)
(solely as it relates to clause (c), (i), (j), (u), (z), (gg) or (qq) of
Section 6.02) and/or (qq) (and in accordance with the relevant requirements
thereof) and (2) any other provision of Section 6.02 (it being acknowledged and
agreed that the Collateral Agent shall be under no obligation to execute any
Intercreditor Agreement pursuant to this clause (2), and may elect to do so, or
not do so, in its sole and absolute discretion) (any of the foregoing, an
“Intercreditor Agreement”). The Lenders and the other Secured Parties (by virtue
of their acceptance of the benefits of the Loan Documents) irrevocably agree
that (x) the Collateral Agent may rely exclusively on a certificate of a
Responsible Officer of the Borrower Representative as to whether any such other
Liens are permitted hereunder and as to the respective assets constituting
Collateral that secure (and are permitted to secure) such Indebtedness hereunder
and (y) any Intercreditor Agreement entered into by the Collateral Agent shall
be binding on the Secured Parties, and each Lender and each other Secured Party
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement. Furthermore, the
Lenders and the other Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) hereby authorize the Administrative Agent and
the Collateral Agent to release any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document (i) to
the holder of any Lien on such property that is permitted by clauses (c), (i) or
(z) of Section 6.02 in each case to the extent the contract or agreement
pursuant to which such Lien is granted prohibits any other Liens on such
property or (ii) that is or becomes Excluded Property; and the Administrative
Agent and the Collateral Agent shall do so upon request of the Borrower
Representative; provided, that prior to any such request, the Borrower
Representative shall have in each case delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower Representative certifying
(x) that such Lien is permitted under this Agreement, (y) in the case of a
request pursuant to clause (i) of this sentence, that the contract or agreement
pursuant to which such Lien is granted prohibits any other Lien on such property
and (z) in the case of a request pursuant to clause (ii) of this sentence, that
(A) such property is or has become Excluded Property and (B) if such property
has become Excluded Property as a result of a contractual restriction, such
restriction does not violate Section 6.09. The Administrative Agent and the
Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s and the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 8.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,

 

-145-



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and
(y) covenants, from the date such person became a Lender party hereto to the
date such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Term
Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

Section 8.12 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or any other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties, fines, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 8.12.

Section 8.13 Appointment of Collateral Agent As Security Trustee. For the
purposes of any Liens created under an English Law Security Document, the
following additional provisions shall apply, in addition to the provisions set
out in this Article VIII or otherwise hereunder.

(a) In this Section 8.13, the following expressions have the following meanings:

“Appointee” means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

“Charged Property” means the assets of a Loan Party subject to a security
interest under an English Law Security Document.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Collateral Agent (in its capacity as security trustee).

 

-146-



--------------------------------------------------------------------------------

(b) The Secured Parties appoint the Collateral Agent to hold the security
interests constituted by the English Law Security Documents on trust for the
Secured Parties on the terms of the Loan Documents and the Collateral Agent
accepts that appointment.

(c) The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Loan Party.

(d) Nothing in this Agreement constitutes the Collateral Agent as a trustee or
fiduciary of, nor shall the Collateral Agent have any duty or responsibility to,
any Loan Party.

(e) The Collateral Agent shall have no duties or obligations to any other person
except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.

(f) The Collateral Agent may appoint one or more Delegates on such terms (which
may include the power to sub-delegate) and subject to such conditions as it
thinks fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the English Law Security Documents and shall not be
obliged to supervise any Delegate or be responsible to any person for any loss
incurred by reason of any act, omission, misconduct or default on the part of
any Delegate.

(g) The Collateral Agent may (whether for the purpose of complying with any law
or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Collateral Agent
either as a separate trustee or as a co-trustee on such terms and subject to
such conditions as the Collateral Agent thinks fit and with such of the duties,
rights, powers and discretions vested in the Collateral Agent by the English Law
Security Documents as may be conferred by the instrument of appointment of that
person.

(h) The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

(i) The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Collateral Agent.

(j) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Collateral Agent (in its capacity as security trustee) under the English Law
Security Documents, and each reference to the Collateral Agent (where the
context requires that such reference is to the Collateral Agent in its capacity
as security trustee) in the provisions of the English Law Security Documents
which confer Rights shall be deemed to include a reference to each Delegate and
each Appointee.

(k) Each Secured Party confirms its approval of the English Law Security
Documents and authorizes and instructs the Collateral Agent: (i) to execute and
deliver the English Law Security Documents; (ii) to exercise the rights, powers
and discretions given to the Collateral Agent (in its capacity as security
trustee) under or in connection with the English Law Security Documents together
with any other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the Collateral Agent (in its
capacity as security trustee) on behalf of the Secured Parties under the English
Law Security Documents.

(l) The Collateral Agent may accept without inquiry the title (if any) which any
person may have to the Charged Property.

(m) Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any security interest constituted by an English Law
Security Document and accordingly authorizes: (a) the Collateral Agent to hold
such security interest in its sole name (or in the name of any Delegate) as
trustee for the Secured Parties; and (b) the Land Registry (or other relevant
registry) to register the Collateral Agent (or any Delegate or Appointee) as a
sole proprietor of such security interest.

 

-147-



--------------------------------------------------------------------------------

(n) Except to the extent that an English Law Security Document otherwise
requires, any moneys which the Collateral Agent receives under or pursuant to an
English Law Security Document may be: (a) invested in any investments which the
Collateral Agent selects and which are authorized by applicable law; or
(b) placed on deposit at any bank or institution (including the Collateral
Agent) on terms that the Collateral Agent thinks fit, in each case in the name
or under the control of the Collateral Agent, and the Collateral Agent shall
hold those moneys, together with any accrued income (net of any applicable
Taxes) to the order of the Lenders, and shall pay them to the Lenders on demand.

(o) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Collateral Agent shall (at the cost of the Loan Parties)
execute any release of the English Law Security Documents or other claim over
that Charged Property and issue any certificates of non-crystallisation of
floating charges that may be required or take any other action that the
Collateral Agent considers desirable.

(p) The Collateral Agent shall not be liable for:

(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by an English Law
Security Document;

(ii) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by an English Law Security
Document;

(iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or

(iv) any shortfall which arises on enforcing an English Law Security Document.

(q) The Collateral Agent shall not be obligated to:

(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or an English Law Security Document;

(ii) hold in its own possession an English Law Security Document, title deed or
other document relating to the Charged Property or an English Law Security
Document;

(iii) perfect, protect, register, make any filing or give any notice in respect
of an English Law Security Document (or the order of ranking of an English Law
Security Document), unless that failure arises directly from its own gross
negligence or willful misconduct; or

(iv) require any further assurances in relation to an English Law Security
Document.

(r) In respect of any English Law Security Document, the Collateral Agent shall
not be obligated to: (i) insure, or require any other person to insure, the
Charged Property; or (ii) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over such Charged Property.

(s) In respect of any English Law Security Documents, the Collateral Agent shall
not have any obligation or duty to any person for any loss suffered as a result
of: (i) the lack or inadequacy of any insurance; or (ii) the failure of the
Collateral Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless Required
Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.

 

-148-



--------------------------------------------------------------------------------

(t) Every appointment of a successor Collateral Agent under an English Law
Security Documents shall be by deed.

(u) Section 1 of the Trustee Act 2000 shall not apply to the duty of the
Collateral Agent in relation to the trusts constituted by this Agreement.

(v) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 or the Trustee Act 2000, the provisions of this
Agreement shall prevail to the extent allowed by law, and shall constitute a
restriction or exclusion for the purposes of the Trustee Act 2000.

(w) The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any English Law Security Document shall be 80 years from the
date of this Agreement.

Section 8.14 Parallel Debt (Covenant to pay the Collateral Agent).

(a) Each of the Loan Parties hereby irrevocably and unconditionally agrees and
undertakes with the Collateral Agent (by way of an abstract acknowledgement of
debt) and each Secured Party acknowledges that each of the Loan Parties shall
pay to the Collateral Agent sums equal to, and in the currency of, any sums
owing by it to a Secured Party (other than to the Collateral Agent solely by
operation of this provision) under any Loan Documents together with the
Obligations.

(b) The Collateral Agent, the Loan Parties and each of the other Secured Parties
further agree that the Collateral Agent shall be the joint and several creditor
(together with the relevant other Secured Party) of each and every obligation of
the Loan Parties towards that other Secured Party under the Loan Documents
(together with the Obligations) and that accordingly the Collateral Agent will
have its own and independent right to demand performance by the Loan Parties of
those obligations in full.

Section 8.15 Appointment of Collateral Agent As Security Trustee (Ireland). For
the purposes of any Liens created under an Irish Law Security Document, the
following additional provisions shall apply, in addition to the provisions set
out in this Article VIII or otherwise hereunder.

(a) In this Section 8.15, the following expressions have the following meanings:

“Appointee” means any receiver, administrator, examiner or other insolvency
officer appointed in respect of any Loan Party or its assets.

“Charged Property” means the assets of a Loan Party subject to a security
interest under an Irish Law Security Document.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Collateral Agent (in its capacity as security trustee).

(b) The Secured Parties appoint the Collateral Agent to hold the security
interests constituted by the Irish Law Security Documents on trust for the
Secured Parties on the terms of the Loan Documents and the Collateral Agent
accepts that appointment.

(c) The Collateral Agent, its subsidiaries and associated companies may each
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents; and (ii) its
engagement in any kind of banking or other business with any Loan Party.

(d) Nothing in this Agreement constitutes the Collateral Agent as a trustee or
fiduciary of, nor shall the Collateral Agent have any duty or responsibility to,
any Loan Party.

(e) The Collateral Agent shall have no duties or obligations to any other Person
except for those which are expressly specified in the Loan Documents or
mandatorily required by applicable law.

 

-149-



--------------------------------------------------------------------------------

(f) The Collateral Agent may appoint one or more Delegates on such terms (which
may include the power to sub-delegate) and subject to such conditions as it
thinks fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by the Irish Law Security Documents and shall not be
obliged to supervise any Delegate or be responsible to any person for any loss
incurred by reason of any act, omission, misconduct or default on the part of
any Delegate.

(g) The Collateral Agent may (whether for the purpose of complying with any law
or regulation of any overseas jurisdiction, or for any other reason) appoint
(and subsequently remove) any person to act jointly with the Collateral Agent
either as a separate trustee or as a co-trustee on such terms and subject to
such conditions as the Collateral Agent thinks fit and with such of the duties,
rights, powers and discretions vested in the Collateral Agent by the Irish Law
Security Documents as may be conferred by the instrument of appointment of that
person.

(h) The Collateral Agent shall notify the Lenders of the appointment of each
Appointee (other than a Delegate).

(i) The Collateral Agent may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the Collateral Agent.

(j) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
Collateral Agent (in its capacity as security trustee) under the Irish Law
Security Documents, and each reference to the Collateral Agent (where the
context requires that such reference is to the Collateral Agent in its capacity
as security trustee) in the provisions of the Irish Law Security Documents which
confer Rights shall be deemed to include a reference to each Delegate and each
Appointee.

(k) Each Secured Party confirms its approval of the Irish Law Security Documents
and authorizes and instructs the Collateral Agent: (i) to execute and deliver
the Irish Law Security Documents; (ii) to exercise the rights, powers and
discretions given to the Collateral Agent (in its capacity as security trustee)
under or in connection with the Irish Law Security Documents together with any
other incidental rights, powers and discretions; and (iii) to give any
authorizations and confirmations to be given by the Collateral Agent (in its
capacity as security trustee) on behalf of the Secured Parties under the Irish
Law Security Documents.

(l) The Collateral Agent may accept without inquiry the title (if any) which any
person may have to the Charged Property.

(m) Each other Secured Party confirms that it does not wish to be registered as
a joint proprietor of any security interest constituted by an Irish Law Security
Document and accordingly authorizes: (a) the Collateral Agent to hold such
security interest in its sole name (or in the name of any Delegate) as trustee
for the Secured Parties; and (b) the Irish Property Registry Authority (or other
relevant registry) to register the Collateral Agent (or any Delegate or
Appointee) as a sole proprietor of such security interest.

(n) Except to the extent that an Irish Law Security Document otherwise requires,
any moneys which the Collateral Agent receives under or pursuant to an Irish Law
Security Document may be: (a) invested in any investments which the Collateral
Agent selects and which are authorized by applicable law; or (b) placed on
deposit at any bank or institution (including the Collateral Agent) on terms
that the Collateral Agent thinks fit, in each case in the name or under the
control of the Collateral Agent, and the Collateral Agent shall hold those
moneys, together with any accrued income (net of any applicable Taxes) to the
order of the Lenders, and shall pay them to the Lenders on demand.

(o) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, the Collateral Agent shall (at the cost of the Loan Parties)
execute any release of the Irish Law Security Documents or other claim over that
Charged Property and issue any certificates of non-crystallisation of floating
charges that may be required or take any other action that the Collateral Agent
considers desirable.

 

-150-



--------------------------------------------------------------------------------

(p) The Collateral Agent shall not be liable for:

(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by an Irish Law
Security Document;

(ii) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by an Irish Law Security
Document;

(iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Loan Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Loan Document; or

(iv) any shortfall which arises on enforcing an Irish Law Security Document.

(q) The Collateral Agent shall not be obligated to:

(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or an Irish Law Security Document;

(ii) hold in its own possession an Irish Law Security Document, title deed or
other document relating to the Charged Property or an Irish Law Security
Document;

(iii) perfect, protect, register, make any filing or give any notice in respect
of an Irish Law Security Document (or the order of ranking of an Irish Law
Security Document), unless that failure arises directly from its own gross
negligence or willful misconduct; or

(iv) require any further assurances in relation to an Irish Law Security
Document.

(r) In respect of any Irish Law Security Document, the Collateral Agent shall
not be obligated to: (i) insure, or require any other person to insure, the
Charged Property; or (ii) make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over such Charged Property.

(s) In respect of any Irish Law Security Documents, the Collateral Agent shall
not have any obligation or duty to any person for any loss suffered as a result
of: (i) the lack or inadequacy of any insurance; or (ii) the failure of the
Collateral Agent to notify the insurers of any material fact relating to the
risk assumed by them, or of any other information of any kind, unless Required
Lenders have requested it to do so in writing and the Collateral Agent has
failed to do so within fourteen (14) days after receipt of that request.

(t) Every appointment of a successor Collateral Agent under an Irish Law
Security Documents shall be by deed.

(u) Where there are any inconsistencies between the Trustee Acts 1888 to 1989 of
Ireland and the provisions of this Agreement, the provisions of this Agreement
shall, to the extent permitted by law and regulation, prevail.

(v) The rights, powers, authorities and discretions given to the Collateral
Agent under or in connection with this Agreement and the Irish Law Security
Documents shall be supplemental to the Trustee Acts 1888 to 1989 and in addition
to any which may be vested in the Collateral Agent by law or regulation or
otherwise.

 

-151-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent as of the Closing Date, to
the address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail, FpML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided,
that approval of such procedures may be limited to particular notices or
communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(e) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. Each
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal

 

-152-



--------------------------------------------------------------------------------

and state securities laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities laws.

(f) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 9.01, or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrowers
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender, and (B) the
Borrowers shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

(g) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each Lender and the related parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the making by the Lenders of the Term Loans and the execution and
delivery of the Loan Documents, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect until
the Termination Date. Without prejudice to the survival of any other agreements
contained herein, the provisions of Sections 2.15, 2.16, 2.17 and 9.05 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Term
Loans, the occurrence of the Termination Date or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than as permitted by Section 6.05, the
Borrowers may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrowers
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their

 

-153-



--------------------------------------------------------------------------------

respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Term Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower Representative (such consent not to be unreasonably withheld,
delayed or conditioned), which consent will be deemed to have been given if the
Borrower Representative has not responded within ten (10) Business Days after
the delivery of any request for such consent; provided, that no consent of the
Borrower Representative shall be required (x) for an assignment of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or
(y) if an Event of Default under Section 7.01(b), (c), (h) or (i) has occurred
and is continuing, for an assignment to any person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided, that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender, or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Term Loans under any Facility, the amount of
the applicable Commitments or Term Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 or an integral multiple of $1,000,000 in excess thereof,
unless each of the Borrowers and the Administrative Agent otherwise consent;
provided, that no such consent of the Borrowers shall be required if an Event of
Default has occurred and is continuing; provided, further, that such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Related Funds being
treated as one assignment), if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Term Loans;

(C) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance and any form required to be
delivered pursuant to Section 2.17 via an electronic settlement system
acceptable to the Administrative Agent or (2) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the Assignee shall not be (i) any Borrower or any of the Borrowers’
Affiliates or Subsidiaries except in accordance with Section 9.04(g), (ii) any
Disqualified Institution (but solely to the extent the DQ List has been made
available to the assigning Lender pursuant to Section 9.04(i) or (iii) a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated by or for the primary benefit of one or more natural persons).

 

-154-



--------------------------------------------------------------------------------

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

Any assigning Lender shall, in connection with any potential assignment, provide
to the Borrowers a copy of its request (including the name of the prospective
assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections, including, without limitation, the requirements of Section 2.17(e))).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 9.04
(except to the extent such participation is not permitted by such clause (c) of
this Section 9.04 (other than any provision in such clause (c) relating to
Disqualified Institutions), in which case such assignment or transfer shall be
null and void).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender (with respect to its
own interests only), at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b)(ii)(C) of this
Section 9.04, if applicable, and any written consent to such assignment required
by clause (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Acceptance and promptly record the information contained therein
in the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.06(b), 2.18(d) or 8.07, the Administrative Agent shall have no
obligation to accept such Assignment and Acceptance and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subclause (v).

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations in Term Loans and Commitments to one
or more banks or other entities other than any person that, at the time of such
participation, is (I) the Borrowers or any of their Subsidiaries or any of their
respective Affiliates or (II) a Disqualified Institution (but solely to the
extent the DQ List has been posted to the Platform pursuant to Section 9.04(i))
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans owing to it); provided, that (A) such Lender’s

 

-155-



--------------------------------------------------------------------------------

obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
the first proviso to Section 9.08(b) and (2) directly affects such Participant
(but, for the avoidance of doubt, not any waiver of any Default or Event of
Default) and (y) no other agreement with respect to amendment, modification or
waiver may exist between such Lender and such Participant. Subject to
clause (c)(iii) of this Section 9.04, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the limitations and requirements of those Sections and Section 2.19, including,
without limitation, the requirements of Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.04.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.06 as though it were a Lender; provided, that such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Term Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(c), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Term Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Term Loan or other Loan Obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent (i) such greater entitlement results from a Change in Law after the
date on which such participation is acquired or (ii) the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent (not to be unreasonably withheld or delayed), which consent shall state
that it is being given pursuant to this Section 9.04(c)(iii); provided, that
each potential Participant shall provide such information as is reasonably
requested by the Borrowers in order for the Borrowers to determine whether to
provide their consent.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank (or other central bank) and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in clause (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Term Loans it may have funded hereunder to its designating Lender without
the consent of any Borrower or the Administrative Agent. Each of the Borrowers,
each Lender and the Administrative Agent hereby confirms that it will not
institute

 

-156-



--------------------------------------------------------------------------------

against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency,
administration, examinership or liquidation proceeding under any insolvency or
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto and each Loan Party
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such Conduit Lender during such period of forbearance.

(g) Notwithstanding anything to the contrary contained in this Section 9.04 or
any other provision of this Agreement, so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, each Lender shall have
the right at any time to sell, assign or transfer all or a portion of the Term
Loans owing to it to Parent or its Subsidiaries on a non-pro rata basis subject
to the following limitations:

(i) Parent or its Subsidiaries may conduct one or more modified Dutch auctions
(each, an “Auction”) to repurchase all or any portion of the Term Loans,
provided that, (A) notice of the Auction shall be made to all Lenders and
(B) the Auction shall be conducted pursuant to such procedures as the Auction
Manager may establish which are consistent with this Section 9.04(g) and the
Auction Procedures set forth on Exhibit M and are otherwise reasonably
acceptable to the Borrowers, the Auction Manager, and the Administrative Agent;

(ii) With respect to all repurchases made by Parent and its Subsidiaries
pursuant to this Section 9.04(g), (A) the Borrower Representative shall deliver
to the Auction Manager a certificate of a Responsible Officer stating that
(1) no Default or Event of Default has occurred and is continuing or would
result from such repurchase and (2) as of the launch date of the related Auction
and the effective date of any Auction Assignment and Acceptance, it is not in
possession of any non-public information regarding Parent, its Subsidiaries or
its Affiliates, or their assets, each Borrower’s ability to perform its
Obligations or any other matter that may be material to a decision by any Lender
to participate in any Auction or enter into any Auction Assignment and
Acceptance or any of the transactions contemplated thereby that has not
previously been disclosed to the Auction Manager, Administrative Agent and the
Lenders or, if it is unable to make such representation, inform the assignor
Lender of such inability and the assignor Lender will deliver written assurance
that it is a sophisticated investor and is willing to proceed with the
Assignment notwithstanding the absence of such representation and (B) the
assigning Lender and Parent or its Subsidiary, as applicable, shall execute and
deliver to the Auction Manager and the Administrative Agent an Auction
Assignment and Acceptance;

(iii) Following any repurchase by Parent or its Subsidiaries pursuant to this
Section 9.04(g), the Term Loans so repurchased shall, without further action by
any person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by the Borrowers), for all purposes of this Agreement and all
other Loan Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (B) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(C) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document. In connection with any
Term Loans repurchased and cancelled pursuant to this Section 9.04(g), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation; and

(iv) no such purchase shall be funded with any drawings under the ABL Credit
Agreement.

(h) [Reserved].

(i) (i) No assignment shall be made to any person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign or participate all or a
portion of its rights and obligations under this Agreement to such person
(unless the Borrower Representative has consented to such assignment as
otherwise contemplated by this Section 9.04, in which case such person will not
be considered a Disqualified Institution for the purpose of such assignment).
Any assignment in violation of this clause (i)(i) shall not be void, but the
other provisions of this clause (i) shall apply.

 

 

-157-



--------------------------------------------------------------------------------

(ii) If any assignment is made to any Disqualified Institution without the
Borrower Representative’s prior consent in violation of clause (i) above, or if
any person becomes a Disqualified Institution after the applicable Trade Date,
the Borrower Representative may, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) in the case of outstanding Term
Loans held by Disqualified Institutions, prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents and/or
(B) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 9.04), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Assignee that shall assume such obligations at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Loan
Documents; provided that (i) such assignment does not conflict with applicable
law and (ii) in the case of clause (A), the Borrower Representative shall not
use the proceeds from any Term Loans to prepay Term Loans held by Disqualified
Institutions. The processing and recordation fee (if any) specified in
Section 9.04(b) shall be waived with respect to any assignment pursuant to this
Section 9.04(i)(ii).

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall post the list of Disqualified Institutions
provided by the Borrowers and any updates thereto from time to time (the “DQ
List”) on the Platform to “public siders” and/or “private siders” and/or provide
the DQ List to each Lender requesting the same.

(j) Spanish Law Particularities:

(i) At the reasonable request of the Administrative Agent, each of the Assignee
and the existing Lender (each at its own cost) shall promptly formalize the duly
completed transfer certificate and/or assignment agreement as a Spanish Public
Document.

(ii) The Parties agree that a transfer or assignment under this Section 9.04
shall constitute a transfer of any Spanish Law Security Document to the Assignee
in the manner set out in Article 1,203 et seq. of the Spanish Civil Code, and
with the effects set out in Article 1,528 of the Spanish Civil Code.

 

-158-



--------------------------------------------------------------------------------

(iii) Each Spanish Loan Party hereby expressly waives any right it may have in
the future under article 1,535 of the Spanish Civil Code to any extent it may be
applicable.

(iv) Each Spanish Loan Party (and each other Loan Party having executed a
Spanish Law Share Pledge) accepts all transfers and assignments made by the
Lenders under and in accordance with the terms of this Agreement without
requiring any additional formalities, and undertakes, if necessary, to cooperate
in the granting of any Spanish Public Document required for such purposes (at
the cost of the Assignee or the existing Lender).

Section 9.05 Expenses; Indemnity.

(a) The Borrowers shall reimburse (a) all reasonable and documented
out-of-pocket expenses of the Administrative Agent, the Collateral Agent and
each Arranger (including due diligence expenses, syndication expenses, travel
expenses and reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Collateral Agent and the Arrangers (and one
local counsel in any relevant jurisdiction (including, without limitation, each
Specified Jurisdiction)), notarial fees relating to any Spanish Public Document
and registration fees, if any, notarial fees relating to any Polish Law Security
Documents and registration fees, and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and one additional
local counsel in any relevant jurisdiction)) incurred in connection with the
preparation of this Agreement and the other Loan Documents or the
administration, amendment, modification or waiver thereof and (b) if an Event of
Default occurs, all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent and each Lender, including the
fees and disbursements of one firm of counsel (and one local counsel in any
relevant jurisdiction) and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
one additional local counsel in any relevant jurisdiction) in connection with
such Event of Default and collection, bankruptcy, insolvency, administration,
Irish examinership and other enforcement proceedings resulting therefrom
(including notarial fees relating to any Spanish Public Document, court clerk
fees (procurador) (even if their intervention is not mandatory), court costs and
any sworn translation costs and together with any applicable VAT).

(b) The Borrowers shall indemnify and hold harmless each Lender, the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Arranger and each of their respective affiliates and
their respective officers, directors, employees, advisors, and agents (each, an
“Indemnified Person”) from and against any and all losses, claims, damages and
liabilities (including environmental liabilities) and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnified Person) to which any such Indemnified Person may become subject
arising out of or in connection with the execution or delivery of this
Agreement, any other Loan Documents, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its related parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 2.17), the use of the proceeds of Term Loans thereunder or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto and regardless of whether brought by a third party or by
Parent or any of its affiliates (any of the foregoing, a “Proceeding”), and to
reimburse each Indemnified Person upon demand for any reasonable and documented
legal or other expenses incurred in connection with investigating or defending
any of the foregoing; provided that (i) the foregoing indemnity will not, as to
any Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses (A) to the extent they are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the bad faith, willful
misconduct or gross negligence of such Indemnified Person or any of its Related
Persons, (B) to the extent resulting from any Proceeding that does not involve
an act or omission of Parent or any of its Affiliates and that is brought by an
Indemnified Person solely against another Indemnified Person, other than claims
against the Administrative Agent, any Arranger or any other agent in its
capacity in fulfilling its role as an agent or Arranger under the Loan Documents
or (C) to the extent resulting from a material breach by such Indemnified Person
or any Related Person thereof of its obligations under the Loan Documents as
found by a final, non-appealable judgment of a court of competent jurisdiction.
No Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnified Person or any Related Person thereof as
found by a final, non-appealable judgment of a court of competent jurisdiction),
it being understood that the use

 

-159-



--------------------------------------------------------------------------------

of electronic telecommunications or other information transmission systems will
not itself constitute bad faith, gross negligence or willful misconduct. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the occurrence of the Termination Date, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested. A
“Related Person” of an Indemnified Person shall mean (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Person, (b) the
respective directors, officers or employees of such Indemnified Person or any of
its subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Person or any of its
subsidiaries, controlled affiliates or controlling persons.

(c) This Section 9.05 shall not apply to any Taxes (other than Taxes that
represent losses, claims, damages, liabilities and related expenses resulting
from a non-Tax claim).

(d) The Loan Parties shall not be liable to the Arrangers or any Indemnified
Person for any special, indirect, consequential or punitive damages in
connection with the Loan Documents; provided that this sentence shall not limit
the Borrowers’ indemnification obligations as set forth in this Section 9.05. To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof. No Indemnified Person shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems (including the internet) in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby (other than for direct or actual damages resulting from the
bad faith, gross negligence or willful misconduct of such Indemnified Person or
any Related Person thereof as found by a final, non-appealable judgment of a
court of competent jurisdiction), it being understood that the use of electronic
telecommunications or other information transmission systems will not itself
constitute bad faith, gross negligence or willful misconduct

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent or the Collateral Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations, the occurrence of the Termination Date and the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

(f) To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under clauses (a) or (b) of this Section 9.05 to be paid by it
to the Administrative Agent (or any sub-agent thereof) or any Related Party of
the Administrative Agent, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the outstanding Term Loans at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
share of the outstanding Term Loans at such time (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender to or for
the credit or the account of any Borrower or any Subsidiary against any of and
all the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document held by

 

-160-



--------------------------------------------------------------------------------

such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although the
obligations may be unmatured; provided, that any recovery by any Lender or any
Affiliate pursuant to its setoff rights under this Section 9.06 is subject to
the provisions of Section 2.18(c).

Section 9.07 Applicable Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Arranger or any Lender in exercising any right or power hereunder or under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent, each Arranger and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower or any other
Loan Party in any case shall entitle such person to any other or further notice
or demand in similar or other circumstances. Without limiting the generality of
the foregoing, the making of a Term Loan shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Administrative Agent,
the Collateral Agent, any Arranger or any Lender may have had notice or
knowledge of such Default or Event of Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, 2.22 or 2.23, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers, the
Administrative Agent and the Required Lenders and (z) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each Loan Party party thereto and the Administrative Agent and consented to by
the Required Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Term Loan, without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided, that (x) any amendment to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i) even if the effect of such amendment would be to
reduce the rate of interest on any Term Loan or to reduce any fee payable
hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrowers to pay interest or fees at the
applicable default rate set forth in Section 2.13(c);

(ii) increase or extend the Commitment of any Lender, or decrease any fees of
any Lender without the prior written consent of such Lender directly adversely
affected thereby (which, notwithstanding the foregoing, with respect to any such
extension or decrease, such consent of such Lender shall be the only consent
required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii);

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date, or extend any date on which payment of interest
(other than interest payable at the applicable default rate of interest set
forth in Section 2.13(c)) on any Term Loan or any fees is due, without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification);

 

-161-



--------------------------------------------------------------------------------

(iv) amend the provisions of Section 2.18(b) or (c) in a manner that would by
its terms alter the pro rata sharing of payments required thereby or the
definition of “Pro Rata Share”, without the prior written consent of each Lender
adversely affected thereby;

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loans and Commitments are
included on the Closing Date);

(vi) except as provided in Section 9.18, release all or substantially all of the
Collateral, any Borrower or all or substantially all of the value of the
Guarantees provided by the Guarantors taken as a whole without the prior written
consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that (a) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder without the prior written consent of the Administrative Agent or the
Collateral Agent affected thereby, as applicable, and (b) Schedules 3.04, 3.05,
3.16, 6.01, 6.02(a), 6.04, 6.07 and 9.01 may be updated as expressly provided
for in this Agreement. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent and the Collateral Agent may (in their respective sole discretion, or
shall, to the extent required by any Loan Document) enter into any amendment,
modification, supplement or waiver of any Loan Document, or enter into any new
agreement or instrument, to:

(i) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties,

(ii) include holders of Other First Liens or (to the extent necessary or
advisable under applicable local law) Junior Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt or Indebtedness permitted to be secured by Junior Liens and to give effect
to any Intercreditor Agreement associated therewith, or

(iii) as required by local law to give effect to, or protect, any security
interest for the benefit of the Secured Parties in any property or so that the
security interests therein comply with applicable law or this Agreement or in
each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with

 

-162-



--------------------------------------------------------------------------------

the Term Loans and the accrued interest and fees and other obligations in
respect thereof and (ii) to include appropriately the holders of such extensions
of credit in any determination of the requisite lenders required hereunder,
including Required Lenders, and for purposes of the relevant provisions of
Section 2.18(b).

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Other Term Loan Commitments and Other Term Loans
in a manner consistent with Sections 2.21, 2.22 and 2.23 as may be necessary to
establish such Other Term Loan Commitments and Other Term Loans as a separate
Class or tranche from the existing Term Facility Commitments or Term Loans, as
applicable, and, in the case of Extended Term Loans, to reduce the amortization
schedule of the related existing Class of Term Loans proportionately, (B) to
integrate any Other First Lien Debt or (C) to cure any ambiguity, omission,
error, typographical error, defect or inconsistency.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto (and the Indemnified Persons) rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND

 

-163-



--------------------------------------------------------------------------------

THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of the courts of the State of New York sitting in New York County,
Borough of Manhattan, and of the United States District Court of the Southern
District of New York, sitting in New York County, Borough of Manhattan, and any
appellate court from any thereof, and each of the parties hereto hereby
irrevocably waives the right to any other jurisdiction to which it may be
entitled by reason of domicile, place of residence or any other reason and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the other parties
or any Affiliate thereof in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
such courts, except as provided otherwise in any Specified Foreign Loan
Document. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or any other Loan Party (except Mexican Loan Parties) or
its properties in the courts of any competent jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

-164-



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

(d) Each Loan Party party hereto irrevocably and unconditionally appoints the
Lead Borrower, with an office on the date hereof at 49200 HALYARD DRIVE,
PLYMOUTH, MI 48170, and its successors hereunder (in each case, the “Process
Agent”), as its agent to receive on behalf of each such Loan Party and its
property all writs, claims, process, and summonses in any action or proceeding
brought against it in the State of New York and, in the case of Mexican Loan
Parties, agree to grant before a notary public in Mexico an irrevocable
power-of-attorney for lawsuits and collections (poder irrevocable para pleitos y
cobranzas) in favor of the Process Agent in form and substance reasonably
acceptable to the Administrative Agent or its counsel and to maintain such
power-of-attorney in effect for at least 6 months after all amounts hereunder
and under the other Loan Documents shall have been paid in full; provided that
to the extent the Process Agent is incorporated or organized under the laws of
any jurisdiction other than the United States of America, any state thereof or
the District of Columbia, the Process Agent agrees to maintain an office in the
United States (which may be effected through a sub-agent) for service of
process. Such service may be made by mailing or delivering a copy of such
process to the respective Loan Party in care of the Process Agent at the address
specified above for the Process Agent, and such Loan Party irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
Failure by the Process Agent to give notice to the respective Loan Party, or
failure of the respective Loan Party, to receive notice of such service of
process shall not impair or affect the validity of such service on the Process
Agent or any such Loan Party, or of any judgment based thereon. Each Loan Party
party hereto covenants and agrees that it shall take any and all reasonable
action, including the execution and filing of any and all documents, that may be
necessary to continue the designation of the Process Agent above in full force
and effect, and to cause the Process Agent to act as such. Nothing herein shall
in any way be deemed to limit the ability to serve any such writs, process or
summonses in any other manner permitted by applicable law.

Section 9.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating to Parent, any
Borrower and any Subsidiary or their respective businesses furnished to it by or
on behalf of Parent, any Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender or
such Agent without violating this Section 9.16 or (c) was available to such
Lender or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to any Borrower or any other Loan Party) and
shall not reveal the same other than to its Related Parties and any numbering,
administration or settlement service providers or to any person that approves or
administers the Term Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with applicable
laws or any legal process or the requirements of any Governmental Authority
purporting to have jurisdiction over such person or its Related Parties, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
and their Related Parties including auditors, accountants, legal counsel and
other advisors (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16), (D) in connection
with the exercise of any remedies under this Agreement or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (E) to
any pledgee under Section 9.04(d) or any other prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (F) to any direct or indirect contractual
counterparty (or its Related Parties) in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), (G) on a confidential basis to (i) any rating
agency in connection with rating Parent, any Borrower or their Subsidiaries or
the facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring

 

-165-



--------------------------------------------------------------------------------

of CUSIP numbers with respect to the facilities evidenced by this Agreement,
(H) with the prior written consent of any Borrower, (I) to the extent routinely
provided by the Agents, the Lenders and arrangers to data service providers,
including league table providers, that serve the lending industry and (J) to any
other party to this Agreement.

Section 9.17 Platform; Borrower Materials. The Borrowers hereby acknowledge that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Intralinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers or their respective Subsidiaries or any of their respective
securities) (each, a “Public Lender”). The Borrowers hereby agree that they will
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as solely containing information that is either (A) publicly available
information or (B) not material (although it may be sensitive and proprietary)
with respect to Parent or the Subsidiaries or any of their respective securities
for purposes of United States Federal securities laws (provided, however, that
such Borrower Materials shall be treated as set forth in Section 9.16, to the
extent such Borrower Materials constitute information subject to the terms
thereof), (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY ARRANGER IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent, its Related Parties or the Arrangers have any liability to
Parent, the Borrowers, any Lender or any other person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders and the other Secured Parties hereby irrevocably agree that the
Liens granted to the Collateral Agent by the Loan Parties on any Collateral
shall (1) be automatically released: (i) in full upon the occurrence of the
Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition (other than any lease or license) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction permitted by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased or licensed to a Loan Party, upon
termination or expiration of such lease or license (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.08), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor (other than Parent or a
Borrower), upon the release of such Guarantor from its obligations under the
Guarantee in accordance with the Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, (vii) upon such Collateral becoming Excluded
Property, and (viii) in the case of Permitted Receivables Facility Assets or
Securitization Assets,

 

-166-



--------------------------------------------------------------------------------

upon the Disposition thereof by any Loan Party to a Receivables Entity or
Securitization Entity, as applicable, of such Permitted Receivables Facility
Assets or Securitization Assets, pursuant to a Qualified Receivables Facility or
in connection with a Qualified Securitization Transaction, in each case to the
extent permitted hereunder, and (2) be released in the circumstances, and
subject to the terms and conditions, provided in Section 8.10 (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without any further
inquiry). Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

(b) In addition, the Lenders and the other Secured Parties hereby irrevocably
agree that any Guarantor (other than Parent) shall be released from its
respective Guarantee (i) automatically upon consummation of any transaction
permitted hereunder (x) resulting in such Subsidiary ceasing to constitute a
Subsidiary or (y) in the case of any Guarantor (other than Parent and the
Borrowers) which would not be required to be a Guarantor because it is or has
become an Excluded Subsidiary, in each case following a written request by the
Borrowers to the Administrative Agent requesting that such person no longer
constitute a Guarantor and certifying its entitlement to the requested release
(and the Collateral Agent may rely conclusively on a certificate to the
foregoing effect without further inquiry); provided, that any such release
pursuant to the preceding clause (y) shall only be effective if (A) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(B) such Subsidiary owns no assets which were previously transferred to it by
another Loan Party which constituted Collateral or proceeds of Collateral (or
any such transfer of any such assets would be permitted hereunder immediately
following such release), (C) at the time of such release (and after giving
effect thereto), all outstanding Indebtedness of, and Investments previously
made in, such Subsidiary would then be permitted to be made in accordance with
the relevant provisions of Sections 6.01 and 6.04 (for this purpose, with the
Borrowers being required to reclassify any such items made in reliance upon the
respective Subsidiary being a Guarantor on another basis as would be permitted
by such applicable Section), and any previous Dispositions thereto pursuant to
Section 6.05 shall be re-characterized and would then be permitted as if same
were made to a Subsidiary that was not a Guarantor (and all items described
above in this clause (C) shall thereafter be deemed recharacterized as provided
above in this clause (C)) and (D) such Subsidiary shall not be (or shall be
simultaneously be released as) a guarantor with respect to any Refinancing
Notes, Permitted Debt or any Permitted Refinancing Indebtedness with respect to
the foregoing or (ii) if the release of such Guarantor is approved, authorized
or ratified by the Required Lenders (or such other percentage of Lenders whose
consent is required in accordance with Section 9.08).

(c) The Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 9.18, all without the further consent or
joinder of any Lender or any other Secured Party. Upon the effectiveness of any
such release, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrowers
and at the Borrowers’ expense in connection with the release of any Liens
created by any Loan Document in respect of such Loan Party, property or asset;
provided, that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of Parent containing such certifications as the
Administrative Agent shall reasonably request, (ii) the Administrative Agent or
the Collateral Agent shall not be required to execute any such document on terms
which, in the applicable Agent’s reasonable opinion, would expose such Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (iii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of any Loan Party in respect of) all interests retained by any
Loan Party, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery of documents pursuant to this Section 9.18(c) shall be without recourse
to or warranty by the Administrative Agent or Collateral Agent.

 

-167-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower Representative,
the Administrative Agent and/or the Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Loan Document, including, without limitation,
original executed releases of the Mortgages in recordable or registerable form
and any reasonable assistance as may be required to make any applicable
recording, filing or registration of such releases, whether or not on the date
of such release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower Representative containing such
certifications as the Administrative Agent shall reasonably request. Any such
release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded, avoided or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation, administration or reorganization of any Borrower or
any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made. The Borrower Representative agrees to pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or the Collateral Agent (and their respective
representatives) in connection with taking such actions to release security
interests in all Collateral and all obligations under the Loan Documents as
contemplated by this Section 9.18(d).

(e) Obligations of Parent or any of its Subsidiaries under any Secured Cash
Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 9.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Beneficial Ownership Regulation and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.

Section 9.20 Agency of Parent for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower Representative as its agent for all
purposes relevant to this Agreement and the other Loan Documents, including the
giving and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.

Section 9.21 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it

 

-168-



--------------------------------------------------------------------------------

Section 9.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.23 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from either of them to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from either Borrower in the Agreement Currency, the
Borrowers agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrowers.

Section 9.24 Distributable Reserves. Nothing in this Agreement or any other Loan
Document will prevent any of Parent, the Borrowers or any of the Subsidiaries
from reducing its company capital in any way permitted by applicable law and the
Lenders hereby consent to any such reduction of company capital and, without
limiting the foregoing, consent to and agree not to object to any such reduction
of company capital by way of court or other procedure required to implement any
such reduction of company capital. Notwithstanding the foregoing, nothing in
this Section 9.24 shall diminish the applicability of the covenants contained in
Article VI hereof.

Section 9.25 Restricted Lenders. With respect to each Lender that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of section 2
paragraph 15 of the German Foreign Trade and Payments Act
(Außenwirtschaftsgesetz) (each a “Restricted Lender”), Section 3.23 and, solely
as it relates to compliance with Section 3.23, Article IV shall only apply to
the extent that such provision would not result in (a) any violation of,
conflict with or liability under EU Regulation (EC) 2271/96 or (b) a violation
or conflict with section 7 of the German Foreign Trade and Payments Ordinance
(Außenwirtschaftsverordnung) or a similar anti-

 

-169-



--------------------------------------------------------------------------------

boycott statute. In connection with any amendment, waiver, determination or
direction relating to any part of Section 3.23 and, solely as it relates to
compliance with Section 3.23, Article IV of which a Restricted Lender does not
have the benefit, to the extent that on or prior to the date of such amendment,
waiver, determination or direction (and until such time as Lender shall advise
the Administrative Agent and the Borrower Representative in writing otherwise),
such Lender has advised the Administrative Agent and the Borrower Representative
in writing that it does not have such benefit, the Commitments of that
Restricted Lender will be excluded for the purpose of determining whether the
consent of the Required Lenders has been obtained or whether the determination
or direction by the Required Lenders has been made.

Section 9.26 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers acknowledge and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Lenders, the Documentation Agents and the
Arrangers are arm’s-length commercial transactions between the Borrowers, Parent
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Lenders, the Documentation Agents and the Arrangers, on the other hand,
(B) each of the Borrowers and Parent have consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrowers and Parent are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Lender, each Documentation Agent and each Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers, Parent or any of their respective Affiliates, or
any other person and (B) neither the Administrative Agent, nor any Lender,
Documentation Agent or Arranger has any obligation to the Borrower, Parent or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender, each Documentation
Agent and each Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, Parent and their respective Affiliates, and neither the
Administrative Agent nor any Arranger, Lender or documentation agent has any
obligation to disclose any of such interests to the Borrowers, Parent or any of
their respective Affiliates. Each of the Borrowers agrees that it will not take
any position or bring any claim against any of the Administrative Agent,
Lenders, Documentation Agents or Arrangers that is contrary to the preceding
sentence.

Section 9.27 Spanish Provisions Relating to Executive Proceedings.

(a) Spanish Public Documents:

(i) At the reasonable request of the Administrative Agent or the Collateral
Agent, this Agreement and any other Loan Document (as well as any amendments
hereto or thereto and any accession deeds) shall be formalized as a Spanish
Public Document, so that it may have the status of a notarial document of loan
for all purposes contemplated in Article 517, numbers 4º or 5º (as applicable)
of the Spanish Civil Procedural Law. Any costs and expenses relating to such
formalization shall be paid and satisfied by the Spanish Loan Parties in
accordance with this Agreement.

(ii) Each Spanish Loan Party also undertakes to grant any public or private
document reasonably required by the Administrative Agent for the purposes of or
in relation to such Spanish Public Document.

(iii) The costs of issuance of first copies (with and without enforcement title)
of such Spanish Public Document shall be borne by the relevant Spanish Loan
Party, and the cost regarding the issuance of additional copies will be borne by
the Party requesting such additional copies.

(iv) Each Spanish Loan Party undertakes that the Spanish Public Document shall:

 

-170-



--------------------------------------------------------------------------------

(1) expressly state that any Secured Party is entitled to claim (subject to any
of the applicable guarantee limitations established and subject to compliance
with the terms of this Agreement) amounts outstanding under the Loan Documents
following any non-payment of principal or interest under this Agreement, in
accordance with the terms of this Agreement. This does not prejudice the
exercise of any other right and remedy of the Agent or any Finance Party; and

(2) state any conditions that the Administrative Agent reasonably considers
necessary or convenient in respect of the enforceability of the Loan Documents
referred to in article 517 et seq. of the Spanish Civil Procedural Law

(b) Enforcement proceedings:

(i) Upon enforcement, the sum payable by any Spanish Loan Party shall be the
total aggregate amount of the balance of the accounts maintained by the
Administrative Agent (or the relevant Lender, as the case may be) pursuant to
Section 8.09 (Administrative Agent May File Proofs of Claim: Credit Binding).
For the purposes of Articles 571 et seq. of the Spanish Civil Procedural Law,
the Parties expressly agree that such balances shall be considered as due,
liquid and payable and may be claimed pursuant to the same provisions of such
law.

(ii) For the purpose of the provisions of Art. 571 et seq. of the Spanish Civil
Procedural Law, it is expressly agreed by the Parties that the determination of
the debt to be claimed through the executive proceedings shall be effected by
the Administrative Agent (or the relevant Lender, as the case may be) by means
of the appropriate certificate evidencing the balances shown in the relevant
account(s) referred to in paragraph (i) above. By virtue of the foregoing, to
exercise executive action by the Administrative Agent or any of the Lenders it
will be sufficient to present (i) an original notarial first or authentic copy
of this Agreement (or accession deed to the same), (ii) a notarial certificate,
if necessary, for the purposes described in paragraph (d) below, (iii) the
notarial document (acta notarial) which incorporates the certificate issued by
the Administrative Agent (or the relevant Lender, as the case may be) of the
amount due by the Spanish Loan Party including an excerpt of the credits and
debits, including the interest applied, which appear in the relevant account(s)
referred to in paragraph (b) above, evidencing that the determination of the
amounts due and payable by the Spanish Loan Party have been calculated as agreed
in this Agreement and that such amounts coincide with the balance of such
accounts, and (iv) a notarial document (acta notarial) evidencing that the
Spanish Loan Party has been served notice of the amount that is due and payable.

(iii) Paragraph (ii) above is also applicable to any Lender with regard to its
Commitment. Such Lender may issue an appropriate certification of the balances
of the relevant account(s) referred to in paragraph (i) above and certification
of the balances of such accounts shall be legalized by a notary.

(iv) The amount of the balances so established shall be notified to the Spanish
Loan Party in an attestable manner at least three (3) Business Days in advance
of exercising the executive action set out in paragraph (ii) above.

(v) The Spanish Loan Parties hereby expressly authorize the Administrative Agent
(and each Lender, as appropriate) to request and obtain certificates and
documents issued by the notary who has formalized this Agreement (or any
accession deed or amendment thereto) in order to evidence its compliance with
the entries of his registry-book and the relevant entry date for the purpose of
numbers 4º or 5º (as applicable) of Article 517 of the Spanish Civil Procedural
Law. The cost of such certificate and documents will be for the account of the
Spanish Loan Parties in the manner provided under this Agreement.

(vi) For the purposes of article 540.2 of the Spanish Civil Procedural Law, the
Loan Parties acknowledge and accept that, provided that the relevant assignment,
transfer or change of Lenders has been made in accordance with the terms of this
Agreement, any assignment, transfer or change of Lenders may be duly and
sufficiently evidenced to any Spanish court by means of a certificate issued by
the Administrative Agent confirming who the Lenders are in each moment, and
therefore, those who are certified as Lenders by the Administrative Agent shall
be able to initiate enforcement in Spain through procedimiento ejecutivo without
further evidence being required.

 

-171-



--------------------------------------------------------------------------------

Section 9.28 Luxembourg Law Provisions.

It is hereby expressly accepted and confirmed that, for the purposes of articles
1278 and article 1281 of the Luxembourg civil code, notwithstanding any
assignment, transfer and/or novation permitted under, and made in accordance
with, the provisions of this Agreement, any security provided pursuant to a Loan
Document to which a Luxembourg Loan Party is a party shall be preserved, for the
purposes of Luxembourg law, for the benefit of any new Lender.

It is further expressly accepted and confirmed that, notwithstanding the
foregoing or anything to the contrary in the Loan Documents, each of the
Luxembourg Loan Parties shall not grant any guarantee or security other than in
respect of the liabilities owed by any holding company, subsidiary, or fellow
subsidiary, or any other company which belong to their group of companies.

Section 9.29 UK “Know Your Customer” Checks.

(a) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of an English Loan Party after the
date of this Agreement; (iii) a proposed assignment or transfer by a Lender of
any of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer; or (iv) any law, regulation,
applicable market guidance or internal policy in relation to the period review
and/or updating of customer information obliges the Administrative Agent or any
Lender (or, in the case of paragraph (iii) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each English Loan Party shall promptly upon the request of the Administrative
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Administrative Agent (for
itself or on behalf of any Lender) or any Lender (for itself or, in the case of
the event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the Administrative Agent, such Lender or, in the case of
the event described in paragraph (iii) above, any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents; and

(b) Each Lender shall promptly upon the request of the supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself) in order for the Administrative Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

Section 9.30 Ireland “Know Your Customer” Checks. (a) If (i) the introduction of
or any change in (or in the interpretation, administration or application of)
any law or regulation made after the date of this Agreement; (ii) any change in
the status of an Irish Loan Party after the date of this Agreement; (iii) a
proposed assignment or transfer by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
transfer; or (iv) any law, regulation, applicable market guidance or internal
policy in relation to the period review and/or updating of customer information
obliges the Administrative Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Irish Loan Party shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph
(iii) above, on behalf of any prospective new Lender) in order for the
Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents; and

 

-172-



--------------------------------------------------------------------------------

(b) Each Lender shall promptly upon the request of the supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself) in order for the Administrative Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

[Signature Pages Follow]

 

-173-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ADIENT US LLC By:   /s/ Chris E. Schmidt   Name: Chris E. Schmidt   Title:
Authorized Person ADIENT GLOBAL HOLDINGS S.À R.L., a Luxembourg corporation
incorporated under the laws of the Grand Duchy of Luxembourg as a société à
responsabilité limitée, with its registered office at 35F, Avenue John F
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B 214.737 By:   /s/ Chris E. Schmidt   Name:
Chris E. Schmidt   Title: Authorized Person

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

By:   /s/ Gerund Diamond   Name: Gerund Diamond   Title: Vice President

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Sujay Maiya   Name: Sujay Maiya   Title: Director

[Signature Page to Term Loan Credit Agreement]